Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 1 of 183




  SUMF EXHIBIT 7
EXHIBIT 15 OF DR. LUIGI WARREN’S
 NOVEMBER 16, 2018 DEPOSITION
          Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 2 of 183




                        THE CIDLDREN'S MEDICAL CENTER CORPORATION
                                           AFFILIATION WITH
                                  IMMUNE DISEASE INSTITUTE, INC.

                                             February 20, 2009


I.    AGREEMENTS
      1.1. Affiliation Agreement by and between The Children's Medical Center             1
           Corporation ("CMCC") and Immune Disease Institute, Inc. ("IDI"), dated
           December 24, 2008.
             1.1.1.   Exhibits.                                                           A
                      1.1.1.1.    Exhibit 1.3(a) - Amended and Restated Articles of
                                  Organization.
                      1.1.1.2.    Exhibit 1.3(b) - Amended and Restated Bylaws.
                      1.1.1.3.    Exhibit 4.1 - Attorney General Notice.
                      1.1.1.4.    Exhibit 4.5 - Employees and Independent Contractors.
                      1.1.1.5.    Exhibit 5.1.5 - Opinion from Edwards Angell Palmer &
                                  Dodge, LLP.
                      1.1.1.6.    Exhibit 5.1.8 - Consents.
                      1.1.1.7.    Exhibit 5.2.5 -Opinion from Ropes & Gray, LLP.
                      1.1.1.8.    Exhibit 6.3.4 -Faculty Members.
                      1.1.1.9.    Exhibit 6.3.7 -Administrative Personnel.
                      1.1.1.10.   Exhibit 6.4.1 - Endowment Investment Agreement.
             1.1.2.   IDI Disclosure Schedule.                                            B
                      1.1.2.1.    Schedule 2.1 - Subsidiaries, Affiliates and Other
                                  Interests in Entities.
                      1.1.2.2.    Schedule 2.3(a) - IDI Board of Trustees and IDI Board
                                  of Overseers.
                      l .1.2.3.   Schedule 2.3(b) - IDI Officers.
                      1 .l.2.4.   Schedules 2.3(c) and (d)-IDI Bank and Investment
                                  Accounts.
                      1.1.2.5.    Schedule 2.4(a)-Governmental Approvals and
                                  Notices.
                      1.1.2.6.    Schedule 2.4(b)-Agreernent and Instrument Waivers,
                                  Consents and Notifications.
                      I 1.2.7.    Schedule 2.6 - Employee Loans as of October 31, 2008.
                      I.1.2.8.    Schedule 2.8 - Pending Litigation.
                      1.1.2.9.    Schedule 2.9.1 - IDI Intellectual Property Rights.

 11501887_3.DOC                                      - 1 -
               Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 3 of 183




                          1.1.2.10.   Schedule 2.9.11 - Outbound Licenses.
                          1.1.2.11.   Schedule 2.9.12 - Domain Names.
                          1.1.2.12.   Schedule 2.11.1 - Employee Benefit Plans.
                          1.1.2.13.   Schedule 2.11.3 - Change in Control Agreements.
                          1.1.2.14.   Schedule 2.11.5 - Audit of Plans.
                          1.1.2.15.   Schedule 2.12 - Material Agreements.
                          1.1.2.16.   Schedule 2.17 - Insurance Policies.
                          1.1.2.17.   Schedule 2.19 .1 - Owned Real Property and Real
                                      Property Leases.
                          1.1.2.18.   Schedule 2.19 .2 - Encumbrances on Real Property.
                1.1.3.    CMCC Disclosure Schedule.                                           C
                          1.1.3.1.    Schedule 3 .4 - Required Consents.
       1.2.     Amended and Restated Articles of Organization ofIDI, as filed with the        2
                Secretary of State of The Commonwealth of Massachusetts on February 20,
                2009.
       1.3.     Amended and Restated Bylaws ofIDI.                                            3


II.    PRE-CLOSING DELIVERABLES
       2.1.     Certificate ofIDI Chief Executive Officer.                                    4
       2.2.     Certificate of CMCC Chief Executive Officer.                                  5
       2.3.     Opinion of Edwards Angell Palmer & Dodge, LLP, counsel to IDI.                6
       2.4.     Opinion of Ropes & Gray, LLP, counsel to CMCC.                                7



III.   THIRD PARTY NOTICES AND CONSENTS
       3.1.     Consent of GlaxoSmithKline Research & Development Limited.                    8
       3.2.     Consent o:f President and Fellows of Harvard College.                         9
       3.3.     Consent o:fBlood Research Institute, Inc.                                     10
       3 .4.    Written confirmation of oral discussion with National Institutes of Health.   11
       3.5.     Notice to.the Attorney General of The Commonwealth of Massachusetts.          12


IV.    ANCILLARY l)OCUMENTS
       4.1.     Endowment Investment Agreement by and between CMCC and IDI.                   13
       4.2.     Instrumerrt of Appointment for CMCC-appointed trustees.                       14
       4.3.     IDI Certificate of Good Standing.                                             15
       4.4.     CMCC Certificate of Good Standing.                                            16


11501887_3.DOC                                           -2-
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 4 of 183
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 5 of 183




                                                                              EXE CUTION CO PY

                                AFFILIATION AGREEMENT
                                         by and between
                  THE CHILDREN'S MEDICAL CENTER CORPORATION
                                               and
                           IMMUNE DISEASE.INSTITUTE, INC.


        This Affiliation Agreement (the "Agreement") is entered into as of this 24th day of
December, 2008 by and between The Children's Medical Center Corporation ("CMCC") and the
Immune Disease Institute, Inc. ("IDI"), each a Massachusetts nonprofit corporation. CMCC and
IDI are each sometimes referred to herein as a "Party" and, collectively, as the "Parties."


                                           RECITALS

         WHEREAS, the Parties have discussed the possibility of effectuating a corporate
affiliation between them (the "Affiliation") to further their respective charitable missions by
furthering scientific knowledge and public health through research in immunology,
inflammation and other areas of biomedical science, and to advance medical education in these
areas;

        WHEREAS, pursuant to these discussions, CMCC and IDI have entered into a non-
binding Letter of Intent, dated August 14, 2008 (the "Letter of Intent"), whereby each Party
agreed, subject to certain contingencies, to effect a commonality of control between them which
would permit an affiliation of their respective organizations;

         WHEREAS, the Parties believe that the Affiliation will facilitate the growth and
attraction of research funding through synergies and interdisciplinary grant proposals; provide
greater coordination of research programs, thereby increasing efficiencies in those programs;
enhance IDI's access to funding and revenue sources; increase private philanthropy to IDI; and
preserve and create opportunities for research and medical education in Massachusetts;

        WHEREAS, the members of the Board of Trustees of IDI (the "IDI Board of Trustees")
and the members of the Board of Trustees of CMCC (the "CMCC Board of Trustees") have each
approved the Affiliation, and each of IDI and CMCC considers it to be in its respective best
interests and in the interests of the public it serves to enter into the Affiliation on the terms,
conditions and co::ntingencies set forth herein.

        NOW, TI-IEREFORE, in consideration of the foregoing and of the mutual agreements
and covenants hereinafter set forth and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as follows:




11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 6 of 183




1.      THE AFFILIATION.

       1.1.    The Affiliation shall be effectuated subject to satisfaction of the conditions
contained in Sections 5 and 6 hereof, including, without limitation, (a) naming CMCC as the sole
corporate member ofIDI, (b) the adoption by IDI of the Amended and Restated Articles of
Organization (as defined herein} and the Amended and Restated Bylaws (as defined herein), as
more fully described in Section 5.1.6 hereof, and (c) the modification of the composition of the
IDI Board of Trustees, as more fully described in Section 5.1.6 hereof.

         1.2.    The closing of the Affiliation (the "Closing") will take place at the offices of
Ropes & Gray, LLP, One International Place, Boston, Massachusetts, 02110, no later than three
(3) business days immediately following the satisfaction of all closing conditions and the receipt
of all necessary Consents or Permits (as hereinafter defined) of any Governmental Authority (as
hereinafter defined) whose consent is required or sought for the consummation of the Affiliation,
or on such other date and place as CMCC and IDI shall mutually agree. The date on which the
Closing occurs is referred to herein as the "Closing Date." The Affiliation shalJ become
effective at 11 :59 pm on the date the Amended and Restated Articles of Organization are
approved and filed by the Secretary of State of the Commonwealth of Massachusetts or such
later date and time as is agreed upon by the Parties and specified in the Amended and Restated
Articles of Organization. The time at which the Affiliation shall become effective is referred to
as the "Effective Time."

       1.3.     At the Effective Time (a) the articles of organization ofIDI ("Articles of
Organization") shall, by virtue of the Affiliation and without further action by the trustees of IDI,
be amended and restated in the form attached hereto as Exhibit 1.3(a) (the "Amended and
Restated Articles of Organization") until thereafter changed or amended as provided therein or
by applicable law; and (b) the bylaws oflDI ("Bylaws") shall, by virtue of the Affiliation and
without further action by the trustees of ID I, be amended and restated in the form attached hereto
Exhibit l .3(b) (the "Amended and Restated Bylaws") until thereafter changed or amended as
provided therein or by applicable law.

2.      REPRESENTATIONS AND WARRANTIES OF IDI.

       Except as set forth in the corresponding section and subsection of ID I's disclosure
schedule attached hereto as Schedule 2 (with such disclosures to qualify any other section and
subsection for which the appropriateness of the disclosure is reasonably apparent on its face), IDI
represents and warrants to CMCC as follows:

        2.1.    Organization. IDI is a not-for-profit corporation duly organized, validly existing
and in good standing under the laws of the Commonwealth of Massachusetts. Other than receipt
of all necessary Consents or Permits, IDI has all requisite power and authority and has taken all
necessary action :required for the due authorization, execution, delivery and performance by IDI
of this Agreement, and the entry into and consummation of the Affiliation. IDI has no
subsidiaries, affiliates, membership interest or equity interest (other than equity interests in
publicly traded companies) in any entity, except as set forth on Schedule 2.1 attached hereto.
Without giving e ffect to the Affiliation, no individual, partnership, joint venture, corporation
                                                   2


11315168_28.DOC
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 7 of 183




(including not-for-profit corporation), limited liability company, limited liability partnership,
trust, unincorporated organization, or Governmental Authority or any department or agency
thereof ( collectively, a "Person") has any interest or expectation of interest as a member or
otherwise of IDI.

        2.2.    Authorization; Validity; Company Action. The execution and delivery of this
Agreement, the entry into and consummation of the Affiliation and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all requisite
corporate action, including without limitation the approval of the IDI Board of Trustees, and no
other corporate proceedings on the part of IDI are necessary to authorize this Agreement or the
Affiliation or to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by ID!, and assuming due authorization, execution and delivery by
CMCC, constitutes a valid and binding agreement of IDI, enforceable against IDI in accordance
with its terms, except as may be limited by (i) bankruptcy, insolvency, moratorium or other
similar laws affecting or relating to enforcement of creditors' rights generally or (ii) general
principles of equity (regardless of whether enforceability is considered in a proceeding at law or
in equity). The rights, designation, powers, qualifications, limitations and restrictions of CMCC
as the sole member of IDI are as stated in the Amended and Restated Articles of Organization
and Amended and Restated Bylaws, which shall become effective at the Effective Time.

        2.3.    Governing Boards, Officers, Investments and Signatories. The IDI Board of
Trustees and the IDI Board of Overseers are as set forth on Schedule 2.3(a) attached hereto, and
the officers ofIDI are as set forth on Schedule 2.3(b) attached hereto. A statement listing all
investment and bank accounts, including but not limited to checking accounts, savings accounts,
certificate of deposits, money market accounts, and brokerage accounts ofIDI ( collectively, the
"Investments") and the approximate amount of money or value of such Investments is attached
hereto as Schedule 2.3(c). The names of all authorized signatories of !DI are attached hereto as
Schedule 2.3(d).

        2.4.    Consent and Approval; No Conflicts. The execution of this Agreement, the entry
into and consummation of the Affiliation, the contemplated merger under Section 6.1.2, and the
compliance ofIDI with the provisions of this Agreement do not (i) conflict with or result in any
breach of any pro-vision of the Articles of Organization or Bylaws; (ii) other than as set forth on
Schedule 2.4(a) attached hereto, require any consent, approval, waiver, filing with or notification
to, any foreign, federal, state, local or municipal court or other judicial authority, legislative or
executive body, administrative agency (including, without limitation, the National Institutes of
Health), commission or other governmental or regulatory body or authority ( each, ·a
"Governmental Authority"); (iii) result in a violation or breach of or default ( or gives rise to any
right of termination, cancellation or acceleration) under, or require any consent, approval,
waiver, filing witli or notification under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, grant, agreement, Lease (as defined herein) or other
instrument or obligation to which IDI is a party, except as set forth on Schedule 2.4(b); or (iv)
violate any order, writ, injunction, decree, statute, rule or regulation applicable to IDI.

       2.5.    FiEancial Statements. Prior to the date hereof, IDI has furnished to CMCC or its
representatives (i) the audited consolidated statement of financial position of IDI as of June 30,
                                                  3


11315168_28.DOC
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 8 of 183




2008, (ii) the related audited consolidated statements of activities and cash flows for the year
then ended ( collectively the "Audited Financial Statements") and (iii) comparable unaudited
statements as of September 30, 2008 and for the three months then ended (collectively, the
"Unaudited Financial Statements"). The Audited Financial Statements and the Unaudited
Financial Statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the relevant periods ( except as may otherwise be
noted therein), and present fairly, in all material respects, the financial position, results of
operations and the cash flows (as appropriate) ofIDI as of the dates, and for the periods,
indicated thereon, except for the absence of footnotes and as otherwise noted therein, and
subject, in the case of the Unaudited Financial Statements, to normal recurring year-end
adjustments which are not material individually or in the aggregate. There are no material
liabilities or obligations (absolute, accrued, contingent or otherwise) of a type that generally
accepted accounting principles would require to be on the Audited Financial Statements or the
Unaudited Financial Statements which are not fully reflected or reserved against in such
statements, except for liabilities and obligations that may have arisen in the ordinary course of
business and consistent with past practice since September 30, 2008. IDI has maintained its
books and records in accordance with generally accepted accounting principles and practices
applied on a consistent basis, and such books and records are, and during the periods covered by
the Audited Financial Statements and Unaudited Financial Statements were, true, correct and
complete in all material respects.

        2.6.    Conduct of Business. Since June 30, 2008, (a) IDI has conducted business in the
ordinary course consistent with past practice, and (b) IDI has not (1) borrowed any money or
mortgaged, pledged or subjected to any lien any of its assets, tangible or intangible (absolute,
accrued or contingent); (2) sold, leased, assigned or transferred any of its tangible assets except
in the ordinary course of business consistent with past practice; (3) suffered any change, event or
development or series of changes, events or developments which is material except for
investment losses and as disclosed in the Unaudited Financial Statements; (4) suffered any
damage, destruction or casualty loss to its physical properties (whether or not covered by
insurance) which has been or would reasonably be expected to be material; (5) been the subject
of any investigation by a Governmental Authority or had litigation threatened; (6) except for fair
consideration canceled or compromised any debts that are material, individually or in the
aggregate, or waived or permitted to lapse any claims or rights relating to debt that is material,
individually or in the aggregate, or sold, transferred or otherwise disposed of any of its properties
or assets that are material individually or in the aggregate; (7) made any change in any method of
accounting or accounting practice; (8) increased any salaries, wages or any employee benefits,
adopted or amended any employee benefit plans, paid any bonuses or otherwise increased the
compensation of any of its officers, employees or consultants, other than in the ordinary course
of business and consistent with past practice; (9) granted any change of control, severance, or
termination pay, or instituted any new, or modified any existing, change of control, severance, or
termination pay p Jan or practice; ( 10) made any loan to or engaged in any other transaction with
any officer, employee, consultant, or affiliate of IDI, other than payment of salaries and benefits
to such persons in the ordinary course of business or in connection with travel or other business-
related expenses and other than tuition loans pursuant to IDI's tuition loan program and housing
loans pursuant to commitments in effect on September 30, 2008 and previously disclosed to
CMCC and set forth on Schedule 2.6 attached hereto; (11) made or committed to make any
                                                    4


11315168_28.DOC
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 9 of 183




capital expenditures individually in excess of $100,000; or ( 12) agreed to take any action
referred to in this paragraph; except, with respect to subsections (1), (3), (10) and (11) of this
section, in accordance with its fiscal year 2009 budget previously furnished to CMCC or
pursuant to an existing HEF A lease facility.

         2.7.     Absence of Undisclosed Liabilities. IDI has no liabilities or obligations (whether
accrued, absolute, contingent, unliquidated or otherwise, whether due or to become due) other
than (a) liabilities or obligations reserved against or otherwise disclosed in the Audited or the
Unaudited Financial Statements, (b) liabilities for Actions set forth on Schedule 2.8 hereto and
(c) liabilities or obligations arising since September 30, 2008 which were incurred in the
ordinary course of business consistent (in amount and kind) with past practice (none of which is
a liability resulting from a breach of contract, breach of warranty, tort, infringement claim, or
lawsuit).

        2.8.    Litigation. Except as set forth on Schedule 2.8 attached hereto, there are no
actions, suits or proceedings pending or, to the knowledge ofIDI, threatened against IDI at law
or in equity or before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign ("Actions").
Additionally, IDI is not in default with respect to any judgment, writ, injunction, decree, rule or
regulation of any court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign.

        2.9.      Intellectual Property.

                  2.9 .1. Schedule 2.9 .1 sets forth, as of the date hereof, a complete and accurate
list of all of the following IDI Intellectual Property Rights: all Patents; all registrations of
Copyrights and applications therefor; and all registrations of Trademarks and service marks and
applications therefore. Except as set forth in Schedule 2.9. l .IV., IDI Intellectual Property Rights
are free and clear of all mortgages, liens, security interests, leases, pledges, encumbrances,
equities, claims, charges, options, written restrictions, rights of first refusal, title retention.
agreements or other exceptions to title which affect IDI Intellectual Property Rights or restrict
the use by IDI of IDI Intellectual Property Rights in any way with the exception of Patents
jointly owned with other Persons (such jointly owned Patents indicated as such in Schedule
2.9.1) and Outbound Licenses listed in Schedule 2.9.11 ("IP Liens"). "IDI Intellectual Property
Rights" means all Intellectual Property Rights (as hereinafter defined) owned by, co-owned by,
subject to an obligation of assignment to, or licensed to IDI, or in which IDI has any right, title or
interest as of the date of this agreement. "Intellectual Property Rights" shall mean any or all of
the following and all worldwide common law and statutory rights in, arising out of, or associated
therewith: (i) patents and applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof ("Patents"); (ii) software,
copyrights, copyrights registrations and applications therefor, and all other rights corresponding
thereto throughoirt the world including moral and economic rights of authors and inventors,
however denominated ("Copyrights"); (iii) industrial designs and any registrations and
 applications therefor; (iv) trade names, logos, common law trademarks and service marks,
trademark and service mark registrations and applications therefor and all goodwill associated
therewith ("Trade.marks"); (v) trade secrets (including those trade secrets defined in the Uniform
                                                    5


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 10 of 183




Trade Secrets Act and under corresponding foreign statutory and common law), inventions and
discoveries, whether or not patentable, invention disclosures, business, technical and know-how
information, non-public information and confidential information and rights to limit the use or
disclosure thereof by any Person, including databases and data collections and all rights therein
("Trade Secrets"); and (vi) any other proprietary rights or rights similar or equivalent to any of
the foregoing (as applicable).

                2.9 .2. All current employees, consultants and contractors of IPI have executed a
Participation Agreement substantially in ID I's standard form that, among other things, binds
such employees, consultants and contractors to the terms ofIDI's Research and Technology
Development Policy, including an obligation to assign to IDI all Inventions, as that termis used
in the Participation Agreement. All former employees, consultants and contractors of IDI who
contributed to IDI Intellectual Property Rights either have (i) executed a Participation Agreement
substantially in ID I's standard form that, among other things, binds such employees, consultants
and contractors to the terms ofIDI's Research and Technology Development Policy, including
an obligation to assign to IDI all Inventions, as that term is used in the Participation Agreement
or (ii) otherwise agreed to assign all such rights to IDL Except as permitted under a Participation
Agreement substantially in IDI's standard form, to the knowledge ofIDI, there has been no
disclosure by IDI or its former or current employees, consultants or contractors of any
confidential or proprietary information of IDI. A true and accurate copy of the Research and
Technology Development Policy, including a true and accurate copy ofIDI's form of
Participation Agreement, has been furnished to CMCC. Each inventor named on the Patents
listed in Schedule 2.9.1 has executed an agreement assigning his, her or its entire right, title and
interest in and to such Patents, and the inventions embodied and claimed therein, to IDI, except
that in the case of Patents jointly owned with other Persons, to the knowledge ofIDI, to the
appropriate owners. To the knowledge ofIDI, no such inventor has any contractual or other
obligation that would preclude any such assignment or otherwise conflict with the obligations of
the inventor to ID I, or in the case of Patents, to the appropriate owners.

                2.9.3. There have not-been in the past five years and there are no actions pending
or, to IDI's knowledge, threatened with regard to the ownership of any IDI Intellectual Property
Rights, and, to the knowledge of IDI, there is no valid basis for any such action.

                2.9.4. To IDI's knowledge, IDI Intellectual Property Rights collectively
constitute all of the Intellectual Property Rights necessary to enable IDI to research, develop,
use, offer to sell, .import, commercialize or otherwise exploit products or services as currently
under development by °IDL

                  2.9.5. There have not been in the past five years and there are no pending claims
or to IDI's knowledge claims threatened that (i) IDI, (ii) the IDI Intellectual Property Rights or
(iii) the manufact ure, development, use, sale, offering for sale, importing.commercialization or
other exploitation of the IDI Intellectual Property Rights has infringed or is infringing any
Intellectual Property Rights of any third party. To ID I's knowledge, (i) the IDI Intellectual
Property Rights and (ii) the manufacture, development, use, sale, offering for sale, importing,
commercializatio-n or other exploitation of the IDI Intellectual Property Rights, do not and will

                                                   6


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 11 of 183




not infringe, constitute contributory infringement, inducement to infringe, misappropriation or
unlawful use of Intellectual Property Rights of any third patty.

                2.9 .6. The IDI Intellectual Property Rights listed in Schedule 2.9 .1 have been
duly registered and/ or filed with or issued by the appropriate Governmental Entity (as
hereinafter defined) in the jurisdictions indicated in Schedule 2.9 .1. All such IDI Intellectual
Property Rights are pending and have not been abandoned or expired and have been timely
prosecuted, the representations in this sentence being to IDI's knowledge in the case of Patents
jointly owned with other Persons for which such Persons have responsibility. All issued Patents,
registered Trademarks and registered Copyrights within the IDI Intellectual Property Rights are
in full force and effect and, to IDI's knowledge, valid and subsisting, the representations in this
sentence being to· ID I's knowledge in the case of issued Patents jointly owned with other Persons
for which such Persons have responsibility. Patent applications included in Patents are pending
with the applicable Governmental Entity, the representations in this sentence being to IDI's
knowledge in the case of Patents jointly owned with other Persons for which such Persons have
responsibility. All steps necessary to maintain such IDI Intellectual Property Rights including
the payment when due of all maintenance fees and annuities and the filing of all necessary
renewals, statements and certifications have been taken, and all necessary affidavits of
continuing use have been timely filed, such representations being to IDI's knowledge in the case
of Patents jointly owned with other Persons for which such Persons have responsibility. A
"Governmental Entity" means any court, arbitral tribunal, administrative agency or commission
or other governmental or other regulatory authority or agency, or foreign, federal, state, local or
supranational entity.

                2.9.7. To IDI's knowledge, there are no published patents, patent applications,
articles or other prior art references that would reasonably be expected to adversely affect the
validity or enforceability of any issued Patents. None of the IDI Intellectual Property Rights
have been declared invalid or unenforceable, in whole or in part, by any Governmental Entity,
and there are no ongoing interferences, oppositions, reissues, reexaminations or other
proceedings involving any of the Patents including ex parte and post-grant proceedings, before
any Governmental Entity, the representations in this section being to IDI's knowledge in the case
of Patents jointly owned with other Persons for which such Persons have responsibility.

                2.9.8. IDI has met its duty of candor as required under 37 C.F.R. 1.56 and
complied with analogous laws outside the United States requiring disclosure ofreferences. With
respect to IDI Intellectual Property Rights, there have been no material misrepresentations or
concealment of any material information to the United States Patent and Trademark Office or
other applicable Governmental Entity by IDI, or in connection with the prosecution of any
Patents listed in Schedule 2.9.1, in violation of37 C.F.R. Section 1.56 or similar disclosure
requirements.

               2.9.9. To IDI's knowledge, IDI Intellectual Property Rights have not been
infringed or misappropriated, and are not being infringed or misappropriated, by any third party.
There is no claim asserted, threatened or planned to be asserted by IDI that any third patty has
infringed, misappropriated or otherwise violated any Intellectual Property Rights ofIDI.

                                                  7


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 12 of 183




                2.9 .10. There are no options, rights, licenses or interests of any kind relating to
IDI Intellectual Property Rights licensed or granted to IDI (other than software licenses for
generally available software, employee assignment agreements, nondisclosure agreements and
material transfer agreements ("MTAs")) ("Inbound Licenses"). With respect to each Inbound
License, to IDI's knowledge: (i) no claim is pending or threatened with respect to any Inbound
License or that challenges the legality or validity of any underlying item of Intellectual Property
Rights subject to the Inbound License; and (ii) no sublicense or similar right has been granted by
IDI with respect to any Inbound License.

                2.9 .11. Schedule 2.9.11 sets forth a true, complete and accurate list of all material
agreements or instruments with respect to any options, rights, licenses or interests of any kind
relating to Intellectual Property Rights licensed or granted by IDI to any third party (other than
software licenses for generally available software, employee assignment agreements, and
nondisclosure agreements) ("Outbound Licenses").

             2.9.12. Schedule 2.9.12 lists all domain names owned by IDI. IDI owns all the
domain names necessary for the conduct of business by IDI as currently conducted.

                2.9 .13. ID I does not own copies of any third-party software that is used in or is
necessary for its business as currently conducted, other than software generally available to the
public.

                2.9.14. All personally identifiable information and data, including but not limited
to health records and personal health information, used by or in the possession ofIDI has been
collected, stored, maintained, used and disclosed in accordance with all applicable legal
requirements. IDI maintains policies and procedures regarding data security, privacy and the
protection of personally identifiable information, including but not limited to health records and
personal health information, that are commercially reasonable and, in any event, in compliance
with all applicable legal requirements. There have been no security breaches relating to,
violations of any security policy regarding or any unauthorized access of any data or information
used in the business ofIDL To the knowledge ofIDI, IDI has given all notices, made all
disclosures, and obtained all necessary consents related to collection, storage, maintenance, use
and disclosure of all such data or information, The transactions contemplated to be
consummated hereunder will not violate any IDI policies or laws relating to collection, storage,
maintenance, use or disclosure of any such data or information.

                2.9.15. IDI has taken all reasonable precautions to protect the secrecy,
confidentiality and value of all Trade Secrets.

       2.10. Labor Relations and Employment. There are no union or collective bargaining
agreements relating to employees ofIDI and with respect to such employees: (a) IDI is in
compliance with i:111 applicable laws respecting employment and employment practices, including
without limitation, terms and conditions of employment, classification of employees as exempt
for overtime purposes, classification of service providers as independent contractors or
consultants, and wages and hours; (b) there are no labor troubles (including any arbitrations,
grievances, strikes, lockouts, slowdowns, or stoppages) pending or threatened against or

                                                    8


11315168_28.DOC
    Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 13 of 183




affecting IDI, and there have been no such troubles in the past five years; and (c) during the last
five years, IDI has not received any wr itten notice that any representation petition respecting the
employees of IDI has been filed and no petition or proceedings have been threatened by or on
behalf of any employee or group of employees with the National Labor Relations Board or any
other labor relations board seeking recognition of a bargaining representative. Additionally,
there are no actions pending or thr eatened by any employee of IDI, no employee of IDI has
provided a written claim to IDI, in each case relating to ID I's employment of such employee.
During the past five years; there have not been any layoffs, plant closings, reductions in
workforce, or other actions that have resulted or triggered or could result or trigger notice
requirements or liability under the Worker Adjustment and Retraining Notification ("W ARN ")
Act or under any similar or local plant closing notice law. There is not presently pending, and
for the past five years there has not been, any compliance review conducted by the U.S.
Depart ment of Labor, Office of Federal Contract Compliance Program s ("OFCCP") that resulted
in, or that has the potential to result in (A) any adverse finding with respect to IDI, (B) any
corrective or adverse action taken with respect to IDI, (C) any conciliation agreement between
the OFCCP and IOI, or (D) the loss of federal contractor status ofIDI.

        2.11.     Employee Benefits.

                 2.11.1. Attached hereto as Schedule 2.11.1 is a true and complete list of each
deferred compensation, bonus or other incentive compensation plan, program, agreement or ar-
rangement; each severance or termination pay, medical, surgical, hospitalization, life insurance
and other "welfare" plan, fund or program (within the meaning of Section 3(1) ofERISA); each
profit-sharing, stock bonus or other "pension" plan, fund or program (within the meaning of
Section 3(2) ofERISA); each employment, termination, independent contractor, severance,
change of control,. or similar agreement; and each other material employee benefit plan, fund,
program, agreement or arrangement, in each case, that is sponsored, maintained or contributed to
or required to be contributed to by IDI or to which IDI is a party, whether written or oral, for the
benefit of any em_:ployee, officer or consultant ofIDI (the "Plans"). Additionally, IDI has
provided to CMCC or its representatives a written statement ofIDI's cost related to each
employee welfare benefit plan (as that terrn is defined in Section 3(1) ofERISA) which is a Plan,
including information about the portion of such cost which is borne by the employees ofIDI
through payroll deductions or otherwise. As of the Closing Date the portion of the Plans relating
to severance, vacation, and other assorted benefits which have accrued shall not exceed
$500,000. All Plans are in material compliance with all applicable provisions of ERIS A, as well
as with all other applicable federal, state and local statutes, ordinances and regulations. All
reports or other documents required by law or contract to be filed with any governmental agency,
or distributed to Plan participants or beneficiaries, with respect to the Plans have been timely
filed or distributed. Each of the Plans intended to be "qualified" within the meaning of Section
401(a) of the Code has received a favorable determination letter from the Internal Revenue
Service and IDI knows of no event that would cause the Plan to lose its qualified status.

                2.11.2. No Plan provides welfare or insurance benefits (whether or not insured) to
any participating employee of IDI or their dependents or beneficiaries beyond such participant's
termination of employment or termination of service of non-employees, other than coverage
mandated by applicable state law or Part 6 of Title I of ERIS A, Section 4980B of the Code and
                                                  9


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 14 of 183




the regulations and guidance promulgated and issued thereunder, respectively ("COBRA ") and
benefits, the full cost of which are borne by such participant ( or his or her dependent or
beneficiary). IDI has not maintained, or been obligated to contribute to, or incurred any liability
with respect to, a Plan that is subject to the provisions of Title IV of ERISA, and IDI has not
incurr ed any liability under Section 4201 of ERISA with respect to any "multi-employer plan"
(as such term isd efined in Section 4001(a)(3) ofERISA)or any other plan subject to Title IV of
ERISA, and the Affiliation and the contemplated merger under Section 6.1.2 will not constitute a
complete or partial withdrawal from or with respect to any such "multi-employer plan" or other
plan subject to Title IV of ERISA or any collective bargaining agreement to which IDI is a party
or by which IDI is bound or otherwise give rise to any liability oflDI in connection therewith.
IDI does not have nor has ever had any fun ding arrangement intended to qualify as a VEBA
under Section 501 (c)(9) of the Code.

                 2.1 1.3. Except as set forth in Schedule 2.11.3 attached hereto, the consummation
of the Affiliation and the contemplated merger under Section 6.1.2 will not, either alone or in
combination with another event, (i) entitle any curr ent or former employee or officer oflDI to
severance pay, unemployment compensation or any other payment or (ii) accelerate the time of
payment or vesting, or increase the am ount of compensation due to any such employee or
officer.

                2.11.4. IDI has complied with all of its obligations under COBRA , and does not
expect to incur any liability in connection with the benefit continuation rights under COBRA
with respect to employees of IDL No Plan is a multiple employer welfare arrangement.

                2.1 1.5. There are no pending, or to the knowledge of IDI, threatened or
anticipated claims by or on behalf of any Plan, by any employee of IDI or beneficiary thereof
covered under any such Plan, or otherwise involving any such Plan ( other than routine claims for
benefits). Except as set forth on Schedule 2.11.5 attached hereto, no Plan is or, within the last
six years, has been the subject ofan exam ination or audit by any domestic or foreign
governm ental or regulatory authority, agency, commission, body, court or other legislative,
executive, judicial or governm ental entity. No Plan is the subject of an application or filing
under, or is a participant in, a government-sponsored amnesty, voluntary compliance, self-
correction or similar program .

       2.12. Material Agreements. IDI has provided to CMCC or its representatives (a) true
and correct copies: of each written contract, agreement, license agreement, docum ent, instrument,
understanding, and any and all am endments thereto of IDI and (b) all oral agreements and
understandings or IDI have been adequately disclosed to the satisfaction of CMCC and its
representatives that are material to the operation oflDI or any of its subsidiaries, except for
contracts, agreements, documents, instruments, understandings or arrangements with total
payments less tha.n $100,000 in the aggregate ( each a "Material Agreement"). A list of the
Material Agreements is set forth in Schedule 2.12 attached hereto.

        2.13. No Defaults. IDI is not and, to the knowledge of IDI, no other party is in breach
or violation of, or default under, in any material respect, any Material Agreement, except such
events of default and other events as to which requisite waivers or consents have been obtained.
                                                  10


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 15 of 183




IDI has not received notice of any claim of default under any Material Agreement, and, to the
knowledge of ID I, no event has occurred that would result in a breach or violation of, or a default
under, in any material respect, any Material Agreement.

        2.14. No Material Claims or Judgments. As of the date hereof, (a) there are no claims,
actions, investigations, or proceedings pending or, to the knowledge ofIDI after having made
reasonable efforts to investigate or inquire, threatened against IDI by any Governmental
Authority; (b) IDI is not subject to any outstanding judgment, rule, order, writ, injunction or
decree of any Governmental Authority; and ( c) IDI is not subject to any agreement, stipulation or
settlement with any person that compromises or settles any action, investigation or proceeding.

       2.15. Consents and Permits. As of the date hereof, IDI is not and has not conducted
business in violation in any material respect of any applicable law or any order, writ, injunction
or decree of any court or Governmental Authority. IDI has all permits, certifications, licenses,
approvals, orders, consents and other authorizations of any Governmental Authority necessary to
conduct its business as currently conducted (collectively, the "Consents and Permits"). IDI is not
in material violation of the terms of any Consent or Permit, nor is the cancellation or suspension
of any Consent or Permit threatened in writin~.

         2.16. Taxes. IDI is tax-exempt under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended (the "Code"), and is exempt from paying Massachusetts state sales tax and
Massachusetts local property tax, and there are no federal, state or local investigations or audits
pending with respect to the status thereof. IDI has timely filed or caused to be filed all federal,
state and local tax and information returns which are required to be filed, and has paid or has
caused to be paid all taxes as shown on said returns or on any assessment received by it, to the
extent that such taxes have become due. IDI is not obligated to make any "gross-up" or similar
payment to any individual on account of any tax under Section 409A of the Code. IDI does not
have nor could reasonably expected to incur prior to or in connection with the Closing, any
liability or obligation with respect to tax reporting of or withholding on amounts includable in
gross income as a result of Section 409A of the Code.

        2.17. Insurance. Attached hereto as Schedule 2.17 is a list of current insurance policies
maintained by ID]. There is currently no claim pending by IDI under any insurance policies
currently in effect and covering the property, business or employees of IDI and all premiums due
and payable with respect to the policies maintained by IDI have been paid to date. The insurance
coverage maintained by IDI provides coverage for all assets ofIDI that are of insurable character
against risk of liability, casualty and fire and other losses and liabilities customarily obtained to
cover comparable entities and assets in amounts, scope and coverage which are consistent with
prudent industry practices. IDI has not made any claims with its insurers other than worker's
compensation claims during the 12 months prior to the date hereof.

        2.18. Accounts Receivable. Except to the extent of the amount of the reserve for
doubtful accounts, reflected in the Audited Financial Statements or the Unaudited Financial
Statements all Accounts Receivable reflected therein and all Accounts Receivable that have
arisen since the Audited Financial Statements ( except Accounts Receivable that have been
collected since such date) are valid and enforceable claims, and constitute bona fide Accounts
                                                  11

11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 16 of 183




Receivable resulting from the sale of goods and services in the ordinary course of the business.
The Accounts Receivable are subject to no valid defense, offsets, returns, allowances or credits
of any kind, and IDI has no reason to believe that the Accounts Receivable are not reasonably
collectible except as to the extent of the amount of the reserve for doubtful accounts reflected in
the Unaudited Financial Statements. Except for the Accounts Receivable (i) IDI has not made
any loan or advance to any person and (ii) IDI has not loaned or advanced any of the Accounts
Receivable to any person. For purposes of this Agreement, "Accounts Receivable" is defined as
(i) all trade accounts receivable and other rights to payment from researchers ofIDI and the full
benefit of all security for such accounts or rights to payment, including all trade accounts
receivable representing amounts receivable in respect of services provided or rendered to
researchers ofIDI; (ii) all other accounts or notes receivable ofIDI and the full benefit of all
security for such accounts or notes; and (iii) any claim, remedy or other right related to any of
the foregoing.

        2.19.     Real Property.

                2.19.1. Schedule 2.19.1 attached hereto sets forth all real property owned by IDI
("Owned Property") and each of the leases, subleases, and licenses (the "Leases") of real
property, including all amendments and modifications thereto, to which IDI is a party, and each
of the Leases is in full force and effect and is legal, valid, binding and enforceable in accordance
with its terms. Prior to the date hereof, IDI has delivered to CMCC correct and complete copies
of the Leases and any notices of lease and subordination, non-disturbance, and attornment
agreements related thereto. There are no defaults by IDI or, to the knowledge of IDI, by any
other party thereto, which might with due notice or lapse of time or both curtail the present use
by IDI of any of its real property. Subject to obtaining the consent of President and Fellows of
Harvard College and Blood Research Institute, Inc. with respectto lease of 200 Longwood
A venue, Boston, the Affiliation and the contemplated merger under Section 6.1.2 will not result
in a breach of or default under, the termination of, or any increase of any amounts payable under,
any Lease.

                 2.19.2. Except as set forth on Schedule 2.19.2 attached hereto, IDI has good and
marketable title to, and, with respect to the Leases, a valid leasehold interest in, all of its real
property free and clear of any mortgages, judgments, claims, liens, security interests, pledges,
escrows, charges or encumbrances of any kind or character including encumbrances on the
underlying fee to the real property leased pursuant to the Leases ( collectively the
"Encumbrances"). None of the Encumbrances set forth on Schedule 2.19.2 has, individually or
in the aggregate, a material adverse effect on the use or value of the Owned Property or IDI's
leased real property as currently operated or as contemplated under the Affiliation and the
contemplated merger under Section 6.1.2. Prior to the date hereof, IDI has provided to CMCC a
list setting forth tile addresses and uses of all real property that IDI owns, leases or subleases, and
any liens or Encumbrances on any such owned real property or leasehold interest, specifying in
the case of each such lease or sublease, the name of the lessor or sublessor, as the case may be.
There are commercially reasonable non-disturbance or recognition agreements for the benefit of
IDI from IDI's landlords' lenders or ground lessors with respect to IDI's Leases. There are no
pending or, to ID J's knowledge, threatened condemnation proceedings or administrative actions
that may adversely affect the business or operations ofIDI, the premises leased under the Leases
                                                   12


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 17 of 183




or the buildings in which such premises are located.

                2.19.3. To IDI's knowledge, the improvements at the Owned Property and the
premises leased pursuant to the Leases are structurally sound, in good condition, free of any
material damage or waste and served by all utilities necessary and desirable for the conduct of
IDI's business as currently conducted. The equipment and personal property located at the
Owned Property and the premises leased pursuant to the Leases and used in connection with the
conduct ofIDI's business are in good condition and repair (subject to normal wear and tear), and
are suitable, adequate and sufficient for the current operation ofIDI's business.

                2.19.4. The Owned Property has a valid and enforceable right to vehicular access
to a public road. No building located at the Owned Property or any appurtenance thereto or
equipment thereon, or any improvements planned therefor, or the use or operation thereof,
violates in any material respect any restrictive covenant of record ( or other private agreement,
whether or not recorded) applicable to the Owned Property, and no such building, equipment, or
planned improvements encroach upon the easement or real property of another Person, which
encroachment is necessary for the business ofIDI or could reasonably be expected to have a
material adverse effect on such business or the value of such building, equipment, or planned
improvements. No Person has any possessory interest in or right to occupy (whether by written
or oral agreement or otherwise) any of the Owned Property or ID I's leased real property except
IDI.

        2.20. Compliance with Laws Relating to Real Property. There is no material violation
of any law, regulation or ordinance (including, without limitation, laws, regulations or
ordinances relating to zoning, environmental, city planning or similar matters) relating to any
real property owned, leased or subleased by IDI.

         2.21. Environmental Laws and Regulations. (i) Hazardous Materials (as hereinafter
defined) have not been generated, used, treated or stored on, transported to or from or disposed
of on, at, under or from any Property (as hereinafter defined) in a manner that could give rise to
liability for IDI under Environmental Laws (as hereinafter defined); (ii) there has been no release
of Hazardous Materials in any amount or concentration that would require remediation or
reporting under Environmental Laws on, at or from any Property for which release IDI may be
liable under Environmental Laws; (iii) IDI has been in compliance with all applicable
Environmental Laws and the requirements of any permits issued under such Environmental
Laws, except where failure to obtain such permits would not be expected to have, individually or
in the aggregate, a material adverse effect; (iv) there are no underground storage tanks currently
used by IDI, or to IDI's knowledge, other underground storage tanks, polychlorinated biphenyl-
containing equipment or asbestos containing materials at any of the Owned Property or ID I's
leased real property which could give rise to liability under Environmental Laws; (v) there are no
past, pending or, to the knowledge of IDI, threatened environmental claims against IDI; (vi)
except as provided in the Leases, IDI has not, either expressly or by operation of law, assumed
responsibility for or agreed to indemnify or hold harmless any Person for any liability or
obligation, arising under or relating to Environmental Laws, including, but not limited to, any
obligation for investigation, corrective. or remedial action; (vii) there are no facts or
circumstances, conditions or occurrences regarding the current or former business, assets or
                                                 13


11315168_28:DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 18 of 183




operations .of IDI, or their predecessors, that reasonably could be anticipated to form the basis of
an environmental claim against IDI; and (viii) IDI has made available to CMCC complete and
accurate copies of all  environmental assessments, investigations, reports, studies, audits, tests,
reviews and other analyses in the possession of IDI relating to all Property currently owned,
leased or operated in connection with the business ofIDI. For purposes of this Section 2.2.1, (i)
"Environmental Law" means any federal, state, foreign or local statute, law, rule, regulation,
ordinance, code or rule of common law and any judicial or administrative interpretation thereof
binding on IDI or its operations or property as of the date of this Agreement and Closing Date,
including any judicial or administrative order, consent decree or judgment, relating to the
environment, Hazardous Materials, or the protection of human health; (ii) "Hazardous Materials"
means any petroleum or petroleum products, radioactive materials, asbestos in any form,
polychlorinated biphenyls and radon gas, and any chemicals, materials or substances regulated
under any applicable Environmental Law; and (iii) "Property" means any real property, plant,
equipment, building or facility and improvements (including leasehold improvements), now or
heretofore, owned, leased or operated by IDI.

3. REPRESENTATIONS AND WARRANTIES OF CMCC.

       Except as set forth in the corresponding section and subsection of CMCC's disclosure
schedule attached hereto as Schedule 3 (with such disclosures to qualify any other section and
subsection: for which the appropriateness of the disclosure is reasonably apparent on its face),
CMCC represents and warrants to IDI as follows:

         3.1.    Organization. CMCC is a not-for-profit corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Massachusetts. CMCC
has all requisite power and authority and has taken all necessary action required for the due
authorization, execution, delivery and performance by CMCC of this Agreement, and the entry
into and consummation of the Affiliation.

        3.2.     Authorization; Validity; Company Action. The execution and delivery of this
Agreement, the entry into and consummation of the Affiliation and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all requisite
corporate action, including without limitation the approval of the CMCC Board of Trustees, and
no other corporate proceedings on the part of CMCC are necessary to authorize this Agreement
or the Affiliation or to consummate the transactions contemplated hereby. This Agreement has
been duly executed and delivered by CMCC, and, assuming due authorization, execution and
delivery by IDI, constitutes a valid and binding agreement of CMCC enforceable against CMCC
in accordance with its terms, except as may be limited by (i) bankruptcy, insolvency, moratorium
or other similar laws affecting or relating to enforcement of creditors' rights generally or (ii)
general principles of equity (regardless of whether enforceability is considered in a proceeding at
law or in equity).

        3.3.    Taxes. CMCC is tax-exempt under Section 501(c)(3) of the Code, and there are
no federal, state or local investigations or audits pending with respect to the status of CMCC.
CMCC has timely filed or caused to be filed all federal, state and local tax and information
returns which are required to be filed, and has paid or has caused to be paid all taxes as shown on
                                                   14


11315168_28.DOC
    Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 19 of 183




said returns or on any assessment received by it, to the extent that such taxes have become due,
except any such taxes that are imm aterial in am ount and reserved against or any such taxes,
levies, assessments, deficiencies or claims which are being contested in good faith by appropriate
proceedings.

         3.4.   Consent and Approval; No Conflicts. Except as set forth on Schedule 3.4
attached hereto, the execution of this Agreement, the entry into and consummation of the
Affiliation, the contemplated merger under Section 6.1.2 and the compliance of CMCC with the
provisions of this Agreement do not (i) violate or result in any breach of any provision of the
a1iicles of organi zation of CMCC (the "CMCC Articles of Organization") or the bylaws of
CMCC (the "CMCC Bylaws"); (ii) require any consent, approval, waiver, filing with or
notification to any Governm ental Authority; (iii) result in a violation or breach of or default ( or
give rise to any right of termination, cancellation or acceleration) under, or require any consent,
approval, waiver, filing with or notification under, any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, license, grant, agreement, lease or other instrum ent or
obligation to which CMCC is a party; or (iv) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to CMCC.

       3.5     Financial Statements. Prior to the date hereof, CMCC has furnished to IDI or its
representatives (i) the audited consolidated balance sheet of CMCC as of September 30, 2007
 and (ii) the related audited consolidated statements of operations and changes in net assets and
 cash flows for the year then ended ( collectively the "Audited Financial Statements") and (iii)
 comparable unaudited statements as of August 31, 2008 and for the eleven months then ended
 (collectively the "Unaudited Financial Statements"). The Audited Financial Statements and the
 Unaudited Financial Statements have been prepared in accordance with generally accepted
 accounting principles applied on a consistent basis during the relevant periods (except as may
 otherwise be noted therein), and present fairly, in all material respects, the financial position,
 results of operations and the cash flows ( as appropriate) of CMCC as of the .dates, and for the
 periods, indicated thereon, except for the absence of footnotes and as otherwise noted therein,
 and subject, in the case of the Unaudited Financial Statements, to normal recurring year-end
 adjustments which are not material individually or in the aggregate. There are no material
 liabilities or obligations ( absolute, accrued, contingent or otherwise) of a type that generally
 accepted accounting principles would require to be on the Audited Financial Statements or the
 Unaudited Financial Statements which are not fully reflected or reserved against in such
 statements, except for liabilities and obligations that may have arisen in the ordinary course of
 business and consistent with past practice since August 31, 2008. CMCC has maintained its
 books and records in accordance with generally accepted accounting principles and practices
 applied on a consistent basis, and such books and records are, and during the periods covered by
 the Audited Financial Statements and Unaudited Financial Statements were, true, correct and
-complete in all material respects.

        3.6.   Litigation. There are no Actions pending or, to the knowledge of CMCC,
threatened agains t CMCC which involve any of the transactions contemplated herein or which, if
adversely determined against CMCC, would result in any materially adverse change in the
business, operations, prospects, properties or assets or in the condition (financial or otherwise) of
CMCC or its subsidiaries .. Additionally, CMCC is not in default with respect to any judgment,
                                                   15


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 20 of 183




writ, injunction, decree, rule or regulation of any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which would have a materially adverse effect on the condition (financial or otherwise)
ofCMCC.

4. PRE-CLOSING COVENANTS.

        4.1.       Between the date hereof and the Closing, IDI shall:

          (a)      conduct its business in the ordinary course consistent with past practice, maintain
                   its corporate existence, preserve intact its organizational structure and use
                   commercially reasonable efforts to (i) keep available the services of its officers
                   and employees, and (ii) maintain its existing relationships and goodwill with
                   researchers, donors, governmental and quasi-governmental agencies with which it
                   is affiliated or does business, or any lenders;

          (b)      amend the Bylaws and Articles of Organization in a manner consistent with this
                   Agreement as of the Effective Time;

          ( c)     notify CMCC of any material change in its financial position reflected on its
                   Unaudited Financial Statements;

          (d)      notify CMCC ofreceipt of any notice from any regulatory authority, including
                   without limitation any state or federal medical oversight body, of any pending or
                   threatened disciplinary action, change of status or any other such notice that
                   would have a material adverse effect on the operations or finances of IDI;

          (e)      notify CMCC immediately of any notice, whether written or oral, from the IRS
                   regardi?g a change or potential change in its tax status;

          (f)      use its commercially reasonable efforts to (i) obtain all Consents and Permits from
                   any Governmental Authority; (ii) obtain all consents from and/or provide
                   notifications to all third parties required hereunder, including those set forth on
                   Ex.hibit 5.1.8 hereto, necessary to consummate the Affiliation; and (iii) provide
                   written notice of the Affiliation to the Massachusetts Attorney General in the form
                   attached hereto as Exhibit 4.1 (the "Attorney General Notice");

          (g)      not enter or agree to enter into any membership arrangement with any Person; (ii)
                   terminate any employee or officer of IDI or any of its subsidiaries except in the
                   ordinary course of business consistent with past practice; (iii) sell, transfer or
                   otherwise dispose of any assets with a value in excess of $100,000, individually or
                   in the aggregate; (iv) purchase or otherwise acquire real estate or businesses; or
                   (v) make or commit to make any capital expenditures individually or in the
                   ag gregate in excess of$100,000, other than in accordance with its fiscal year 2009
                   budget or pursuant to an existing HEF A lease facility;

           (h)     except as required by applicable law, not take any action that would prevent the
                                                    16


I 1315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 21 of 183




                  Affiliation or that would prevent a Governmental Authority from granting all
                  necessary Consents and Permits;

          (i)     except as required by applicable law or pursuant to contractual obligation in effect
                  as of the date hereof, not (i) execute, establish, adopt or amend, or accelerate
                  rights or benefits under any agreement relating to severance or change in control,
                  any employment or consulting agreement with current or former employees,
                  independent contractors, other service providers, officers or members of either the
                  IDI Board of Trustees or the IDI Board of Overseers; (ii) increase the
                  compensation payable or to become payable to any of its officers, employees,
                  independent contractors or other service providers; (iii) grant or increase any
                  severance or termination pay to any officer, employee, independent contractor or
                  other service provider of IDI; or (iv) amend any existing Plan or adopt any new
                  Plan.

          G)      not change its accountants, fiscal year or accounting policies, practices or
                  methods except as required by generally accepted accounting principles;

         (k)      not enter into any agreement with any other Person outside of the ordinary course
                  of business consistent with past practices;

          (l)     not waive any of its rights under, or release any other Person from such other
                  Person's obligation under, or amend or terminate any Material Agreement; and

          (m)     not enter into any commitments or agreements to do any of the actions
                  contemplated by sections (f)-(l) of this paragraph.

        4.2.      Between the date hereof and the Closing, CMCC shall:

          (a)     notify IDI of any material change in its financial position reflected on its
                  Unaudited Financial Statements;

          (b)     notify IDI of receipt of any notice from any regulatory authority, including
                  without limitation any state or federal medical oversight body, of any pending or
                  threatened disciplinary action, change of status or any other such notice that
                  would have a material adverse effect on the operations or finances of CMCC;

          ( c)    notify IDI immediately of any notice, whether written or oral, from the IRS
                  regarding a change or potential change in its tax status; and

          (d)     direct its representatives and advisors to take all actions necessary to consummate
                  the Affiliation.

         4.3.   Prior to and from and after the Closing, IDI shall afford to CMCC and its
employees, counsel, accountants and other authorized representatives full access, during normal
business hours, upon reasonable advance notice, with due regard to IDI's ongoing operations, to
all of the books, records, personnel files, accounts and properties of or relating to (including,
                                                     17


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 22 of 183




without limitation, all work papers ofIDI's accountants) IDI and to all officers, employees,
independent contractors, and other service providers of IDI, for any reasonable purpose
whatsoever.

       4.4.    Prior to the Closing, CMCC shall afford to IDI and its employees, counsel,
accountants and other authorized representatives full access, during normal business hours, upon
reasonable advance notice, with due regard to CMCC's ongoing operations, to all of the books,
records, accounts and properties of or relating to (including, without limitation, all work papers
of CMCC's accountants) CMCC, for any reasonable purpose related to its due diligence review
of CMCC in connection with the Affiliation.

          4.5. . Exhibit 4.5 attached hereto sets forth a list of all employees, consultants and
independent contractors of IDI who work on a full-time or part-time basis, as well as all other
service providers of IDI who work for IDI on a full-time basis, and their respective job titles,
benefits and severance arrangements in effect as of the Closing. IDI shall provide to CMCC a
list setting forth the compensation amounts of all individuals listed on Exhibit 4.5.

         4.6.   Between the date hereof and the Closing Date, IDI shall maintain in full force and
effect its corporate existence, rights, governmental approvals, Consents and Permits, insurance
policies, and all licenses and other rights and shall not enter into any employment, consulting,
severance or other benefits arrangement or agreement ( except such arrangements or agreements
as IDI would enter into in the ordinary course of business), and shall operate the business in a
manner consistent with past practice.

        4.7.    Subject to terms and conditions set forth in this Agreement, IDI and CMCC shall
cooperate with each other and use their respective commercially reasonable efforts to take or
cause to be taken all actions reasonably necessary or advisable to consummate the Affiliation as
soon as practicable, including obtaining all necessary consents, approvals and nonobjections
from third parties and Governmental Authorities.

         4.8.   From the date of this Agreement until the Effective Time or, if earlier, the
termination of this Agreement in accordance with its terms, IDI shallnot, and IDI shall cause
each officer, trustee, employee, independent contractor, other service provider, agent or
representative (collectively, "Representatives") ofIDI not to, directly or indirectly, (i) solicit,
initiate or knowingly encourage or facilitate (including by way of furnishing non-public
information) any inquiries relating to, or the making or submission of, or any inquiry, offer,
proposal or indication of interest that constitutes, or would reasonably be expected to lead to, an
affiliation, merger or other similar strategic relationship with IDI (an "Affiliation Proposal"), (ii)
participate or engage in any discussions or negotiations with, or disclose or provide any non-
public information or data relating to IDI or afford access to the properties, assets, books or
records or employees ofIDI to any Person other than CMCC (any such Person and its
Representatives a third party) relating to an Affiliation Proposal, (iii) accept, approve, endorse or
recommend an Affiliation Proposal, or (iv) enter into any agreement, arrangement, contract or
commitment (incl uding any agreement in principle or letter of intent or understanding) with
respect to or contemplating an Affiliation Proposal or enter into any agreement, arrangement,
contract or commitment requiring IDI to abandon, terminate or fail to consummate the proposed
                                                   18


11315168_:_28.DOC
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 23 of 183




Affiliation. From the date of this Agreement until the Effective Time or, if earlier, the
termination of this Agreement in accordance with its terms, IDI shall promptly (and in any event
within 48 hours) notify CMCC of (i) any Affiliation Proposal that IDI receives or of any request
for information or inquiry that IDI receives which relates to or reasonably could lead to an
Affiliation Proposal, which notification shall include, (ii) the material terms and conditions of
such Affiliation Proposal, request or inquiry and (iii) the identity of the Person making such
Affiliation Proposal, request or inquiry.

5.       OBLIGATIONS TO CONSUMMATETHE AFFILIATION.

        5.1.   The obligation of CMCC to consummate the Affiliation shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions, any or all of which may
be waived by CMCC, in whole or in part, to the extent permitted by Applicable Law:

                5.1.1. IDI shall have performed in all material respects each of the covenants,
obligations and agreements contained in this Agreement required to be performed by it prior to
or at the Closing;

               5.1.2. The representations and warranties made by IDI in this Agreement shall
be true, complete and accurate in all material respects on and as of the Closing Date as though
made on and as of the Closing Date;

                 5.1.3. Between the date hereof and the Closing Date, neither IDI nor the
business, properties, assets, or condition (financial or otherwise) ofIDI has been materially
adversely affected whether by fire, casualty, act of God or otherwise, and there shall have been
no other changes in the business, properties, assets, condition (financial or otherwise),
management or prospects of IDI that would have individually or in the aggregate a material
adverse effect on the business, condition or results of operations of IDI, provided that neither of
the following shall be taken into account in determining the occurrence of such material adverse
effect: (i) a reduction in ID I's National Institutes of Health grant funding consistent with general
trends in such funding and (ii) a decline in the market value ofIDI's investment portfolio.
Notwithstanding the foregoing, IDI agrees that it shall not materially change its portfolio
investments between the datehereof and the Closing Date without the prior written consent of
CMCC;

               5.1 .4. CMCC shall have received a certificate ofIDI, dated the Closing Date,
signed by the Chief Executive Officer of IDI that the conditions specified in the aforementioned
paragraphs shall have been fulfilled;

               5.1 .5. CMCC shall have received from Edwards Angell Palmer & Dodge, LLP,
counsel to IDI, an opinion, as set forth in Exhibit 5.1.5.

                 5.1 .6. IDI shall amend its Articles of Organization and Bylaws to read as set
forth in Exhibits 1 .3(a) and 1.3{b) attached hereto, to among other things (a) name CMCC as its
sole member; (b) JJI"OVide that the Historical Trustees ( defined below) shall have the authority to
elect three (3) trustees to the IDI Board of Trustees in accordance with Section 5.1.7 herein,
                                                   19


I 1315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 24 of 183




provided that CMCC shall have the authority to object to any such trustee in CMCC's reasonable
discretion; (c) provide that CMCC will have the sole authority to appoint all of the trustees on
the IDI Board of Trustees (other than the Historical Trustees and the GSK Trustee), and the sole
authority to remove any trustees (other than the Historical Trustees and the GSK Trustee) with or
without assignm ent of cause; ( d) provide that any Historical Trustee or the GSK Trustee may be
removed (i) for cause by agreement of two-thirds of the total number of trustees and (ii) without
assignm ent of cause by agreement of two-thirds of the total num ber of trustees (provided that in
the case of (ii), with respect to the removal of a Historical Trustee, such number shall include a
majority of the Historical Trustees eligible to vote); and (e) provide that CMCC shall have the
sole authority to amend the Amended and Restated Bylaws or Amended and Restated Articles of
Organization, subject to the consent rights of the Historical Trustees as set forth Section 9 of
Exhibit l.3(b). For purposes of this Agreement, the GSK Trustee means the trustee that the
parties anticipate will be appointed by GlaxoSmithKline Research & Development Limited
("GSK") to the ID I Board of Trustees pursuant to Section 11 of the Research Collaboration
Agreement by and between IDI and GSK, dated May 14, 2008 (the "GSK Agreement").

                5.1.7. CMCC and IDI shall have agreed in writing upon the number of trustees
to be appointed to the IDI Board of Trustees effective as of the Effective Time, including the
number of trustees to be selected by IDI (the "Historical Trustees"), in accordance with Section
5.1.6 herein. Notwithstanding anything in this Agreement to the contrary, no individual shall
serve as a Historical Trustee unless and until CMCC shall have determined, in its sole discretion,
that each such individual is independent of CMCC for control purposes.

               5.1 .8. Each of the consents set forth on Exhibit 5.1.8 of this Agreement, in form
and substance reasonably satisfactory to CMCC, shall have been obtained;

             5.1 .9. Neither IDI nor CMCC shall have received any notification from the
Attorney General objecting to the Affiliation on any grounds in response to the Attorney General
Notice;

                5.1 .10. No Legal Proceeding or order of any Governmental Authority shall be
pending or threatened (i) challenging this Agreement or the transactions contemplated hereby or
(ii) seeking to delay, restrain or prohibit the Affiliation or any other action contemplated by this
Agreement; and

                 5.1 .11. IDI shall have provided written confirmation of oral notice of the
Affiliation to the National Institutes of Health ("NIH") and no notice of objection to said
Affiliation shall h..ave been received by IDI or CMCC, provided that an indication that IDI's
indirect cost reco'very rate may be adjusted. as a result of the Affiliation shall not constitute such
objection, provided that IDI's indirect cost recovery rate remains at or above eighty-nine percent
(89%).

        5.2.   The obligation ofIDI to consummate the Affiliation shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions, any or all of which may
be waived by IDI,.. in whole or in part to the extent permitted by applicable law:

                                                   20


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 25 of 183




                5.2.1. CMCC shall have performed in all material respects each of the covenants,
obligations and agreements contained in this Agreement required to be performed by it prior to
or at the Closing;

                5.2.2. The representations and warranties made by CMCC in this Agreement
shall be true, complete and accurate in all material respects on and as of the Closing Date as
though made on and as of the Closing Date;

                5.2.3. Between the date hereof and the Closing Date, neither CMCC nor any of
its the business, properties, assets, or condition (financial or otherwise) of either have been
materially adversely affected whether by fire, casualty, act of God or otherwise, and there shall
have been no other changes in the business, properties, assets condition (financial or otherwise)
or management of CMCC or that would have individually or in the aggregate a material adverse
effect on the business, condition or results of operations of CMCC;

                5 .2 .4. IDI shall have received a certificate of CMCC, dated the Closing Date,
signed by the Chief Executive Officer or Chief Financial Officer of CMCC that the conditions
specified in the aforementioned paragraphs shall have been fulfilled;

                5.2.5. IDI shall have received from Ropes & Gray, LLP, counsel to CMCC, an
opinion, as set forth in Exhibit 5.2.5.

               5 .2 .6. Each of the consents set forth on Exhibit 5 .1. 8 of this Agreement, in form
and substance reasonably satisfactory to IDI, shall have been obtained;

             5.2 .7. Neither IDI nor CMCC shall have received any notification from the
Attorney General objecting to the Affiliation on any grounds in response to the Attorney General
Notice;

                5.2.8. No Legal Proceeding or order of any Governmental Authority shall be
pending or threatened (i) challenging this Agreement or the transactions contemplated hereby or
(ii) seeking to delay, restrain or prohibit the Affiliation or any other action contemplated by this
Agreement; and

                  5.2.9. IDI shall have provided written confirmation of oral notice of the
Affiliation to the National Institutes of Health ("NIH") and no notice of objection to said
Affiliation shall have been received by IDI or CMCC, provided that an indication that IDI's
indirect cost recovery rate may be adjusted as a result of the Affiliation shall not constitute such
objection, provided that IDI's indirect cost recovery rate remains at or above eighty-nine percent
(89%).

6. POST-CLOSING COVENANTS.

         6.1.     Corporate Governance Matters.

               6.1.1. Until the merger of IDI into CMCC or a controlled affiliate of CMCC
pursuant to Section 6.1.2 below, the Historical Trustees and the GSK Trustee will continue to
                                                21


11315168_28.DOC
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 26 of 183




serve on the IDI Board of Trustees for terms set forth in the Amended and Restated Bylaws.
Any vacancy on the IDI Board of Trustees resulting from the resignation or removal of (i) a
Historical Trustee shall be filled by a majority of the Historical Trustees then in office and (ii)
the GSK Trustee shall be filled by the.GSK Trustee then in: office; provided, however, that
CMCC shall have the authority to object to any trustee appointed by the Historical Trustees in
CMCC's reasonable discretion.

                6.1.2. Anytime on or after October 1, 2012 (or earlier with the mutual agreement
of a majority of the Historical Trustees), CMCC shall have the right to merge IDI into CMCC or
a controlled affiliate of CMCC and the faculty members of ID I will become employees of the
successor to IDI or such CMCC affiliate as customarily employs faculty of the same specialty.
Upon any such merger, such faculty members will be entitled to participate in such salary,
benefit and compensation programs as are customarily available to CM CC-employed faculty,
subject to the requirements of applicable law.

               6.1.3. In the event of a merger pursuant to Section 6.1.2 herein, until the fifth
(5th) anniversary of the Effective Time, the Historical Trustees, acting unanimously, shall
continue to have the authority to enforce the terms of the Affiliation for the benefit of the IDI
Program (defined below). Without limiting the foregoing, the Historical Trustees, acting
unanimously, shall have the authority to retain separate legal counsel, at IDI's sole cost and
expense, if such trustees reasonably determine that the hiring of such counsel is necessary to
enforce the provisions of this Section 6 to the extent such terms are for the express benefit of the
IDI Program (defined below).

          6.2.        Program Matters.

               6.2.1. As soon as reasonably practical after the Effective Time, CMCC will
cause IDI to be recognized as a CMCC multidisciplinary research program (the "IDI Program")
with status equivalent to CMCC's existing multidisciplinary research programs in Vascular
Biology, Genomics, Bio-Informatics, Stem Cell Biology, and Neuroscience (the "CMCC
Existing Programs"). The IDI Program will be named the "Program in Cellular and Molecular
Medicine" or such other name as the IPI Board of Trustees may determine from time to time
with the approval of a majority of the Historical Trustees, such approval not to be unreasonably
withheld or delay ed.

                6.2.2. Until the fifth (5th) anniversary of the Effective Time, the IDI Program
shall be entitled t<) all of the rights, and be subject to all of the obligations, that CMCC provides
and/ or requires of the CMCC Existing Programs, including, without limitation, CMCC's
guarantee of CMCC program status for the IDI Program. For the avoidance of doubt, CMCC
commitments with respect to CMCC's support of the IDI Program for the five (5) year period
beginning at the Effective Time shall continue for such 5-year period in the event IDI is merged
into a CMCC affiliate as set forth in Section 6.1.2.




                                                  22


113 I 5 I 68_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 27 of 183




        6.3.      Personnel I Recruitment Matters.

                6.3.1. Dr. Fred Alt will be the Executive Director of the IDI Program (the "IDI
Director") until the fifth (5th) anniversary of the Effective Time. If for any reason Dr. Alt should
cease to be the IDI Director during the five (5) year period following the Effective Time, a
majority of trustees on ID I's Board of Trustees shall appoint a successor to Dr. Alt; provided,
that such successor has .been approved by a majority of the Historical Trustees, such approval not
to be unreasonably withheld or delayed.

                6.3.2 Until the fifth (5th) anniversary of the Effective Time, the IDI Director
shall report directly to the Chief Executive Officer and the Chief Operating Officer of CMCC.
The salary of the IDI Director shall be set and approved jointly by the Chief of the applicable
CMCC Department and the Chief Executive Officer ofCMCC.

                6.3 .3. Until the fifth (5th) anniversary of the Effective Time, the IDI Director
shall serve as a member ofCMCC's Research Strategy Group ("RSG") and Research,
Recruitment, and Resource Committee ("RRRC"), or any such successor committees.

               6.3 .4. As soon as reasonably practical after the Effective Time, each faculty
member of IDI, a list of whom is set forth on Exhibit 6.3 .4, shall become a faculty member of an
appropriate department at Children's Hospital Boston. Salaries for such faculty members shall
comply with Harvard Medical School Compensation Guidelines and shall be subject to the
approval of the Chief of the applicable department at Children's Hospital Boston, in consultation
with the IDI Director.

                6.3.5. Until the fifth (5th) anniversary of the Effective Time, the IDI Program
shall be entitled to recruit faculty, post doctorates and other personnel in the same fashion as the
CMCC Existing Programs. To the extent that any recruitment by the IDI Program requires
resources of CMCC, or to the extent that the IDI Program desires to receive resources from
CMCC to achieve a recruitment, such recruitment shall be subject to the processes and approvals
required of any Program seeking CM CC support (currently, the approval of RRRC and the
CMCC Chief Executive Officer ("CEO")). It is the intent of the Parties initially to recruit three
(3) additional faculty after the Effective Time and subject to approval by RRRC and the CEO.
CMCC will reimburse IDI for fifty percent (50%) of the salary, benefits and customary start up
expenses associated with said additional personnel for up to three (3) years for each such
individual.

                6.3.6. Until the first (1st) anniversary of the Effective Time, Theodore M. Cronin
will be retained as ID I's Chief Executive Officer and Chief Financial Officer, unless he resigns
from employment or is otherwise terminated earlier for cause. Until the earlier of (i) the fifth
(5th) anniversary of the Effective Time and (ii) merger ofIDI into CMCC or a controlled
affiliate of CMCC pursuant to Section 6.1.2 above, any successor to Mr. Cronin must be
approved by a majority of the Historical Trustees, such approval not to be unreasonably withheld
or delayed.·


                                                     23


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 28 of 183




                6.3.7. Until the second (2nd) anniversary of the Closing Date, CMCC will use
reasonable efforts to offer comparable employment with a CMCC affiliate to any full-time
adm inistrative employee of IDI as of the Closing Date, a list of whom as of December 1, 2008 is
set forth on Exhibit 6.3.7, whose employment is term inated after the Closing Date without
assignm ent of cause. Notwithstanding anythi ng in this Agreement to the contrary, under no
circumstances shall any part y, including IDI and I or a current or former employee oflDI, have
any right or other cause of action to enforce the foregoing obligation against CMCC.

        6.4.       Financial Matters.

                 6.4.1. In order to providelDI with the benefit of CMCC's investment
management expertise and to effectuate any additional provisions related to the obligations
contemplated by Section 6.4.2 herein, the Patties shall as soon as practicable after the Effective
Time execute an agreement to transfer management ofIDI's endowment (the "IDI Endowment")
to CMCC (the "Endowment Investment Agreement") substantially in the form of Exhibit 6.4.1
hereto. As provided in the Endowment Investment Agreement, CMCC shall allocate $20 million
of its existing endowment, which shall remain under the designation and control of CMCC, to be
invested along side the IDI Endowment (together the "Combined Funds").

                  6.4.2. In the event that, prior to the merger of the IDI Program into a CMCC
affiliate as contemplated by Section 6.1.2 herein, CMCC suffers any individual or series of
losses, liabilities, obligations, damages, diminution in value, notices, actions, suits, proceedings,
claims, demands, assessments, judgments, costs, penalties or expenses (including reasonable
attorneys' and other professionals' fees and disbursements) having an adverse financial impact
equal to or greater than One Million Dollars ($1,000,000) in the aggregate (individually a "Loss"
and, collectively, "Losses") based upon or arising from any breach of any representation,
warranty or other obligation made by IDI in this Agreement, CMCC shall provide written notice
of such Loss(es) to the Historical Trustees (provided that failure to so notify shall not deprive
CMCC of its rights under this Section; and provided further that the $1,000,000 aggregate loss
amount shall not apply in the case of Loss(es) arising on the account ofIDI's fraud).
Notwithstanding anything in this Agreement to the contrary, iri the event of any such Loss( es),
CMCC shall have the right to access and utilize funds from the IDI Endowment to reimburse
CMCC in the amount of such Loss(es), and to the extent the funds available in the IDI
Endowment are not available to cover such Loss(s), CMCC may also decrease the amount of
financial support ihat CMCC is obligated to provide to the IDI Program under this Agreement,
including, without limitation, the Support Payments (as hereinafter defined) in accordance with
Section 6.4.3 herein. In addition, without limiting the foregoing, and without in any way limiting
CMCC's rights under this Agreement generally, CMCC expressly reserves the right to make
operational and/o r programmatic changes to the IDI Program to the extent the event giving rise
to the Loss(es) is recurring or causes ongoing losses to the IDI Program.

               6.43. Each ofIDI and CMCC agrees that the IDI Program will be-subject to the
spending rules an d oversight of funds established by CMCC, as the same may be amended from
time to time. IDI covenants and agrees that IDI shall use commercially reasonable efforts to
manage its financial resources such that IDI's Operating Loss shall not exceed more than

                                                  24


I 1315168_28.DOC
    Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 29 of 183




$1,000,000 in any fiscal year. For purposes of this Section 6.4.3, "Operating Loss" is defined as
(i) ID I's operating revenue, (ii) less ID I's operating expenses, (iii) plus five percent (5%) of the
Combined Funds. Until the fifth (5th) ann iversary of the Effective Time, CMCC agrees to
support any such operating loss up to $1,000,000 in any fiscal year (the "Support Payments").
CMCC agrees that it will not fund any Support Payments from the Combined Funds.

                6.4 .4. Until the fifth (5th) anni versary of the Effective· Time, CMCC will
actively engage in fundraising on behalf of and in cooperation with the IDI Program in
substantially the sam e fashion as CMCC does for the CMCC Existing Program s, and CMCC will
commit substantially similar resources to the IDI Program in support of this effort, Such
fundraising will be conducted so as not to infringe upon existing relationships established by
CMCC depart ments, divisions or programs or use their names without consent of their chair,
chief or program director.

               6.4.5. Until the fifth (5th) anniversary of the Effective Time, the IDI Program
will occupy the space at the Alpert Building and in the Center for Life Science Boston Building.
CMCC also agrees that during this period, CMCC will use reasonable efforts to ensure that any
adjustments to the IDI Program space will not result in the IDI Program having space in more
than two locations.

               6.4.6. As soon as reasonably practical after the Effective time, CMCC and the
IDI Program will jointly explore opportunities that will allow the IDI Program to achieve
administrative efficiencies and / or benefits; provided that no such efficiencies will be
undertak en until the first (1st) ann iversary of the Effective Time unless otherwise agreed to by
the Chief Executive Officer oflDI or a majority of the Historical Trustees.

         6.5.    Intellectual Property Matters. All IDI Intellectual Property Rights not previously
licensed as of the Effective Time shall at the Effective Time be subject to the policies and
procedures established by CMCC with respect to intellectual property of CMCC and/or its
affiliates, as the same may be am ended from time to time; provided, however, that this section
shall not apply to any IDI Intellectual Property Rights subject to the OSK Agreement.

        6.6.      Trustee and Officer Indemn ification and Insurance.

                6.6.1. IDI shall indemnify and advance expenses to individuals who were
trustees and officers of IDI prior to the Effective Time at least to the extent provided in the
Articles of Organization and the Bylaws on the date hereof, regardless of any amendment, repeal
or other modification of the Articles of Organization and the Bylaws.

                6.6.2. Prior to the Effective Time or as soon as practicable thereafter, IDI shall
obtain and fully pay for "tail" insurance policies with a claims period of at least six years from
and after the Effective Time from IDI's current director and officer liability insurance ("D&O
Insurance") carrier or another carr ier with the sam e or better credit rating, for the persons who, as
of the date hereof, are covered by ID I's existing D&O Insurance with terms at least as favorable
as IDI's existing U&O Insurance with respect to matters existing or occurring at or prior to the

                                                   25


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 30 of 183




Effective Time (including in conn ection with this Agreement and the Affiliation), and IDI shall
maintain such D&O Insurance in full force and effect for the full term.

                6.6.3. From the Effective Time and until such time as IDI may merge into
CMCC or a controlled affiliate of CMCC pursuant to Section 6.1.2, IDI will provide to the
trustees and officers of IDI the same indemnification and advance of expendituresrights and
CMCC will arrange for IDI to have D&O Insurance coverage consistent with the coverage
CMCC provides for its own trustees and officers. CMCC will arrange for IDI to have D&O
Insurance coverage consistent with the coverage extended to CMCC and its affiliates provided
that IDI recognizes and agrees that such coverage will not be in effect as of the Closing Date if
the Closing occurs prior to April 1, 2009; provided further that CMCC reasonably anticipates
that the coverage will be made retroactive to the Effective Date.

7.    ' PUBLIC DISCLOSURE. Each of CMCC and IDI agrees that it shall not make any
public announcement or issue any press release in connection with the transactions contemplated
hereby, except (i) as provided in this paragraph, (ii) in accordance with the terms of the
Confidentiality Agreement (as defined below), and (iiijpursuant to a mutual agreement of the
parties hereto; provided, however, that nothing contained herein shall prevent any Party, at any
time, from furnishing any information required by any Governmental Authority or from issuing
any announcement, press release, public statement or other information to the press or any third
party with respect to this Agreement if required by applicable law; provided, further, that to the
extent reasonably practical, the Parties agree to consult with each other as to the content of any
such disclosure so required and consider in good faith the comments of the other thereon. The
Parties will jointly agree upon and approve any press release to be issued by CMCC on or after
the date hereof in connection with this Agreement.

8.      TERMINATION.

        8 .1.  This Agreement may be terminated on or prior to the Closing (a) by the mutual
written consent of IDI and CMCC or (b) by either IDI or CMCC if the Closing shall not have
occurred on or before six (6) months from the date hereof, unless the terminating party has failed
to perform or observe any agreement or condition set forth herein that is required to be observed
by such party on or before the Closing.

        8.2.     In the event that IDI willfully breaches this Agreement, IDI shall reimburse
CMCC for all expenses incurred in connection with the Affiliation, including without limitation
attorneys fees, accountants fees, filing fees and any other reasonable fees that CMCC determines
directly relate to the Agreement or the Affiliation

        8.3.     In the event that CMCC willfully breach this Agreement, CMCC shall reimburse
IDI for all expenses incurred in connection with the Affiliation, including without limitation
attorneys fees, accountants fees, filing fees and any other reasonable fees that IDI determines
directly relate to the Agreement or the Affiliation.




                                                 26


113!5168_is.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 31 of 183




9.     ·MISCELLANEOUS.

        9 .1.   All notices, requests, consents, reports and demands shall be in writing and shall
be hand delivered, sent by facsimile or other electronic medium, or mailed, postage prepaid, to
IDI or to CMCC at the address set forth below or to such other address as may be furnished in
writing to the other parties hereto:

        To IDI:

        Theodore M. Cronin
        Acting President and Chief Financial Officer
        Immune Disease Institute, Inc.
        800 Huntington A venue
        Boston, MA 02115

        With a copy to:

        David R. Pokross, Jr.
        Edwards Angell Palmer & Dodge, LLP
        111 Huntington Ave.
        Boston, MA 02199

        ToCMCC:

        James Mandell, M.D.
        Chief Executive Officer
        The Children's Medical Center Corporation
        300 Longwood Ave.
        Boston, MA 02115

        With copies to:

        Stuart J. Novick
        Senior Vice President & General Counsel
        Children's Hospital Boston
        300 Longwood Avenue
        Boston, MA 02115

        Michele Garvin
        Ropes & Gray, LLP
        One International Place
        Boston, MA 02110

        9 .2.   This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of tile Parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be assigned by either
                                                 27

11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 32 of 183




Part y, including by operation oflaw without the prior written consent of the other Part y. Except
for the rights of (i) IDI trustees and officers to indemnification and insurance protection under
Section 6.6 and (ii) the Historical Trustees to enforce this Agreement under Section 6.1.3, this
Agreement is not intended to confer upon any Person other than the Part ies any rights or
remedies hereunder.

        9.3.    This Agreement shall be governed by and construed in accordan ce with the laws
of the Commonwealth of Massachusetts (regardless of the laws that might otherwise govern
under applicable M assachusetts principles of conflicts of law) as to all matters, including but not
limited to matters of validity, construction, effect, perform ance and remedies, and IDI and
CMCC hereby agree to irre vocably and unconditionally submit to the exclusive jurisdiction of
any state or federal court sitting in Suffolk County, Massachusetts over any suit, action or
proceeding arising out of or relating to this Agreement.

     9.4.  EACH OF THE PARTIE S HERE TO HERE BY IRRE VOCABLY WAIVES
ANY AND ALL RIGHT TO TRI AL BY JURY IN ANY LEGAL PROCEEDIN G ARISIN G
OUT OF OR RE LATED TO THIS AGRE EMENT OR THE TRA NSACTIONS
CONTEMPLATED HERE BY.

        9.5.   This Agreement may be executed inc ounterparts, including by facsimile, each of
which shall be deemed an original, but all of which together shall constitute one and the same
instrument. The Parties agree that they have been represented by counsel during the negotiation
and execution of this Agreement and, therefore, waive the application of any applicable law,
regulation, holding or rule of construction providing that ambiguities in an agreement, document
or provision will be construed against the part y drafting such agreement, document or provision.

           9.6.    Definitions in this Agreement shall apply equally to both the singular and plural
  forms of the terms defined. All Exhibits attached hereto shall be deemed incorporated herein as
  if set forth in full herein and, un less otherwise defined therein, all terms used in any Exhibit shall
  have the meanings ascribed to such term s in this Agreement. The words "hereof," "hereinafter,"
  "herein" and "hereunder" and words of similar import, when used in this Agreement, shall refer
  to this Agreement as a whole and not to any particular provision of this Agreement. The word
  "including" or any variation thereof means "including, without limitation" and shall not be
  constru ed to limit any general statement that it follows to the specific or similar items or matters
  immediately following it. Unless otherwise expressly provided herein, any statute referred to
· herein means such statute as may from time to time be amended, modified or supplemented.

        9.7.     If for any reason any term or provision of this Agreement is held to be invalid or
unenforceable, all other valid terms and provisions hereof shall remain in full force and effect,
and all of the terms and provisions of this Agreement shall be deemed to be severable in nature.

        9.8.   This Agreement including the Exhibits referred to herein and the Confidentiality
Agreement between IDI and CMCC dated February 6, 2008 (the "Confidentiality Agreement")
embody the entire agreement and understanding of the parties hereto in respect of the
transactions contemplated by this Agreement. There are no restrictions, promises,
representations, vvarranties, covenants or undertakings, other than those expressly set forth or
                                                    28


11315168_28.DOC
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 33 of 183




referred to herein or therein. This Agreement supersedes all prior agreements and
understandings between the Parties with respect to such transactions other than the
Confidentiality Agreement.




                                        [Signature page follows]




                                                29

11315168_28.DOC
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 34 of 183




       IN WITNE SS WHE RE OF, the Parties have caused this Agreement to be executed by
their respective, duly authorized officers as of the date first above written.


                                               THE CHILDREN'S MEDICAL CENTER
                                               CORPORATION
                                                                                                      II·
                                               By:
                                                                                                      I
                                                                                                      I
                                                                                                      ;




                                               IMMUNE DISEASE INSTITUTE, INC.


                                               By:                                                    I
                                                       Theodore M. Cronin
                                                                                                      !
                                                                                                      !
                                                                                                      \
                                                       Acting President and Chief Financial Officer
 Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 35 of 183




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective, duly authorized officers as of the date first above written.


                                         THE CHILDREN'S MEDICAL CENTER
                                         CORPORATION


                                         By:
                                               James Mandell, M.D.
                                               Chief Executive Officer



                                         IMMUNE DISEASE INSTITUTE, INC.


                                         By:      ~C-r1! ~~
                                               Theodore M. Cronin
                                               Acting President and ChiefFinancial Officer
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 36 of 183
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 37 of 183




                                       EXHIBIT 1.3(a)

                     AM ENDED AND RE STATED ARTICLES OF ORGANIZATION

                                        See Attached.




BOSll l 12336423.1
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 38 of 183




                                 EXHIBIT l.3(b)

                       AMENDED AND RESTATED BYLAWS

                                  See Attached.




BOS! I I 12336423.l
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 39 of 183




                                 EXHIBIT 4.1

                         ATTORNEY GENERAL NOTICE

                                 See Attached.




BOS! 11 12336423.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 40 of 183




                                       EXHIBIT 4.5

                    EMPLOYEES AND INDEPENDENT CONTRA CTORS


Immune Disease Institute - Administrative & Facilities Personnel



        Last           First                       Title

Administration
Cronin               Theodore Acting President & CFO
Simmons              Steven    Director of Finance &Operations
Majewski             Amanda    Office Manager/Administrator
Bradley              Margaret Chief Scientific Administrative Officer
DiPasquale           Zachary   Administrative Assistant
Norris               John      Envir. Health & Safety Mgr
Boothby              Catherine Administrative Assistant
                               Executive Officer for Institutional
Rosenbaum            Rachelle Relations
Nicholson            Shirley   IACUC Coordinator
Viehman              Louise    Administrative· Assistant

Animal Facility
Chenaif              Miriam.    Animal Caretaker
Sumpf                Sierra     Animal Caretaker
Ramirez              Francia    Animal Caretaker

Facilities
Bono                 George     Director of Construction Projects
Garcia               Oscar      Facilities Assistant
Landry               Peter      Facilities Manager
Schmidt              Howard     Sr. Security/Helpdesk SC

Accounting, Finance & Grants    Administration
Carriuolo          Stephen      Controller
Hourihan           Helen        Grants Manager
Morris             Barbara      Financial Analyst
Craig              Nicole       Accountant/Financial Analyst
Frank              David        Accountant/Payroll Mgr.
Goto-Hardy         Megumi       A/P Clerk
Chen               Eva          Accts Payable Coordinator
Cheung             Elisa        Accounts Payable Supv.


Core Facility



BOSlll 12336423.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 41 of 183




Ketm an                Kenneth     Cell Sorter Operator
Barteneva              Natalie     Director Flow Cytometry
Leung                  Harr y      Dir. Microscope Core Fae

Human Resources
Morgan Williams        Christine   Hum. Resources Generalist
Wilson                 Nicole      H.R. Intern
Rosenbaum              Joshua      Human Resources Rep.
Santos                 Gabriel     Immigration Specialist
Donovan                Doreen      HR Director

IT Services
LaSalle Jr.            Jurvis      IT Manager & Systems Architect
Lamb                   Braden      Jr. Desktop Specialist
May                    Timothy     Desktop Support Specialist
O'Connor               Justin      Systems Administrator
Perry                  James       Jr Systems Administrator

Glass Wash
Facility
Williams               Ronald      Laboratory Aide
Garcia                 Hector      Laboratory Aide
Halhoul                Latifa      Laboratory Aide
Hines                  Jesse       Supervisor Glasswash

Technology Development
Hsu               Amy              Admin. Asst.
Dietz             Ryan             Director of Tech Development

Procurement
Buchanan, Jr.          Jack        Procurement Manager


Scientfic Personnel

Alper Lab
Borotto             Nicholas         Co-op Student
Garbarino           Kathleen         Co-op Student
Jalloh              Yanoh            Co-op Student
Kunnenkeri          Sushruta         Co-op Student
Tamacki             Jennifer         Co-op Student
Alford              Dennis           Research Scientist
Larsen              Charles          Jr. Investigator
Trautwein           Michael          Research Technic.
Alper               Chester          Sr. Investigator




BOSlll l2336423.l
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 42 of 183




Alt Lab
                                  Administrative
Needham             Judith        Assistant
Basu                Uttiya        Research Fellow
Choi                Vivian        Research Fellow
Datta               Abhishek      Research Fellow
Franklin            Andrew        Research Fellow
Gostissa            Monica        Research Fellow
Phan                Ryan          Research Fellow
Schwer              Bjoem         Research Fellow
Wang                Jing          Research Fellow
Zhang               Yu            Research Fellow
Zhu                 Li            Research Fellow
Acquaviva           Lisa          Research Technic.
Bianco              Julia         Research Technic.
Gallagher           Michael       Research Technic.
Hansen              Erica         Research Technic.
Patel               Harin         Research Technic.

Carroll Lab
Carroll             Elisabeth     Sr. Research Associate
Conway              Ryan          Animal Technologist
Constantin          Myrna         Research Fellow
Tsiftsoglou         Stefanos      Research Fellow
Femandez
Gonzalez            Santiago      Research Fellow
Kim                 Young-A       Research Fellow
Kuligowski          Michael       Research Fellow
Pitcher             Lisa          Research Fellow
Ma                  Minghe        Research Assoc.
Carroll             Michael       Sr. Investigator

Davis Lab
Femandes            Stacey        Research Technic.
Mejia De La
Roca                Juan          Research Fellow
Lu                  Fengxin       Research Fellow
Davis               Alvin         Sr. Investigator

Goldfeld Lab
Blodgett            Christopher   Admin. Asst.
Biglione            Sebastian     Research Fellow
Jasenosky           Luke          Research Fellow
Haridas             Viraga        Research Fellow
Falvo               James         Instructor
Ranjbar             Shahin        Jr. Investigator



BOSlll l2336423.l
       Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 43 of 183




Tsytsykova            Alla        Jr. Investigator
Goldfeld              Anne        Sr. Investigator

Hur
Peisley               Alys        Research Fellow
Hur                   Sun         Jr. Investigator

Kirchhausen
Boecking              Till        Research Fellow
Rapoport              Iris        Research Assoc.
Cocucci               Emanuele    Research Fell ow
Guan                  Rong        Research Fellow
McDonald              Catherine   Admin. Asst.
Kural                 Cornett     Research Fellow
Lu                    Lei         Research Fellow
Saffarian             Saviz       Research Assoc.
Yu                    Anan        Research Fell ow
Boll                  Werner      Research Assoc.
Marino                Eric        Imaging Specialist
Kirchhausen           Tomas       Sr. Investigator

Rossi
Zguro                 Dhoksiana   Research Technic.
Beerman               Isabel      Research Fellow
Warren                Luigi       Research Fellow
Gazit                 Roi         Research Fellow
Rossi                 Derrick     Jr. Investigator

WinauLab
Winau                 Florian     Jr. Investigator


Fraser Lab
Ding                  Wei-Zi      Research Technic.
Fraser                Patricia    Jr. Investigator

Silberstein Lab
Pivamik               Gregory     Research Technic.
Graves                Katherine   Research Technic.
Stegner               Joseph      Research Assoc.
Waters                Collin      Research Technic.
Silberstein           Leslie      Sr. Investigator
                                  CHCTProg.
Thostenson            Kari        Administrator
Armant                Myriam      Assistant Director




BOS 111 12336423. I
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 44 of 183




Rajewsky Lab
Grundy               Jaclyn           Lab Technician
Jensen               Kari             Research Technic.
Xia                  Junrong          Research Technic.
Pellerin             Alex             Research Technic.
Zhang                Baochun          Research Fellow
Koralov              Sergei           Research Fellow
Wang                 Jing             Research Technic.
Derudder             Emmanuel         Research Fellow
Srinivasan           Lakshmi          Research Fellow
Wang                 Donghai          Research Fellow
Chakraborty          Tirtha           Research Fellow
Thai                 To-Ha            Research Fellow
Seagal               Jane             Research Fellow
Otipoby              Kevin            Research Fellow
Ottaviano            Michelle         Admin. Asst.
Bamberg              Michael          Lab Manager
                                      Mgr.
Ghitza               Dvora            Con.Mut.Mousef'ac
Rajewsky             Klaus            Sr. Investigator

Remold Lab
Stolley              James            Research Technic.
Gong                 Dapeng           Research Fellow
Cooley               Jessica          Lab Manager
Benarafa             Charaf           Instructor
Remold-
O'Donnell            Eileen           Sr. Investigator

Shimaoka Lab
Silkworth            Whitney          Research Technic.
Morishita            Yoshiyuki        Research Fellow
Srinivasan           Charudharshini   Research Fellow
Park                 Eun Jeong        Research Fellow
Peer                 Dan              Research Fellow
Shimaoka             Motomu           Investigator


Springer Lab
Drabek               Andrew           Research Technic.
Eng                  Edward           Research Fellow
Mondal               Subhanjan        Research Fellow
Shi                  Minlong          Research Fellow
Zhang                Qing             Research Fellow
Zhou                 Yanfeng          Research Fell ow



BOSll l 12336423.l
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 45 of 183




Chen                 Xing         Research Fellow
Zhang                ChengZhong   Research Fellow
Kim                  Jongseong    Research Fellow
Sen                  Mehmet       Research Fellow
Smagghe              Benoit       Research Fellow
Yu                   Yamei        Research Fellow
Zhu                  Jianghai     Research Fellow
Schuerpf             Thomas       Research Fellow
Grey                 Michael      Research Fellow
Mi                   Li Zhi       Research Fellow
Zhu                  Jieqing      Research Fellow
Pierce               April        Admin. Asst.
Xie                  Can          Research Fellow
Mulligan             Eadaoin      Lab Manager
Lu                   Chafen       Investigator
Springer             Timothy      Sr. Investigator


Von Andrian Lab
Alton          Jennifer           Admin. Asst.
                                  Short term Research
Perdomo Ortiz        Lilia        Schol
Cheng                Guiying      Research Assoc.
Mazo                 Irina        Jr. Investigator

Wagner Lab
Carbo Cots           Carla        Research Fellow
Schatzberg           Daphne       Research Technic.
Yang                 Janie        Research Technic.
Canault              Matthias     Research Fellow
Duerschmied          Daniel       Research Fellow
Cifuni               Stephen      Research Technic.
Brill                Alexander    Research Fellow
Chauhan              Anil         Instructor
Zhao                 Bingqiao     Research Fellow
Cowan                Lesley       Admin. III
Wagner               Denisa       S~. Investigator

Rao Lab
Keil                 Brittany     Research Technic.
Kenney               Grace        Research Technic.
Kwon                 Hyoung       Research Technic.
Pishyareh            Mojgan       Research Technic.
Stevanovic           Irena        Research Fellow
Gelinas              Curtis       Research Technic.
Banfield-Weir        Jake         Admin. Asst.



BOS 111 12336423.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 46 of 183




Ban dukwala          Hozefa       Research Fellow
Ghosh                Srimoyee     Research Fellow
Zhou                 Yubin        Research Fellow
Meraner              Paul         Research Fellow
Sundrud              Mark         Research Fellow
Koh                  Kian Peng    Research Fellow
Mueller              Mart in     .Research Fellow
Oberdoerffer         Shalini      Research Fellow
Li                   Huiming      Research Fellow
Ohora                Masatsugu    Instructor
Sharma               Sonia        Research Fellow
Hogan                Patrick      Investigator
Lee                  Jung         Lab Manager
Lam perti            Edward       Research Assoc.
Rao                  Anjana       Sr. Investigator



Lieberman
McKernan             Shannon     Research Technic.
Tsai                 Perry       Research Technic.
Ferrini, II          Roger       Research Fellow
Thiery               Jerome      Research Fellow
Yan                  Nan         Research Fellow
Petrocca             Fabio       Research Fellow
Wu                   Yichao      Research Fellow
Ahmed                Fariyal     Research Fellow
Navarro Lopez        Francisco   Research Fellow
Leonard              Julie       Admin, Asst.
Lal                  Ashish      Instructor
Martinvalet          Denis       Research Fellow
Xu                   Zhan        Research Assoc.
Lieberman            Judy        Sr. Investigator


NRSA
Pipkin               Matthew     Research Fellow



Independent Co:mtractors
Kathleen Dimino
Robert Forrester
Dr. May S. Jacob son
Sherwin Kevy
Ian Levesque
Patricia Mc Caffrey, PhD



BOS! 11 12336423.l
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 47 of 183




Piotr Sliz       Agreement dated December 21, 2007




BOS I 11 12336423 .I
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 48 of 183




                                       EXHIBIT 5.1.5

                     OPINION FROM EDWARDS ANGELL PALMER & DODGE LLP

                                       See Attached.




BOSll I 12336423.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 49 of 183




                                          EXHIBIT 5.1.8

                                           CONSENTS


1.       Lease by President and Fellows of Harvard College to Blood Research Institute, Inc.,
         dated September 3, 1992

2.       Sublease by Blood Research Institute, Inc. to Center for Blood Research, Inc., dated
         September 3, 1992

3.       Research Collaboration Agreement by and between Immune Disease Institute, Inc. and
         GlaxoSmithKline Research & Development Limited, dated May 14, 2008




BOSlll 12336423.1
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 50 of 183




                                  EXHIBIT 5.2.5


                       OPIN ION FROM ROPES & GRA Y, LLP

                                  See Attached.




BOS! 11 12336423.l
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 51 of 183




                                      EXHIBIT 6.3.4

                                   FACULTY MEMBERS

                                         Harvard Medical School Appointment

l.   Frederick W. Alt, Ph.D.             Charles A. Janeway Professor of Pediatrics &
                                         Professor of Genetics

2.   Chester A. Alper, M.D.              Professor of Pediatrics

3.   Michael Carroll, Ph.D.              Professor of Pediatrics (Pathology)

4.   Alvin E. Davis, III, M.D.           Professor of Pediatrics

5.   Anne E. Goldfeld, M.D.              Associate Professor of Medicine

6.   Sun Hur, Ph.D.                      Lecturer (pending Assistant Professor) of
                                         Biological Chemistry and Molecular Pharmacology

7.   Tomas Kirchhausen, Ph.D.            Professor of Cell Biology

8.   Judy Lieberman, M.D., Ph.D.         Professor of Pediatrics

9.   Eileen Remold-O'Donnell, Ph.D.      Professor of Pediatrics

10. AnjanaRao, :Ph.D.                    Professor of Pathology

11. Klaus Rajewsky, M.D.                 Fred S. Rosen Professor of Pediatrics & Professor
                                         of Pathology

12. Derrick J. Rossi, Ph.D.              Assistant Professor of Pathology

13. Motomu Shimaoka; M.D., Ph.D.         Associate Professor of Anesthesiology

14. Leslie Silberstein, M.D.             Professor of Pathology (Pediatrics)

15. Timothy Springer, Ph.D.              Latham Family Professor of Pathology

16. Erdyni Tsitsikov, Ph.D.              Assistant Professor of Pediatrics

17. Ulrich von Andrian, M.D., Ph.D.      Edward Mallinckrodt Jr. Professor of
                                         Immunopathology (Pathology)

18. Denisa D. Wagner, Ph.D.              Professor of Pathology

19. Florian Wina u, M.D.                 Lecturer (pending Assistant Professor) of Pathology




BOS11112336423.l
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 52 of 183




                                     EXHIBIT 6.3.7

                           ADMINISTRATIVE PERSONNEL

        Last            First                      Title
 Administration
 Cronin              Theodore     Acting President & CFO

 Simmons             Steven       Director of Finance &Operations
 Majewski            Amanda       Office Manager/Administrator
 Bradley             Margaret     Chief Scientific Administrative Officer
 DiPasquale          Zachary      Administrative Assistant
 Norris              John         Envir. Health & Safety Mgr
 Boothby             Catherine    Administrative Assistant
                                  Executive Officer for Institutional
 Rosenbaum           Rachelle     Relations
 Nicholson           Shirley      IACUC Coordinator
 Viehman             Louise       Administrative Assistant

 Animal Facility
 Chenaif             Miriam       Animal Caretaker
 Sumpf               Sierra       Animal Caretaker
 Ramirez             Francia      Animal Caretaker

 Facilities
 Bono                George       Director of Construction Projects
 Garcia              Oscar        Facilities Assistant
 Landry              Peter        Facilities Manager
 Schmidt             Howard       Sr. Security/Helpdesk SC

 Accounting, Firaance & Grants Administration
 Carriuolo            Stephen    Controller
 Hourihan             Helen      Grants Manager
 Morris               Barbara    Financial Analyst
 Craig                Nicole     Accountant/Financial Analyst
 Frank                David      Accountant/Payroll Mgr.
 Goto-Hardy           Megumi     A/P Clerk
 Chen                 Eva        Accts Payable Coordinator
 Cheung               Elisa      Accounts Payable Supv.

 Core Facility
 Ketman              Kenneth      Cell Sorter Operator
 Barteneva           Natalie      Director Flow Cytometry
 Leung               HaITy        Dir. Microscope Core Fae

 Human Resour-ees


BOSII I 12336423.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 53 of 183




 Morgan Williams      Christine     Hum. Resources Generalist
 Wilson               Nicole        H.R. Intern
 Rosenbaum            Joshua        Human Resources Rep.
 Santos               Gabriel       Immigration Specialist
 Donovan              Doreen        HR Director
 IT Services
 LaSalle Jr.          Jurvis        IT Manager & Systems Architect
 Lamb                 Braden        Jr. Desktop Specialist
 May                  Timothy       Desktop Support Specialist
 O'Connor             Justin        Systems Administrator
 Perry                James         Jr Systems Administrator

 Glass Wash
 Facility
 Williams             Ronald        Laboratory Aide
 Garcia               Hector        Laboratory Aide
 Halhoul              Latifa        Laboratory Aide
 Hines                Jesse         Supervisor Glasswash

 Technology Development
 Hsu                Amy             Admin. Asst.
 Dietz              Ryan            Director of Tech Development

 Procurement
 Buchanan, Jr.        Jack          Procurement Manager

 Administrative Assistants to Investigators

 Needham              Judith        Administrative Assistant
 Blodgett             Christopher   Administrative Assistant
 McDonald             Catherine     Administrative Assistant
 Thostenson           Kari          CHCT Prog. Administrator
 Ottaviano            Michelle      Administrative Assistant
 Pierce               April         Administrative Assistant
 Alton                Jennifer      Administrative Assistant
 Cowan                Lesley        Administrative Assistant
 Banfield-Weir        Jake          Administrative Assistant
 Leonard              Julie         Administrative Assistant




BOSll I 12336423.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 54 of 183




                                EXHIBIT 6.4.1

                     ENDOWMENT INVESTMENT AGREEMENT

                                 See Attached.




BOS11 l 12336423.1
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 55 of 183
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 56 of 183




                                  SCHEDULE2

                           IDI DISCLOSURE SCHEDULE




BOS 111 12336423.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 57 of 183




                                          SCHEDULE 2.1

             SUBSIDIARJES, AFFILIATES AND OTHER INTERESTS IN ENTITIES

Subsidiaries

None.


Affiliates

Blood Research Institute, Inc., a Massachusetts not-for-profit corporation. The president ofIDI
serves as a trustee.


Stock Ownership - Not Publicly Traded

Natural Antibodies, 20,000 shares

Cardicum Pharmaceuticals, Inc., 484 shares

LigoCyte Pharmaceuticals, Inc., 5,000 shares

Mosaic Technologies, Inc., 8,000 shares




BOSlll 12336423.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 58 of 183




                                      SCHEDULE 2.3(a)

                    IDI BOARD OF TRUSTEES AND IDI BOARD OF OVERSEERS

                                  IDI BOARD OF TRUSTEES

Frederick W. Alt, PhD                           Michael Lytton, M.Sc., J.D.
Steven M. Berzin                                Vicki Modell
Robert Carpenter                                Martin Peretz, PhD
Anish B. Dhanda                                 JoanPinck
M. Douglas Dunn                                 Walter M. Pressey
Winifred Perkin Gray                            Sarah J. Schiermeyer
Arthur R. Greene, Jr.                           EnidM. Stan
Zsolt Harsanyi                                  William H. Tehan
Yumiko Honda                                    Gary D. Tureski

                                  IDI HONORARY TRUSTEES

Casimir de Rharn, Jr.                           Maurice M. Pechet, M.D., PhD
David A. Mittell                                Douglas M. Surgenor

                                  IDI BOARD OF OVERSEERS

A. Edward Allinson                              William J. McCune, Jr.
Laurence Aucella                                Matthew Mcf'herron
Robert Forrester                                Frederick H. Modell
Howard J. Goldman                               Joseph Perini
John T. Hemenway                                David R. Pokross, Jr.
Eric R. Hubbard                                 Nancy Potter
E. Barlow Keener                                Harriet L. Robinson, PhD
Jessica Brilliant Keener                        Timothy A. Springer, PhD
John Landis                                     Timothy R. Surgenor
Frederick H. Lovejoy, Jr., M.D.                 Christopher M. Walter




BOSlll 12336423.1
       Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 59 of 183




                                 SCHEDULE 2.3(b)

                                  IDI OFFICERS


Walter M. Pressey                    Chairman of the Board

Michael Lytton                       Vice Chairman of the Board

Theodore M. Cronin                   Acting President, CEO and CFO

Steven M. Berzin                     Treasurer

Frederick W. Alt, PhD                Scientific Director

Chester A. Alper, PhD                Vice President

David R. Pokross, Jr.                Clerk

Rachelle A. Rosenbaum                Assistant Clerk




BOS 111 12334986.1
        Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 60 of 183



                                 SCHEDULE 2.3.(c) and (d)

                          IDI BANK & INVESTMENT ACCOUNTS

                                                 Approximate Balance 10/31/08
Citizens Bank

Signatories:

Theodore Cronin
Steven Simmons

Accounts:

   1.   Commercial checking                                 $1,356,753
   2.   Operating money market                                   1,289
   3.   Endowment money market                                 157,499
   4.   Payroll                                                      0
   5.   Benefit account                                              0

State Street Global Advisors

Signatory: Theodore Cronin

Accounts

BWAl Commingled Funds

   1.   Russell 3000 Index CTF                              $4,987,481
   2.   MSCI All Country World Equity Index Fund             2,452,378
   3.   Real Asset CTF                                       1,173,306
   4.   Passive Intermediate Government Credit Bond Fund     1,804,597
   5.   Treasury Money Market Fund                           1,946,937
   6.   National City Corp (individual stock)                   14,999

BWA3 Cash Account: Treasury Money Market Fund                 3,303,109
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 61 of 183




                                      SCHEDULE 2.4(a)

                     GOVERNMENTAL APPROVALS AND NOTICES


1.   Notice to the National Institutes of Health would be required for a merger of IDI into a
     CMCC affiliate pursuant to Section 6.1.2 of the Agreement.

2.   Filing of a ce1iificate of merger with the Secretary of State of Massachusetts
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 62 of 183




                                      SCHEDULE 2.4(b)

      AGREEMENT AND INSTRUMENT WAIVERS, CONSENTS, NOTIFICATIONS


CONSENTS

1.    Lease by President and Fellows of Harvard College to Blood Research Institute, Inc., dated
      September 3, 1992

2.    Sublease by Blood Research Institute, Inc. to Center for Blood Research, Inc., dated
      September 3, 1992

3.    Research Collaboration Agreement by and between Immune Disease Institute, Inc. and
      GlaxoSmithKline Research & Development Limited, dated May 14, 2008

4.    Consent of Citizens Bank under agreements Nos. 99, 100, 101 and 102 listed on Schedule
      2.12 would be required for a merger ofIDI into a CMCC affiliate pursuant to Section 6.1.2
      of the Agreement.

5.    Consent of President & Fellows of.Harvard College (Landlord) under the lease agreement
      with the CBR Institute for Biomedical Research, Inc., dated June 21, 2006 would be
      required for a merger ofIDI into a CMCC affiliate pursuant to Section 6.1.2 of the
      Agreement.

6.    Consent of the Massachusetts Health and Educational Facilities Authority under the
      Authority's Revenue Bonds, Capital Asset Program Issue, Series M-lA, dated October 17,
      2003 would be required for a merger ofIDI into a CMCC affiliate pursuant to Section
      6.1.2 of the Agreement.

7.    Consent of the Massachusetts Health and Educational Facilities Authority under the
      Authority's Revenue Bonds, Capital Asset Program Issue, Series M-3A (2004) Pool 3,
      dated November 2, .2004 would be required for a merger of IDI into a CMCC affiliate
      pursuant to Section 6.1.2 of the Agreement.

8.    Consent of the Massachusetts Health and Educational Facilities Authority and Banc of
      America Pu.blic Capital Corp under the Master Lease and Sublease Agreement dated
      January 11, 2007 and Schedule-No. 1 dated February 6, 2007 and Schedule No. 2 dated
      April 29, 2008 would be required for a merger ofIDI into a CMCC affiliate pursuant to
      Section 6.1. 2 of the Agreement.

9.    Consent of 1:he Massachusetts Health and Educational Facilities Authority and Hewlett-
      Packard Financial Services under the Master Lease and Sublease Agreement dated
      12/13/2005 and Schedule No. 1 dated 1/18/2006 would be required for a merger ofIDI
      into a CMCC affiliate pursuant to Section 6.1.2 of the Agreement.

10.   Consent of ""the Massachusetts Health and Educational Facilities Authority and Banc of
      America Public Capital Corp under the Master Lease and Sublease Agreement dated as of
      April 29, 2008 would be required for a merger of IDI into a CMCC affiliate pursuant to
      Section 6.1 •. 2 of the Agreement.
       Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 63 of 183




NOTIFICATIONS

1.      Notification to 800 Huntington LLC under the Sublease dated May 10, 2006 between 800
        Huntington LLC and CBRI would be required for a merger of IDI into a CMCC affiliate
        pursuant to Section 6.1.2 of the Agreement.

2.      Notification to 800 Huntington LLC under the Subordination, Non-Disturbance and
        Attornment Agreement dated June 29, 2006 among Citizens, 800 Huntington LLC and
        CBRI would be required for a merger of IDI into a CMCC affiliate pursuant to Section
        6.1.2 of the Agreement.

3.      Notification to CLSB I LLC under the Lease dated May 23, 2006 between CLSB I LLC
        and CBRI as amended through a 3rd Amendment would be required for a merger of IDI
         into a CMCC affiliate pursuant to Section 6.1.2 of the Agreement..'




1
  Consent of CLSB I LLC is not required, so long as the "Transfer Net Worth Test" is satisfied. The Transfer Net
Worth Test shall be satisfied if, immediately following a merger of1DI into a CMCC affiliate, the CMCC affiliate has
a net worth at least equail to !Di's net worth on the date three months prior to the merger. (Art. 13, §13.01)
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 64 of 183



                                  SCHEDULE 2.6

                     EMPLOYEE LOANS AS OF OCTOBER 31, 2008



Dr. Denisa Wagner        Education Loan   $288,206

Dr. Denisa Wagner        Housing Loan     $46,288

Dr, Ulrich Von Andrian   Housing Loan     $80,000

Dr. Fredrick Alt         Housing Loan     $120,000

Dr. Derrick Rossi        Housing Loan     $150,000
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 65 of 183




                                       SCHEDULE 2.8

                                  PENDING LITIGATION


Murphy & McManus, LLC, Plaintiff
Norfolk Superior Court No. 2006-2022
                                    Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 66 of 183



                                                                    SCHEDULE 2.9.1

                                                      IDI INTELLECTUAL PROPERTY RIGHTS

                                                                 I. Patents & Applications

 T@~hlP              CQwntrv.    File Dilte         Serial No,                        Patent Title                      Status   Joint Ownership
                                                                      Colloid Compositions for Solid Phase
 00-003       Japan             05/04/2001    2001-580432             Biornolecular Analytical Systems              Filed
                                                                      Colloidal Compositions for Solid Phase
                                                                      Biomolecular Analytical, Preparative and
 00-003       United States     11/06/2007    11/935,817              Identification Systems                        Filed
                                                                      Colloid Compositions for Solid Phase
 00-003       Canada            02/14/2003    2,408,094               Biomolecular Analytical Systems               Filed
                                                                      Colloid Compositions for Solid Phase
 00-003       European          04/25/2001    01932980.4              Biomolecular Analytical Systems               Filed
                                                                      Novel Colloid Compositions Useful in the
                                                                      Preparation of Solid Phase Biomolecular
                                                                      Analytical, Preparative and lndentification
 00-003       PCT               05/04/2001    PCT/US01/14373          Systems                                       Filed -
 00-003       United States     03/03/2005    11/071,674              NOVEL COLLOIDAL MICROARRAYS                   Filed
                                                                      Colloid Compositions Useful in the
                                                                      Preparation of Solid Phase Biomolecular
                                                                      Analytical, Preparative and Identification
 00-003       United States     05/04/2001    09/848,777              Systems                                       Issued
                                                                     · Modified Polypeptides Stabilized in a
                                                                       Desired Conformation and Methods for
 00-004       PCT               08/31/2001    PCT/US01/27227           Producing Same                               Filed
                                                                      Modified Polypeptides Stabilized in a
                                                                      Desired Conformation and Methods for
 00-004       United States     03/15/2005    11/080,043              Producing Same                                Filed
                                                                      Modified Polypeptides Stabilized in a
                                                                      Desired Conformation and Methods for
 00-004       Canada            08/31/2001    2,417,432               Producing Same                                Filed




BOSll l 12334986.1
                                Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 67 of 183




Tech ID          Country      File Date         Serial No.                   Patent Title                  Status       Joint Ownership
                                                             Modified Polypeptides Stabilized in a
                                                             Desired Conformation and Methods for
00-004     European         08/31/2001    01966492.9         Producinq Same                            Filed
                                                             Modified Polypeptides Stabilized in a
                                                             Desired Conformation and Methods for
00-004     Japan            08/31/2001    2002-522490        Producing Same                            Filed
                                                             Modified Polypeptides Stabilized in a
                                                             Desired Conformation and Methods for
00-004     United States    08/31/2001    09/945,265         Producino Same                            Issued
                                                             Modified Polypeptides Stabilized in a
                                                             Desired Conformation and Methods for      Notice of
00-004     United States    03/15/2005    11/080,026         Producing Same                            Allowance
                                                             Compositions and Methods for Prolonging
00-006     European         05/11/2001    01989905.3         Survival of Chilled Platelets             Filed         Yes
                                                             Compositions and Methods for Prolonging
00-006     United States    11/05/2001    10/007,856         Survivial of Chilled Platelets            Filed         Yes
                                                             Compositions and Methods for Prolonging
00-006     United States    11/05/2001    10/007,856         Survivial of Chilled Platelets            Filed         Yes
                                                             Compositions and Methods for Prolonging
00-006     PCT              11/05/2001    PCT/US01/46408     Survival of Chilled Platelets             Filed         Yes
                                                             Compositions and Methods for Prolonging
00-006     Canada           11/05/2001    2,431,332          Survival of Chilled Platelets             Filed         Yes
                                                             Methods and Compositions for Inhibiting
                                                             lmmunoglobulin-Mediated Reperfusion
.00-007    United States    06/08/2001    10/297,371         Injury                                    Filed         Yes
                                                             Methods and Compositions for Inhibiting
                                                             lmmunoglobulin-Mediated Reperfusion
00-007    · United States   06/08/2001    PCT/US01/18510     Injury                                    Filed         Yes
                                                             Methods and Compositions for Inhibiting
                                                             lmmunoglobulin-Mediated Reperfusion       National
00-007     PCT              06/08/2001    PCT/US01/18510     Injury                                    Phase         Yes
                                                             Methods and Compositions for Inhibiting
                                                             lmmunoglobulin-Mediated Reperfusion
00-007    Japan             06/08/2001    2002-501463        Injury                                    Pending      · Yes
                                                             Natural IGM Antibodies and Inhibitors
00-007    Australia         03/01/2005    2005219839         Thereof                                   Pending       Yes
                                  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 68 of 183




Tech ID           Country      File Date         Serial No.                   Patent Title                      Status     Joint Ownership
                                                              Methods and Compositions for Inhibiting
                                                              lmmunoglobulin-Mediated Reperfusion
00-007    Canada              06/08/2001   2410458            lniurv                                        Pending      Yes
                                                              Natural lgM Antibodies and Inhibitors
00-007    United States       03/01/2005   11/069,834         Thereof                                       Published    Yes
                                                              Methods and Compositions for Inhibiting
                                                              lmmunoglobulin-Mediated Reperfusion
00-007    European            06/08/2001   01942082.7         iniurv                                        Published    Yes
                                                              Natural lgM Antibodies and Inhibitors
00-007    United States       03/01/2005   PCT/US05/006276    Thereof                                       Published    Yes
                                                              Natural lgm Antibodies and Inhibitors
00-007    European            03/01/2005   05723931.1         Thereof                                       Published    Yes
                                                              Natural IGM Antibodies and Inhibitors
00-007    Japan               03/01/2005   2007-501869        Thereof                                       Published    Yes
00-008    United States       07/09/2001   09/902,481         Novel Proteins With lnteorm-Like Activity     Issued
                                                              Methods for Diagnosing and Treating
                                                              Hemostatic Disorders by Modulating P-
00-009    Canada              05/17/2001   2,408,883          Selectin Activity                             Filed
                                                              Methods for Diagnosing and Treating
                                                              Hemostatic Disorders by Modulating P-
00-009    Japan               11/19/2002   2001-585806        Selectin Activitv                             Filed
                                                              (Diagnostic Claims) Methods for
                                                              Diagnosing and Treating Hemostatic
00-009    l,J n ited States   12/01/2004   10/999,477         Disorders bv Modulatinc P-Selectin Activity   Filed
                                                              Methods for Diagnosing and Treating
                                                              Hemostatic Disorders by Modulating P-
00-009    United States       02/13/2008   12/03.0,576        Selectin· Activity                            Filed
                                                              Methods for Diagnosing and Treating
                                                              Hemostatic Disorders by Modulating P-
00-009    European            05/17/2001   06075760.6         Selectin Activity                             Filed
                                                              Methods for Diagnosing and Treating
                                                              Hemostatic Disorders by Modulating P-
00-009    Italy               05/17/2001   01935660.9         Selectin Activitv                             Issued
                                                              Methods for Diagnosing and Treating
                                                              Hemostatic Disorders by Modulating P-
00-009    France              05/17/2001   01935660.9         Selectin Activitv                             Issued
                               Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 69 of 183




Tech ID         Country     File Date         Serial No.                  Patent Title                      Status   Joint Ownership
                                                           Methods for Diagnosing and Treating
                                                           Hemostatic Disorders by Modulating P-
00-009    Australia        05/17/2001   2001261735         Selec_tin Activity                           Issued
                                                           Methods for Diagnosing and Treating
                                                           Hemostatic Disorders by Modulating P-
QQ-QQ~    Unii~o KinQgom   0~/17/Z001   01S35660.S         seiecnn Activity                             Issued
                                                           Methods for Diagnosing and Treating
                                                           Hemostatic Disorders by Modulating P-
00-009    European         05/17/2001   01935660.9         Selectin Activity                            Issued
                                                           Methods for Diagnosing and Treating
                                                           Hemostatic Disorders by Modulating P-
00-009    Germany          05/17/2001   01935660.9         Selectin Activity                            Issued
                                                           Methods for Diagnosing and Treating
                                                           Hemostatic Disorders by Modulating P-
                                                           Selectin Activity (Hemophilia and Bleeding
00-009    United States    02/19/2004   10/782,456         Disorder claims)                             Published
                                                           Methods for Diagnosing and Treating
                                                           Hemostatic Disorders by Modulating P-
00-009    United States    05/17/2001   09/860,618         Selectin Activity                            Published
                                                           Methods for Diagnosing and Treating
                                                           Hemostatic Disorders by Modulating P-
00-009    PCT              05/17/2001   PCT/US01/16021     Selectin Activity                            Published
01-001    PCT              01/29/2002   PCT /US02/02412    Anerqy Reculated Molecules                   Published
                                                           Compounds and Methods for the
01-002    United States    02/17/2003   2004-0048803       Modulation of CD154                          Filed
                                                           Compounds and Methods for the
01-002    United States    02/28/2003   2004-0072750       Modulation of CD154                          Filed
                                                           Compounds and Methods for the
01-002    PCT              05/03/2002   PCT/US02/13900     Modulation of CD154                          Filed
                                                           Compounds and Methods for the
01-002    United States    11/30/2001   10/002,585         Modulation of CD154                          Issued
                                                           Compounds and Methods for the                Notice of
01-002    United States    10/29/2003   1.0/476,237        Modulation of CD154                          Allowance
                                                           A Multi-Plate Electrophoresis System
01-003    United States    03/11/2002   10/094,757         Having Non-Mechanical Buffer Circulation     Issued
                               Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 70 of 183




Tech ID         Country     File Date          Serial No ..                  Patent Title                   Status     Joint Ownership
                                                              Inhibition of Gene Expression Using RNA
02-001    European         10/29/2003    03781487.8           lnterferino Acents                        Filed
                                                              Inhibition of Gene Expression Using RNA
02-001    .Jaoan           10/29/2003    2004-548585          lnterferina Agents                        Filed
                                                              Inhibition of Gene Expression Using RNA
0,-001    lJniteg ~t~te~   0,11 ~/Z006   10/533,621           Interfering Agents                        Pending
                                                              Inhibition of Gene Expression Using RNA
02-001    PCT              10/29/2003    PCT/US2003/034424    lnterferina Aaents                        Published
02-004    PCT              06/25/2003    PCT/US03/20270       Vacuolins                                 Filed
02-004    United States    12/23/2004    11/021,840           Vacuolins                                 Filed
                                                              Methods for Treating and Preventing
                                                              Apoptosis Related Diseases Using RNA
02-005    European         10/30/2003    03816740.9           lnterferina Aaents                        Filed
                                                              Methods for Treating and Preventing
02-005    Japan            10/30/2003    2005-507650          Aooptosls Related Diseases Uslno RNAi     Filed
                                                              Methods for Treating and Preventing
02-005    United States    10/30/2003    10/533,622           Aoootosis Related Disease Usina RNA       Pending
                                                              Methods for Treating and Preventing
                                                              Apoptosis Related Diseases Using RNA
02-005    PCT              10/30/2003    W02005/013886        lnterferina Aaents                        Published
                                                              Compounds for Modulation of Cholesterol
02-007    PCT              10/08/2003    PCT/US03/31918       Transoort                                 Filed        Yes
                                                              Compounds for Modulation of Cholesterol
02-007    Australia        04/06/2005    2003288925           Transport                                 Filed        Yes
                                                              Compounds for Modulation of Cholesterol
02-007    European         10/08/2003    03781314.4           Transport                                 Filed        Yes
                                                              Compounds {or Modulation of Cholesterol
02-007    Canada           10/08/2003    2,502,685            Transport                                 Filed        Yes
02-008    PCT              03/20/2003    PCT /U 803/08653     HIV Theraoeutic                           Filed        Yes
02-008    United States    03/20/2003    10/393,411           HIV Theraoeutic                           Filed        Yes
02-008.   Canada           03/20/2003    2,479,530            HIV Therapeutic                           Filed        Yes

02-008    Japan            03/20/2003    2003-577602          HIV Theraoeutic                           Filed        Yes
                                                              RNAi-Based Treatment Approach for West    National
03-001    United States    10/05/2006    12/089,015           Nile and Japanese Encephalitis Viruses    Phase
                              Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 71 of 183




Tech ID         Countrv     File Date         Serial No.                   Patent Title                   Status     Joint Ownership
                                                            Compounds and Methods for Improving
03-002    PCT             05/21/2004    US2004016210        Platelet Recovery and Function            Filed
                                                            Compounds and Methods for Improving
03-002    United States   05/21/2004    10/851,255          Platelet Recovery and Function            Filed
03-003    United States   05/22/2003    09/863, 141         Novel Alkaloids                           Issued       Yes
                                                            MODULATION OF ANERGY AND
                                                            METHODS FOR ISOLATING ANERGY-
03-005    United States   04/13/2006    10/575,932          MODULATING COMPOUNDS                      Filed
03-007    United States   02/15/2007    10/560,563          SKN-1 Gene and Protein                    Filed
                                                            CD70 INHIBITION FOR THE TREATMENT
                                                            AND PREVENTION OF INFLAMMATORY
03-008    United States   02/08/2005    11/053,285          BOWEL DISEASE                             Filed
                                                            Methods for Treating and Preventing
                                                            lschemia-Reperfusion Injury Using RNA
03-009    United States   04/28/2006    10/577,814          Interfering Agents                        Filed
                                                            Methods for Treating and Preventing
                                                            lschernia-Reperfusion Injury Using RNA
03-009    PCT             11/01/2004    US2004/036200       Interfering Agents                        Filed
                                                            SYSTEMS AND METHODS FOR
04-001    PCT             01/21/2005    US/2005/003104      INDUCING SHORT RNA EXPRESSION             Fi!ed
                                                            SYSTEMS AND METHODS FOR
04-001    United States   06/25/2007    10/585,886          INDUCING SHORT RNA EXPRESSION             Pending
                                                            Methods for Delivering RNA interference
04-002    United States   02/05/2007    11/659,386          and Uses Thereof                          Filed
                                                            Methods for Delivering RNA interference
04-002    European        08/15/2005    5807329.7           and Uses Thereof                          Filed
                                                            Methods for Delivering RNA interference
04-002    Australia       08/15/2005    2005277547          and Uses Thereof                          Filed
                                                            Methods for Delivering RNA interference
04-002    Canada          08/15/2005    2,576,925           and Uses Thereof                          Filed
                                                            Methods for Delivering RNA interference
04-002    Japan           08/15/2005    2007-527944         and Uses Thereof                          Filed
                                                            Methods for Delivering RNA interference
04-002    PCT             08/16/2005    PCT/US2005/029111   and Uses Thereof                          Published
04-003    United States   12/29/2006    PCT/US2005/022926   Gelling Electohporeses Loading Buffer     Published
                              Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 72 of 183




Tech ID         Countrv    File Date        Serial No.                       Patent Title                   Status     Joint Ownership
                                                             Methods for the Treatment of Multiple
04-005    United States   04/24/2006   11/409,927            Mvelorna                                   Filed
                                                             Allele-Specific Silencing of Sickle Cell
                                                             Anemia and Beta E Thalassemia by Simas
04-006    United States   03/28/2008   12/057,523            and Shrnas                                 Pending
                                                             TREATING GASTROINTESTINAL
                                                             DISORDERS WITH MODULATORS OF
04-007    PCT             04/28/2006   PCT/US2006/016384     RETINOIC ACID                              Filed
                                                             TREATING GASTROINTESTINAL
                                                             DISORDERS WITH MODULATORS OF
04-007    United States   04/28/2006   11/413,874            RETINOIC ACID                              Filed
                                                             ADAMTS13-Containing Compositions
05-001    PCT             06/16/2006   PCT/EP2006/005800     Having Thrombolytic Activity               Filed        Yes
                                                             ADAMTS13-Containing Compositions
05-001    United States   06/16/2006   11/454,615            Having Thrombolytic Activity               Filed        Yes
05-003    European        06/05/2006   06772167.0            RNAI as a Microbicide                      Filed
                                                             siRNA Microbicides for Preventing and
05-003    PCT             06/05/2006   PCT/US06/21758        Treating Diseases                          Filed
05-003    United States   06/05/2006   11/916,334            RNAI as a Microbicide                      Filed
                                                             Novel lntegrin Al I Domain Mutants with
                                                             Unprecedented Affinity and Their
05-004    PCT             12/12/2006   PCT /US2006/04 7281   Therapeutic Use                            Published
                                                             LAYER BY LAYER COATING OF
05-007    PCT             04/24/2007   PCT/US2007/10075      IMMUNOLIPOSOMES                            Filed
05-009    PCT             01/05/2007   PCT/US2007/000280     Novel Regulators of NFAT                   Filed
06-001    PCT             05/22/2007   PCT/US07/12152        Delivery Across Blood Brain Barrier        Filed
                                                             TARGETED DELIVERY TO LEUKOCYTES
06-002    PCT             04/25/2007   PCT/US2007/009980     USING NON-PROTEIN CARRIERS                 Filed
                                                             TARGETED DELIVERY TO LEUKOCYTES
06-002    PCT             04/25/2007   PCT /US2007 /009975   USING PROTEIN CARRIERS                     Published
06-004    Japan           02/22/2005   2006-554260           Conformation Specific Antibodies (LFA1)    Filed        Yes
                                                             CONFORMATION SPECIFIC
06-004    PCT             02/22/2005   PCT/US2005/005361     ANTIBODIES                                 Filed        Yes
06-004    Australia       02/22/2005   2005215024            Conformation Specific Antibodies (LFA 1)   Filed        Yes
06-004    United States   02/19/2004   60/546,354            LFA-1 Conformation Specific Antibodies     Filed        Yes
                                Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 73 of 183



Tech ID         Country      File Date         Serial No.                   Patent Title                       Status     Joint Ownership
06-004    United States     02/22/2005   10/589,956         Conformation Specific Antibodies (LFA 1)       Filed        Yes
06-004    Canada            02/22/2005   2,554,965          Conformation Specific Antibodies (LFA 1)       Filed        Yes
06-004    European          02/22/2005   05723364.5         Conformation Specific Antibodies (LFA 1)       issued       Yes
                                                            Compositions and Methods for Treating
07-001    PCT               01/29/2008   PCT/US08/52086     Hernatapoietic Maliqancies                     Filed        Yes
                                                            Let-7 Micro-RNA and Mimetics Therof as
07-002    PCT               01/31/2008   PCT /USOB/52654    Therapeutics for Cancer                        Filed
                                                            Delivery of Hydrophilic and Lipophilic Drugs
                                                            via Stabilized Nanoparticles Targeting
07-003    United States     08/21/2007   60/957,023         lnteorins and Their l.icands                   Filed
07-004    PCT               01/25/2008   PCT/US08/52054     Tarqeted Delivery of siRNA                     Filed        Yes
                                                            Diagnosis and Treatment of Type 1
07-005    PCT               04/30/2007   PCT/US08/62029     Diabetes                                       Filed

07-006.   United States     10/12/2007   60/979,596         Vaccine Nanotechnology                         Filed        Yes
                                                            Methods for Modulating Development and
07-008    United States     08/15/2007   60/964,936         Expansion of IL-17 Expressing Cells            Filed        Yes
07-010    United States     12/14/2007   61/007,766         Treatment and Prevention of HIV Infection      Filed        Yes
07-010    United States     01/15/2008   61/011,157         Treatment and Prevention of HIV Infection      Filed        Yes
                                                            Treatment or Prevention of Inflammation by
07-011    United States     01/04/2008   61/018,919         Targetinq Cvclin 01                            Filed
08-002    United States     05/12/2008   61/127,426         VWF Inhibitors for Treatment of Infarction     Filed        Yes
                                                            Compositions and Methods for Inhibition of
08-004    United States     05/16/2008   61/053,769         Retroviruses                                   Filed
                                                            Regulation of CD45 Alternative Splicing
08-005    United States     07/14/2008   61/080,367         and Uses Thereof                               Filed
                                                            Regulators of NFAT and/or Store-Operated
08-006    United States     10/08/2008   61/'103,628        Calcium Entry                                  Filed
                                                            Selective Oxidation of 5-Methylcytosine by
08-007    United States     09/26/2008   61/100,503         Tet-Family Proteins                            Filed
                                                            Selective Oxidation of 5-Methylcytosine by
08-007    United   States   09/29/2008   61/100,995         Tet-Family Proteins                            Filed
08-008    United   States   09/19/2008   61/098,696         miRNA Targets                                  Filed
08-009    United   States   09/19/2008   61/098,707         Therapeutic and Diaqnostic Strateqies          Filed
80-001    United   States   01/09/1980   06/110,592         Amldinoohenvimethvlsulfonviftuorlde            Issued
                                 Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 74 of 183




 Tech ID         Country      File Date            Serial No.                   Patent Title                        Status   J.oint Ownership
                                                                Means and methods for purifying Clq, Cir
 81-001    United States    07/27/1981     06/287,139           and Cls                                         Issued
 86-001    United States    04/11/1986     06/850,759           Platelet Concentrates                           Issued
                                                                Non-Mechanical Buffer Circulation
 86-002    United States    09/15/1986     06/907,405           Apparatus for Electrophoresis                   Issued
 B~-001    Eurcm~an         0212211 ~~o    ~0~041~S.4           Human Elastase Inhibitor .                      Filed
                                                                Flexible Multiple Compartment Medical
 89-001    United States    05/13/1996     29/054344            Container                                       Issued
 89-001    Italy            02/04/1998     90904139.4           Human Elastase Inhibitor                        Issued
 89-001    Germany          02/04/1998     690302025.6          Human Elastase Inhibitor                        Issued
 89-001    France           02/04/1998     90904139.4           Human Elastase Inhibitor                        Issued
 89-001    Japan            08/23/1991     504382/90            Human Elastase Inhibitor                        Issued
 89-001    United Kincdom   02/04/1998     90904139.4           Human Elastase Inhibitor                        Issued
                                                                Cloned gene encoding human monocyte
 89-001    United States    09/06/1991     07/755,461           elastase inhibitor                              Issued
 89-001    United States    09/30/1994     08/315,831           Human Monocvte Elastase Inhibitor               Issued
                                                                Human Monocyte Elastase Inhibitor
  89-001   United States    . 06/13/1996   08/662,318           Antibodies                                      Issued
· 89-001   PCT                02/02/1990   PCT/US90/00920       HumanElastase Inhibitor                         Published
                                                                Functional derivatives of ICAM-1 which are
                                                                substantially capable of binding to LFA-1
                                                                but are substantially incapable of binding to
 90-001    United States    11/28/1990     07/618,286           MAC-1                                           Issued
                                                                Device and Method for Analysis of Blood
                                                                Components and Identifying Inhibitors and
 91-001    United States    05/20/1992     07/887,444           Promoters of the Inflammatory Response          Issued
                                                                Device and Method for Analysis of Blood
                                                                Components and Identifying Inhibitors and
 91-001    PCT              05/29/1992     PCT /US92/04524      Promoters of the Inflammatory Response          Published
                                                                lntercellular Adhesion Molecule-3 and its
 91-002    Mexico           06/11/1992     92 2804              Binding Ligands                                 Filed
                                                                lntercellular Adhesion Molecule-3 and its
91-002     Norway           06/11/1992     934491               Binding Liqands                                 Filed
                                                                lntercellular Adhesion Molecule-3 and its
91-002     Bulgaria         06/11/1992     98287                Binding Ligands                                 Filed
                               Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 75 of 183




Tech ID         Country     File Date         Serial No.                   Patent Title                    Status   Joint Ownership
                                                           lntercellular Adhesion Molecule-3 and its
91-002    Czech Republic   06/11/1992   PV 2702-93         Bindina Liaands                             Filed
                                                           lntercellular Adhesion Molecule-3 and its
91-002    Hungary          06/11/1992   P9303529           Bindina Liaands                             Filed
                                                           lntercellular Adhesion Molecule-3 and its
~1-QQZ    Romania          OQ/11/1~S2   S3-01~72           Bindinq Liqands                             Filed
          Russian                                          lntercellular Adhesion Molecule-3 and its
91-002    Federation       06/11/1992   93058655           Bindina Liaands                             Filed
                                                           lntercellular Adhesion Molecule-3 and its
91-002    United States    06/11/1997   08/873,288         Bindinq Licands                             Filed
                                                           lntercellular Adhesion Molecule-3 and its
91-002    Brazil           06/11/1992   9206142-7          Bindina Liaands                             Filed
                                                           lntercellular Adhesion Molecule-3 and its
91-002    Slovakia         06/11/1992   PV 1395-93         Bindina Liaands                             Filed
          Republlic of                                     lntercellular Adhesion Molecule-3.and its
91-002    Korea            06/11/1992   93-703828          Bindina l.ioands                            Filed
                                                           Method of identifying agents which
91-002    United States    12/23/1992   08/038,990         modulate ICAM-3 bindina to LFA-1            Filed
                                                           lntercellular adhesion Molecule-3 and its
91-002    United States    06/11/1991   07/712,879         Bindina Liaands                             Filed
                                                           Methods of Using lntercellular Adhesion
                                                           Molecule-3 (ICAM-3), Antibodies Thereto,
91-002    United States    06/07/1995   08/474,087         and Soluble Fraaments Thereof               Issued
                                                           Method of identifying agents which
91-002    United States    06/07/1995   08/473,981         modulate ICAM-3 bindina to LFA-1            Issued
                                                           lntercellular Adhesion Molecule-3 and its   National
91-002    PCT              06/11/1992   PCT/US92/04896     Bindina Liaands                             Phase
                                                           Plasmodium Infected Erythrocytes Binding
91-003    United States    06/12/1992   07/899,063         to ICAM-1 & CD36                            Filed
                                                           A Novel Receptor for Alpha4 lntegrins &
92-001    PCT              05/21/1993   PCT/US93/04956     Methods Based Thereon                       Published
                                                           Antibodies which Bind a Subpopulation of
                                                           Mac-1 (CD11b/CD18) Molecules which
                                                           Mediate Neutrophil Adhesion to ICAM-1
92-002    United States    08/22/1995   08/517,589         and Fibrinoaen                              Issued
                                   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 76 of 183




 Tech ID         Country        File Date         Serial No.                   Patent Title                    Status    Joint Ownership
                                                               Asseys/Therapeutic Methods Lymphocyte
 93-001    PCT                03/11/1994    PCT/US94/02632     Chernoattractants                           Published
                                                               Method and Apparatus for Encapsulation of   Examination
 93-002    European           03/23/1994    4014206.9          Biologically Active Substances in Cells     Requested
                                                               Method and Apparatus for Encapsulation of
 93,002    J~o~n              OJ/24/1994    521Jo7/S4          6iolociically Active Substances in Cells    Filed
                                                               Method and Apparatus for Encapsulation of
 93-002    Canada            . 03/23/1994   2,159,005          Biologically Active Substances in Cells     Filed
                                                               Method and Apparatus for Encapsulation of
· 93-002   United Kingdom     03/23/1994    94911692.5         Bioloqicallv Active Substances in Cells     Issued
                                                               Method and Apparatus for Encapsulation of
 93-002    France·            03/23/1994    94911692.5         Biolookallv Active Substances in Cells      Issued
                                                               Method and Apparatus for Encapsulation of
 93-002    Belgium            03/23/1994    94911692.5         Biologically Active Substances in Cells     Issued
                                                               Method and Apparatus for Encapsulation of
 93-002    European           03/23/1994    94911692.5         Bioloqicallv Active Substances in Cells     Issued
                                                               Method and Apparatus for Encapsulation of
93-002     Germany            03/23/1994    94911692.5         Biologically Active Substances in Cells     Issued
                                                               Method and Apparatus for Encapsulation of
93-002     United States       12/18/1995   08/525,719         Bioloqicallv Active Substances in Cells     Issued
                                                               Method and Apparatus for Encapsulation of
93-002     Australia          03/23/1994    64150/94           Biologically Active Substances in Cells     Issued
                                                               Method and Apparatus for Encapsulation of
93-002     Switzerland        03/23/1994    94911692.5         Biologically Active Substances in Cells     Issued
                                                               Method and Apparatus for Encapsulation of
93-002     PCT                03/24/1994    PCT/US94/03189     Biolocicallv Active Substances in Cells     Published
                                                               Method for Treating and Preventing
94-001     Canada             06/01/1995    2,191,577          Atherosclerosis                             Filed
                                                               Method for Treating and Preventing
94-001     Germany            06/01/1995    95921563.3         Atherosclerosis                             Granted
                                                               Method for Treating and Preventing
94-001     France             06/01/1995    95921563.3         Atherosclerosis                             Issued
                                                               Method for Treating and Preventing
94-001     United Kincdorn    06/01/1995    95921563.3         Atherosclerosis                             Issued
                                Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 77 of 183




Tech ID           Country     File Date         Serial No.                       Patent Title                     Status   Joint Ownership
                                                              Method for Treating and Preventing
94-001    Italy             06/01/1995    95921563.3          Atherosclerosis                                 Issued
                                                              Method for Treating and Preventing
94-001    Germany           06/01/1995    95921563.3          Atherosclerosis                                 Issued
                                                              LIL-Stat DNA Binding Sites and Methods
95,001    United Btate5     02/10/1S95    06/~6c,726          for Identifying Inhibitory Binding Agents       Issued
                                                                  Methods for Enhancing Thrombolysis in a
95-002    United States     12/05/1997    08/985,499              Mammal                                      Issued
                                                             '-
                                                                  Use of Functional Derivatives of the
                                                                  lntercellular Adhesion Molecule ICAM-1 in
95-004    United States.    06/07/1995    08/474,387              Diaqnosis of Viral Infection                Issued
                                                              Functional Derivatives of the lntercellular
                                                              Adhesion Molecule ICAM-1 in Anti-viral
95-004    United States     04/11/1995    08/420,720          Therapy                                         Issued
                                                              Pharmaceutical Composition of the
                                                              lntercellular Adhesion Molecule ICAM-1 for
95-004    United States     06/07/1995    08/479,557          Use in Anti-viral Prophylactic Therapy          Issued
                                                              Purification and Uses of Dendritic Cells and
96-001    United States     01/29/2003    10/353,494          Monocytes                                       Issued
96-001    United States     07/29/1997    08/902,246          Enrichment of Dendritic Cells from Blood        Issued
96-001    United States     01/31/2001    09/774,948          Enrichment of Dendritic Cells from Blood        Issued
96-001    PCT               07/29/1997    PCT /US97 /13448    Enrichment of Dendritic Cells from Blood        Published
                                                              Methods for Diagnosing and Treating Body
97-003    Japan             07/23/1999    10-532102           Weiqht Related Disorders in Animals             Filed
                                                              Methods for Diagnosing and Treating Body
97-003    United States     01/22/1998    09/012,145          WeiQht Related Disorders                        Filed
                                                              Methods for Diagnosing and Treating Body
97-003    Canada            01/22/1998    2,276,691           WeiQht Related Disorders in Animals             Filed
                                                              Methods for Diagnosing and Treating Body
97-003    PCT               01/22/1998    PCT/US98/01110      Weiqht Related Disorders in Animals             Published
                                                              Methods for Using Granzymes and Binding
                                                              Molecules Thereof for Treating Disease
97-004    European          08/17/1998    98942081.5          Characterized by Abnormal Apoptosis             Filed
                              Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 78 of 183




Tech ID         Country    File Date         Serial No.                   Patent Title                     Status     Joint Ownership
                                                          Methods for Using Granzymes and Binding
                                                          Molecules Thereof for Treating Diseases
97-004    PCT             08/17/1998   PCT /US98/17022    Characterized by Abnormal Apoptosis          Published
                                                          Methods for Diagnosing and Treating
                                                          Diseases Associated with Abnormal Levels
                                                          of Myeloid Cells Utilizing Eotaxin and
97-005    PCT             08/20/1998   PCT/US98/17280     Antaqonists and Aconlsts Thereof             Published
                                                          Specific Inhibitors of NFAT Activation by
                                                          Calcineurin and their use in Treating
98-001    United States   10/25/2005   11/258,620         Immune-Related Diseases                      Filed
                                                          Specific Inhibitors of NFAT Activation by
                                                          Calcineurin and their use in Treating
98-001    United States   06/23/2006   11/474,218         Immune-Related Diseases                      Filed
                                                          Specific Inhibitors of NFAT Activation by
                                                          Calcineurin and their use in Treating
98-001    United States   01/31/2002   10/066, 151        Immune-Related Diseases                      Issued
                                                          Specific Inhibitors of NFAT Activation by
                                                          Calcineurin and the Use in Treating
98-001    United States   02/04/2003   10/358,052         Immune-Relate Diseases                       Published    Yes
98-002    United States   02/29/2008   12/040,253         Monocvte Locomotion Inhibitory Factor        Filed
98-002    Canada          06/29/1999   2,331,925          Monocvte Locomotion Inhibitory Factor        Filed
98-002    United States   06/04/2004   10/861, 123        Monocyte Locomotion Inhibitory Factor        Filed
98-002    Mexico          06/29/1998   985265-21296       Monocvte Locomotion Inhibitory Factor        Filed
98-002    United States   06/29/1999   09/342,956         Monocvte Locomotion Inhibitory Factor        Issued
98-002    United States   10/03/2002   10/263,947         Anti-Amoebic Vaccine                         Issued
98-002    PCT             06/29/1999   PCT/US99/14877     Monocvte Locomotion Inhibitory Factor        Published
99-001    PCT             03/31/2000   PCT/US00/08654     Modified Dendritic Cells and Uses Therefor   Filed
99-001    United States   03/31/2000   09/540,963         Modified Dendritic Cells and Uses Therefor   Issued
                    Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 79 of 183




                               IDI INTELLECTUAL PROPERTY RIGHTS

                                II. Copyrights and Applications Therefor



                                                 None.




BOSlll 12334986.1
                  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 80 of 183




                               IDI INTELLECTUAL PROPERTY RIGHTS

                       III. Trademarks and Service Marks and Applications Therefor




Country   Ftle Date             Serial No.              Mark                  Status   Joint Ownership

U.S.A.    4/26/2007             77/166,482              CORVUS                Filed    No
                                          Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 81 of 183




                                                               IDI INTELLECTUAL PROPERTY RIGHTS

                                                                          IV. Options and Liens


   Party Name              Type        Effective Date     Reference ID             Scope               Term Date      Tech                          Summary
                                                                         New disclosures from                                ROFN covers new disclosures in the Field from the
                                                                         Rao Jab in the areas· of                             lab of Dr. Anjana Rao. First disclosure was made by
                                                                         initiation and regulation                            email to CalciMedica CEO on 10/24/08. Three techs
                                                                         of store operated                                    came from the lab and only one fit under the Field.
                                                                         calcium entry and the                     05-009     (08-006. ORAI/STIM RN Ai Screen). Also disclosed
                     Right of First                                      function of STIM and                      08-006     on the same day 07-007 which was known at the time
CalciMedica          Negotiation      10/01/2007        CAL-OPT-061307   ORAi proteins.               10/01/2009   07-007     of drafting this application and is explicitly covered.
                                                                                                                             IDI grants to CalciMedica a non-exclusive license,
                                                                                                                             without the right to grant sub licenses, under the Patent
                                                                                                                             Rights of Patent Portfolio A to develop, make, have
                                                                                                                             made, use, import, offer for sale, sell and have sold
                                                                                                                             Licensed Products and render Licensed Services in
                                                                                                                             the Field and in the Territory during the Term; and an
                                                                                                                             exclusive license, together with the right to grant
                     Exclusive                                                                                               sublicenses through multiple tiers of sub licensees,
                     License,                                            Human Therapeutics -                                under the Patent Rights of Patent Portfolios B and C
                     Nonexclusive                                        EX License to 05-009                                to develop, make, have made, use, import, offer for
                     License and                                         and 03-005; NE License                    05-009    sale, sell and have sold Licensed Products and render
                     Option                                              and EX Option to 98-         Patent       03-005    Licensed Services in the Field and in the Territory
CalciMedica          Agreement        04/01/2007        CAL-EX-0.12607   001.                         Expiration   98-001    during the Term.
                                                                                                                             Exclusive license for development of therapeutics and
                     Exclusive                                                                                               option for diagnostic rights should they arise (have
                     License and                                         Human and Animal                                    not to date). Technology is co-owned based upon
Declmmune            Option                                              Therapeutics; Option for     Patent                 joint inventorship by Brigham and Women's Hospital
Therapeutics, Inc.   Agreement        10/01/2003        NAl-EX-070103    Diaznostics                  Expiration   00-007    and Harvard.
                                                                         Alliance for funding
                                                                         reseaerch and
                                                                         fellowships of interest to
                                                                         GSK. Agreement also
                                                                         includes a Right ofFirst
                                                                         Negotiation to obtain an
                                                                         exclusive license to all                            Funding under the agreement is allocated into 3
                     Right ofFirst                                       new disclosures not                                 categories: ROFN fee; Resarch Grant funding; and
                     Negation under                                      falling under multiple                              Fellowship funding. Alliance is governed by Joint
                     Alliance                                            exceptions listed in the                            Sterring Committee made up of equal number of both
GlaxoSmithKline      Agreement        05/14/2008        GSK Alliance     agreement.                   05/14/2013   NIA       parties.
                       Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 82 of 183




                                                     SCHEDULE 2.9.11

                                                OUTBOUND LICENSES

          Agrmnt ID           Type      Effective Date         Partv Name        Reference ID     Term Date                    Info
                                                                                                                  Materials Transferred: M1/70
                        Non-~xdusive                     Advanced Targeting                                       (Hybridoma}; Product is AB-
ADVANCE                 License         10/15/1999       Systems                (N/A)            10/14/2009       N06 Mac-1 antibodv.
                                                                                                                  Tech 04-002 Methods of
                                                                                                                  Delivering RNA Interference
                        Non-Exclusive                    Alnylam                                                  and Uses Thereof (Fusion
ALNYLAM NE DELIVERY     License         04/27/2006       Pharmaceuticals        ALN-NE-122905    Life of Patent   Protein).
                        Non-Exclusive                                                                             Materials Transferred: Pab to
APOTECH 01              License         02/20/2004       Apotech Corporation    APO-N E-060903   02/20/2014       SET; Mab to 0032 (RJ1).
                        Non-Exclusive                                                                             Materials Transferred: K562
ASURAGEN MTA 2          License         01/04/2008       Asuraaen               ASU110107        01/04/2009       cell line expressing LFA-1.
                        Non-Exclusive                                                                             Materials Transferred: vWf
AVENTIS                 License         07/22/2002       Aventis Behring GmbH   vWfmice          07/22/2012       knockout mice.
                                                                                                                  Tech 05-001 ADAMTS13 as an
                                                                                                                  Anti-thrombotic Therapeutic.
                        Sponsored                                               BAX-SRA-                          Tech 08-002 ADAMTS13 as
BAXTER SRA 1            Research        10/01/2005       Baxter AG              071505           12/31/2008       Treatment for Stroke.
                                                                                                                  Tech 05-003 siRNA
                        Sponsored                                               BAX-SRA-                          Microbicides for Preventing
BAXTER SRA2             Research        05/04/2007       Baxter AG              120706           05/04/2010       and Treatina Diseases.
                        Non-Exclusive                                                                             Materials Transferred: vWf
BAXTER vWf MICE         License         01/05/2006       Baxter AG              BAX11290'5       01/05/2016       knockout mice.
                        Non-Exclusive                                                                             Materials Transferred: vWf
BAYER HEALTHCARE MTA    License         09/20/2006       Baver HealthCare       BAY090706        09/20/2011       knockout mice.
                        Non-Exclusive
BENDER NE LICENSE       License         09/17/2008       Bender MedSvstems      BEN-NE-082208    09/17/2023       Materials Transferred: M3/38.
                        Non-Exclusive                                           15 Springer                       Various Springer reagent
BIOLEGEND NON-EX. 1     License         12/05/2002       BioLeaend, Inc.        Reaaents         12/05/2012       sales.
                        Non-Exclusive                                                                             Materials Transferred: CB9
BIOLEGEND NON-EX. 2     License         03/10/2003       BioLeaend, Inc.        BIL-NE-031003    03/10/2013       cells Human Granzvme A.
                        Non-Exclusive                                                                             Various Springer reagent
BIOLEGEND NON-EX. 3     License         03/01/2008       BioLeaend, Inc.        BIL-NE-092106    03/01/2018       sales,
                        Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 83 of 183




        Agrmnt ID               Type         Effective Date         Party Name          Reference ID    Term Date                      Info
                                                                                                                         To reproduce images from Dr.
                                                                                                                         Thorsten Mempel, produced in
                         Non-Exclusive                                                 BioMed Non-Ex                     the Jab of Prof. Ulrich von
 BIOMED LICENSE          License             07/21/2008       BioMed Central Ltd       Lie             07/21/2013        Andrian.
                                                                                                                         Tech 91-002 Method of
                                                                                                                         Identifying Agents which
                                                              Boehringer lngelheim                                       Modulate ICAM-3 Binding to
 BOEHRINGER              Exclusive License   07/01/1988       Pharmaceuticals, Inc.    BJ/SPRINGER     01/01/2015        LFA-1.
                                                                                                                         Human Therapeutics - EX
                                                                                                                         License to 05-009 and 03-005;
                         Field of Use                                                                                    NE License and EX Option to
 CALCIMEDICA EX & OPT    Exclusive           04/01/2007       CalciMedica, Inc.        CAL-EX-012607   Life of Patent    98-001.
                         Non-Exclusive                                                 CAL-NE-160304
 CALTAG 02               License             03/30/2004       lnvitroqen               (2278)          03/30/2014        Materials Transferred: M1/70.
                         Non-Exclusive                        Cedarlane Laboratories   CEDAR NE Lie.                     Materials Transferred: M3/38
 CEOARLANE               License             01/22/1999       Limited                  1999            01/22/2009        M3/84 Rat cell lines.
                                                                                                                         License to use Materials
                                                                                                                         MAT0026 and MAT0027 in the
                                                                                                                         limited field of HIV Disease
                                                                                                                         applications explicitly excluding
                         Field of Use                                                                                    targeted delivery of other
 CYTODYN EX AGREEMENT    Exclusive           01/01/2007       CvtoDvn, Inc.            CYT-EX-112806   01/01/2027        drucs.
                                                                                                                         Tech 00-007 Methods and
                                                                                                                         Compositions for Inhibiting
                         Field of Use                         Declmmune                                                  lmmunoglobulin-Mediated
 DECIMMUNE- EXCLUSIVE    Exclusive           10/01/2003       Theraoeutics, Inc.       NAI-EX-070103   Life of Patent    Reperfusion Injury.
                                                                                                                         Materials transferred: M17/4,
                         Non-Exclusive                                                                                   M1/70, M5/114.15.2, M18/2,
 EBJOSCIENCE01           License             10/15/1999       eBioscience              0044.1          10/14/2009        M3/84.
                         Non-Exclusive                                                                                   Materials transferred: cell lines
 EBIOSCJENCE02           License             12/16/1999       eBioscience              0044.3          12/15/2009        429 and 9F1 O.
                         Non-Exclusive                                                                                   Materials transferred: CBR
 EBIOSCIENCE03           License             01/25/2002       eBioscience              0044.4          12/31/2012        M1/5 and M1/69 Cell Jines.
                         Non-Exclusive                                                 EBI-NE-060903
 EBJOSCIENCE04           License             07/26/2006       eBioscience              (44.5)          07/26/2021         Materials transferred: M3/38.
                                                                                                                          3C4 (mlC2/4) hybridoma
                                                                                                                        · producing monoclonal
                                                                                                                          antibodies against mouse
                                                                                                                          CD102; CBRIC2/2 hybridoma
                         Non-Exclusive                                                 EBI-NE-100107                      producing monoclonal
. EBIOSCIENCE05          License             10/01/2007       eBioscience              (44.6)          10/01/2022         antibodies aqainst human
                      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 84 of 183




       Agrmnt ID            Type          Effective Date         Party Name          Reference ID    Term Date                     Info
                                                                                                                     CD102.




                                                                                                                     Materials: TS2/16 hybridoma
                                                                                                                     producing monoclonal
                      Non-~xduslve                                                                                   antibodies against human
E8l0SCIENCE06         License             11/12/2007       eBioscience              EBI-NE-110707   11/12/2022       CD29.
                      Non-Exclusive                                                 lYM-NE-111904                    Materials: M3/38 cell line
lNVITRO/ZYMED 01      License             01/22/2005       lnvitrocen Corporation   (1759)          01/22/2015       oroducinc Galectin-3.
                      Non-Exclusive                                                 CD43, L-10                       Materials: CD43 (Hybrid6ma),
INVITROGEN CD43       License             05/15/1999       lnvitrooen               (#2279)         05/31/2019       L-10 clone.
                                                                                                                     Tech 04-002 Methods of
                                                                                                                     Delivering RNA Interference
                      Non-Exclusive                                                                                  and Uses Thereof (Fusion
INVITROGEN MTA 1      License             02/07/2006       lnvitroaen Corporation   INV011206       02/07/2009       Protein).
                                                                                                                     Tech 03-007 SKN-1 Gene and
JOSLIN EX LICENSE     Exclusive License   06/13/2005 .     Joslin Diabetes Center   JDC-EX-052005   Life of Patent   Protein.
                      Non-Exclusive                                                                                  ·Materials: C3 Mice from the
LFB BMTA              License             06/19/2007       LFB                      LFB020205       06/19/2009        Jackson Lab.
                                                                                                                      Tech 91-001 Device and
                                                                                                                      Method for Analysis of Blood
                                                                                                                      Components and Identifying
                                                                                                                      Inhibitors and Promoters of the
                                                                                                                      Inflammatory Response.
                                                                                                                      Tech 91-002 Method of.
                                                                                                                      Identifying Agents which
                                                           Ligocyte                                                   Modulate ICAM-3 Binding to
LIGOCYTE EXCLUSIVE    Exclusive License   06/01/2003       Pharmaceuticals          LIG-EX-031703   Life of Patent    LFA-1.
                                                                                                                      Tech 93-002 Method and
                                                                                                                      Apparatus for Encapsulation of
                                                                                    Entremed EX-                      Biologically Active Substances
MAXCYTE/ENTREMED      Exclusive License   11/05/1992       MaxCvte, Inc.            License         03/18/2014        in Cells.
                                                                                                                      Materials: C5781/6 GFP-Pan
                      Non-Exclusive                        Millennium                                                 T Mice: Research &
MILLENNIUM GFP-MICE   License             07/09/2002       Pharmaceuticals Inc.     (NIA)           07/09/2012        Development.
                                                                                                                      Expression system for
                      Non-Exclusive                        Millennium                                                 recombinant a4b7 integrin
MILLENNIUM MTA 3      License             11/15/2006       Pharmaceuticals Inc.     MIL092206       11/15/2009        proteins.
                       Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 85 of 183




       Agrmnt ID             Type      Effective Date        Party Name           Reference ID     Term Date                   Info
                       Non-Exclusive                                                                            Materials: C3 Mice from the
NOVARTIS MTA 2         License         11130/2006       Novartis Pharma AG       NOV083106        1113012008    Jackson Lab.
                       Non-Exclusive                                                                            vWf mice on C57BL6
NOVO NON-EX LICENSE    License         10/11/2007       Novo Nordisk A/S         NOV092007        10/11/2009    backqround.
                       Non-Exclusive                    BO Biosciences                                          Materials transferred:
PHARMINGEN             License         O~/Oe/1996       PharMingen               1230000063       03/06/2018    M5/114.15.2.

                       Non-Exclusive                    BO Biosciences                                          Materials transferred:
PHARMINGEN01           License         09/27/1991       PharMinoen               12300000611730   12/3112016    M1169.16.11.HL.
                       Non-Exclusive                    BO· Biosciences                                         Various Materials licensed: 16
PHARMINGEN02           License         0811311992       PharMinqen               1230000060       1213112016    separate hvbridornas.
                       Non-Exclusive                    BO Biosciences                                          Materials transferred: CB9
PHARMINGEN03           License         03/06/1998       PharMinoen               1230000062       03/3112018    cells Human Granzyme A.
                                                                                                                Materials transferred:
                       Non-Exclusive                    BO Biosciences                                          Granzyme B Baculovirus
PHARMINGEN04           License         09/1812001       PharMinoen               (NIA)            0910112051    Plasmid.
                       Non-Exclusive                    BO Biosciences                                          Materials transferred: CBR-
PHARMINGEN05           License         08112/2003       PharMinqen               1230000704       08112/2013    IC212.
                       Non-Exclusive
PURDUE PHARMA BMTA     License         02120/2004       Purdue Pharma L.P.       PUR102903        02/20/2009    Materials: C3 knockout mice.
                       Non-Exclusive                                                                            Various Springer reagent
SANTACRUZ 01           License         1211012001       Santa Cruz Biotech       (NIA)            12/10/2011    sales.
                       Non-Exclusive                                                                            Various Springer reagent
SANTACRUZ 02           License         05/01/2004       Santa Cruz Biotech       SCZ-NE-050104    05/0112014    sales.

                                                                                                                Reagent sales. Granzyme A
                       Non-Exclusive                                                                            and Mab directed against
SANTACRUZ 03           License         02/01/2007       Santa Cruz Biotech       SCZ-NE-012307    02101/2017    Tenascin, CD34 (CBR-E8).
                                                                                                                Materials: Clones of
                                                                                                                monoclonal antibody LM211
                       Non-Exclusive                                                                            with specificity to lntegrin alpha
SANTACRUZ 04           License         01/01/2008       Santa Cruz Biotech       SCZ-NE-121707    01101/2023    M.
                                                                                                                Materials transferred:
                       Non-Exclusive                                                                            Granzyme B Baculovirus
SBH REAGENT NE 01      License         10119/2005       SBH Sciences             SBH-NE-111205    1011912015    Plasmid.
                       Non-Exclusive                                                                             Materials transferred: Plasmid
SBH REAGENT NE 02      License         0212012006       SSH Sciences             SBH-NE-020906    02120120m    · to make mouse Perforin.
                       Non-Exclusive                                                                             Various Springer reagent
SEROTECIMORPHOSYS 01   License         0211012004       MorphoSys AG             SER-NE-060903    0211012014     sales.
                       Non-Exclusive                    Southern Biotechnology   SOUTHBIO-NE-                    Materials: mouse cell surface
                       License         0611711996       Associates, Inc.
                                                                         .       061796           0611712016   · antigen CD34.
SOUTHBIO
                     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 86 of 183




       Agrmnt ID           Type       Effective Date        Party Name           Reference ID    Term Date                Info

                     No.n-Exclusive                    Southern Biotechnology                                3 Mouse Cell lines: M1/70,
SOUTHBIO 1           License          07/08/1998       Associates, Inc.         (N/A)           07/28/2018   5H10-27, 3C4.
                                                                                                             Materials: Clone TS2/4 anti
                     Non-Exclusive                     Southern Biotechnology                                human CD11-a!pha
SOUTHBIO 2           License          03/01/2000       Associates, Inc.         (N/A)           03/01/2010   ("Hvbridoma").
                     Non-Exclusive
STEM CELL 01         License          01/01/2005       Stem Cell Technolocies   STM-NE-110904   01/01/2015   Reaoenl sales:   M1/70   cell   line.
                     Non-Exclusive                     ThromboTargets                                        Materials Transferred: vWf
THROMBOTARGETS MTA   License          04/01/2007       Corporation              THR031507       04/01/2009   knockout mice.
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 87 of 183




                                     SCHEDULE 2.9.12

                           DOMAIN NAMES OWNED BY IDI


                                 Domain Names                                     Date
cbrinstitute.orq                                                                    2/6/2014
immunediseaseinstitute.orq                                                         5/30/2017
chct.org                                                                           8/30/2009
centerforhumancelltherapy. org                                                     8/30/2009
       ..
 In addition:

Harvard University has granted IOI permission to use the idi.harvard.edu subdomain.
Harvard Medical School has granted IOI permission to use the cbr.med.harvard.edu domain name.
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 88 of 183




                                       SCHEDULE 2.11.1

                                EMPLOYEE BENEFIT PLANS
1.      Group Health Insurance Plan

        a.     Blue Choice

        b.     HMO Blue

        c.     Retiree coverage from HMO Blue up to age 65. An employee who retires from
               employment with Hrlaftcr reaching age 59-1/2 and before age 65 can remain on
               the health plan, paying the full COBRA rate, until reaching age 65.

2.      Group Dental Insurance Plan

        a.     Dental Blue

        b.     Retiree coverage up to age 65. Ai1 employee who retires from employment with
               IDI after reaching age 59-1/2 and before age 65 can remain on the health plan,
               paying the full COBRA rate, until reaching age 65.

3.      Group Life Insurance and Accidental Death and Dismemberment Plan

        a.     The Principal Life Insurance Company

4.      Group Long-Term Disability Plan

        a.     The Principal Life Insurance Company

5.      Short-Tenn Disability Plan

        a.     Self-insured by IDI.

6.      Center for Blood Research, Inc. and CBR Laboratories, Inc. Flexible Benefits Plan

7.      Center for Blood Research, Inc. and CBR Laboratories, Inc. Dependent Care
        Reimburs.ement Plan

8.      Center for Blood Research, Inc. and CBR Laboratories, Inc. Medical Reimbursement
        Plan

9.      Tuition Reimbursement Plan (up to $5,250 reimbursement for college courses; $3,250
        reimbursement for employees with less than 2 years of service)

10.     Center fox Blood Research, Inc. Retirement Plan for Investigators

11.     Center fox Blood Research, Inc. Tax Deferred Annuity Plan

12.     The CBR and CBRL Retirement Plan
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 89 of 183




13.     Employee Assistance Program

14.     Change in Control Severance Program for Key Employees (dated March 6, 2008)

15.     The Company has generally provided standard severance to employees terminated by the
        Company without cause, equal to 1 week of salary per year of service.
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 90 of 183




                                       SCHEDULE 2.11.3

                             CHANGE IN CONTROL AGRE EMENTS
Under the Change in Control Severance Program for Key Employees ( dated March 6, 2008), an
eligible employee is entitled to severance pay, in accordance with the Plan, ifhe is terminated by
the employer (or its successor) or terminates his employment for "good reason" (as defined in
the Plan) within J 2 months after a "change in control", as defined by the Plan. The following
employees are considered "eligible employees" for this Plan:
1.      Margaret Bradley

2.      Stephen. Carriuolo

3.      Theodore Cronin

4.      Ryan Dietz

5.      Doreen Donovan

6.      David Frank

7.      Helen Hourihan

8.      Jurvis LaSalle

9.      Rachelle Rosenbaum

10.     Steven Simmons
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 91 of 183




                                        SCHEDULE 2.11.5·

                                       AUDIT OF PLANS
1.     In a letter dated May 14, 2008, the US Department of Labor, after auditing The CBR and
       CBRL Retirement Plan, outlined its findings. As a result of the audit, IDI made a
       contribution to the Plan of $48.76, representing lost earnings for not transferring
       participant loan repayments to the Plan as soon as such amounts could reasonably be
       segregated from IDI's general assets. In addition, IDI changed the Plan's loan policy and
       ceased charging participants for loan maintenance charges. In a letter dated October 23,
       2008, the US Department of Labor determined to take no further action with respect to its
       findings set forth in the May 14, 2008 letter.

       IDI filed a Form 5330, Return of Excise Taxes related to Employee Benefit Plans, to
       report the excise tax relating to the prohibited transaction of not transferring participant
       loan payments on a timely basis.

2.    In a letter dated May 27, 2005 the Internal Revenue Service, after auditing the CBR and
      CBRL Retirement Plan for the plan year ending December 31, 2001, outlined its findings.
      All returns audited were accepted as filed. As a result of the audit, IDI now hires a
      private locator service to locate terminated participants who do not leave a valid
      forwarding address. This procedure insures that required distributions are now made
      within 60 days after the end of the plan year where separation of service occurred.
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 92 of 183




                                       SCHEDULE 2.12

                                 MATERIAL AGREEMENTS

Contracts with Vendors
1.     Operational Consulting Proposal from A wen and related insurance documents
2.     Construction Proposal from Admiral
3.     Several services agreements with Verizon
4.     Project Management Proposals from Diversified Project Management, Inc. regarding
       relocation to space at 350 Longwood Ave. (2006-2008)
5.     Pricing Arrangements with Staples, Waste Management and Steady Vision
6.     Letter of Intent and draft Agreement with Tsoi/Kobus and Associates
7.     Drafts of Diversified Project Management Owner-Architect Agreement/TSA
8.     Cleaning Services pricing agreement with Janitronics, dated 6/4/2008
9.     IKON Financial Services addendum, dated 6/13/2008 updating agreement for equipment
10.    IKON Office Solutions cost sheet
11.    Placement agency Agreement with Kennison & Associates
12.     Monster, Inc. job posting resource proposal
13.     NEC Unified Solutions, Inc. CallManager Implementation Statement of Work, dated
        4/1/2008, and Master: Purchase Agreement (not fully executed or dated)
14.     Merck & Co., Inc. Purchase Order email
15.     Infowires Purchase Order-related emails
16.     Service Agreement with Professional Staffing Group (refers candidates for possible
        employment or consulting work), dated 2/19/2008 (not executed by PSG)
17.     Sigma-Aldrich pricing list, dated 1/14/2008
18.     Invitrogen Pricing Quote for 2008

Equipment Lease:,
19.   Loan from the MassachusettsHealth and Educational Facilities Authority to The CBR
      Institute for Biomedical Research, Inc. to be funded from proceeds of the Authority's
      Revenue Bonds, Capital Asset Program Issue, Series M-1 A, Closing Date of 10/17/2003
20.   Loan from the Massachusetts Health and Educational Facilities Authority to The CBR
      Institute tor Biomedical Research, Inc. to be funded from proceeds of the Authority's
      Revenue Bonds, Capital Asset Program Issue, Series M-3A (2004) Pool 3, Closing Date
      of 11/2/2004
21.   Master Lease and Sublease Agreement among Banc of America Public Capital Corp as
      Lessor and Servicer, HEF A as Lessee and Escrow Agent, and The CBR Institute for
      Biomedical Research, Inc. as Sub-Lessee, dated as of 1/11/2007 and Schedule No. 1
      dated 2/612007 and Schedule No. 2 dated 4/29/2008
22.   Master Lease and Sublease Agreement among Hewlett-Packard Financial Services
      Company, HEFA and The CBR Institute for Biomedical Research, Inc. dated 12/13/2005
      and Schedule No. 1 dated 1/18/2006
23.   Master Lease and Sublease Agreement among Banc of America Public Capital Corp as
      Lessor arad Servicer, and HEFA as Lessee and Escrow Agent, and the Immune Disease
      Institute, Inc. as Sub-Lessee, dated as of April 29, 2008
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 93 of 183




Real Estate Leases
The leases listed on Schedule 2.19.1 are incorporated herein

Proprietary Rights Agreements
24.     Assignment of Licensing Agreement by and between CBR Laboratories, Inc. and The
        CBR Institute for Biomedical Research, Inc., dated 12/202006
24.1. Assignment of Licensing Agreement: Exclusive, worldwide license to certain patent
        rights w/ Entremed (assigned by Entremed to MacCyte, Inc.)
24.2. Assignment of Patent 5,612,207 by CBR Laboratories, Inc. to CBR Institute for
        BioMedical Research, dated 12/20/2006
25.    Non-Exclusive License Agreement with BioMed Central Limited, effective 7/21/2008
26.     Sponsored Research Agreement with Merck & Company, effective 5/29/2008
27.    Joint Invention Administration Agreement with President and Fellows of Harvard
       College, effective 5/15/2008
28.    Research Collaboration Agreement with GlaxoSmithKline Research & Development
       Limited, effective 5/14/2008
29.    Material Transfer Agreement with Integrated DNA Technologies, effective 11/7/2007
30.    Material Transfer and Sponsored Research Agreement with Archemix Corp., effective
       10/22/2007
31.    Non-Exclusive License Agreement with Novo Nordisk A/S, effective 10/11/2007
32.    Exclusive Right of First Negotiation Agreement with CalciMedica, Inc., effective
       10/1/2007
33.    Non-Exclusive License Agreement with eBioscience, effective 10/1/2007
34.    Joint Study Agreement with International Business Machines Corporation, effective
       9/18/2007
35.    Sponsored Research Agreement with Isis Pharmaceuticals, Inc., effective 9/12/2007
36.    Research Collaboration Agreement with Garvan Institute of Medical Research, effective
       9/1/2007
37.    Material Transfer Agreement with Genentech, Inc., effective 8/21/2007
38.    Material Transfer and Research Project Agreement with Alnylam Pharmaceuticals, Inc.,
       effective 8/1/2007
39.    Material Transfer and Sponsored Research Agreement with Archemix Corp., effective
       7/31/2007
40.    Research Agreement with Novartis Pharma AG, effective 7/1/2007
41.    Amendment to Biological Material Transfer Agreement with LFB, effective 6/19/2007
       (and Biological Material Transfer Agreement with LFB, effective 3/15/2002)
42.    Sponsored Research Agreement with Proteologics, Inc., effective 2/1/2007
43.    Exclusive License Agreement with Advanced Genetic Technologies, Inc., effective
       1/1/2007
44.    Biologica] Material Transfer Agreement with Alnylam Pharmaceuticals, Inc., effective
       12/14/2006
45.    Research Agreement with Medimmune, Inc., effective 10/19/2006
The agreements listed on Schedule 2.9.1, Section lV and on Schedule 2.9.11 are incorporated
herein
    Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 94 of 183




NIH Research Grants and Agreements                                     ,
46.   Correspondence from NIH indicating grant awards for research of various investigators
      (2003, 2006-2008)
47.   IDI NIH Subcontracts/Memoranda of Understanding with Dana-Farber Cancer Institute,
      Beth Israel Deaconess Medical Center, Brigham and Women's Hospital, Inc.; Subaward
      Agreement with Boston University; Memorandum of Agreement Modification with
      Children's Hospital Boston; Subaward Amendments with Harvard Medical School and
      Massachusetts Institute of Technology

Non-NIH Research Grants and Agreements
48.   Letter of Agreement for Research Studies with Dyax
49.   Grant or Fellowship Award Notices from the Cancer Research Institute, The Parker B.
      Francis Fellowship Program, The Leukemia & Lymphoma Society, Harvard Stem Cell
      Institute, American Cancer Society, Northeast Affiliate Research Committee of the
      American Heart Association, Lady Tata Memorial Trust (International Awards for
      Research in Leukemia), Machiah Foundation, Flight Attendant Medical Research
      Institute
50.   Collaboration/Joint Services Agreement with CompuCyte Corporation, effective
      8/15/200&
51.   Sponsored Research Agreements: the Harvard Stem Cell Institute (Amendment to Project
      Agreement), Affiliated Institution Sponsored Program Agreement with the President and
      Fellows of Harvard College on behalf of Harvard Medical School (and Amendments to
      Agreements)
52.   Grant Agreements with the Leukemia & Lymphoma Society, European Hematology
      Association
53.   Memoranda of Agreement-Training Grants with Children's Hospital Boston
54.   Cost-Reimbursement Project Agreement with the President and Fellows of Harvard
      College on behalf of Harvard Stem Cell Institute
55.   Research Agreement with Medimmune, dated 10/19/2006
56.   Agreements with the French National Agency for Research on AIDS and Viral Hepatitis
57.  Ellison Medical Foundation/AFAR Senior Postdoctoral Research Grant Application by
     Bjoern Schwer
58.  Partners Healthcare Grant Agreement
59.  Harvard School of Public Health Trainee Appointment Authorization
60.  Sponsored Research Agreement with Isis Pharmaceuticals, Inc., effective 9/12/2007
61.  Material Transfer Agreement/ Sponsored Research Agreement with Archemix Corp.,
     effective I 0/22/2007
62.  Material Transfer Agreement/ Sponsored Research Agreement with Archemix Corp.,
     effective ? /31/2007
63.  Agreement between President and Fellows of Harvard College and the CBR Institute for
     Biomedical Research, dated 6/15/2006
64.  Letter of Agreement between CBR Institute for Biomedical Research and Pharming
     Technologies B.V., effective 7/26/2004 (expired?)
65.   Contract Research Agreement with Lev Pharmaceuticals, Inc., dated 7/11/2004 (expired
      12/31/20()4?)
    Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 95 of 183




Mosaic Technologies
66.    Research Cooperation and Royalty Agreement between Mosaic Technologies, Inc. and
       CBR Laboratories, Inc., effective 3/25/1997
67.    Mosaic Technologies, Inc. Deferred Payment Note, dated 3/25/1997
68. . Mosaic Technologies, Inc. Convertible Note, dated 3/25/1997 (matured by 1/31/2002 at
       the latest)

DHHS Agreements
69.  Nonprofit Rate Agreement with the (federal) Dept. of Health and Human Services
70.  DHHS Newco Agreement, dated 4/30/1990 (approval of costs associated with HEFA
     lease and Newco when it is recognized by the IRS as a 501(c)(3) organization)

Letters   of Intent, Memoranda of Understanding
71.       Sub-agreements NIH/IDI Prime
72.       Amendments to subcontracts between Judy Lieberman and several institutions
73.       Memoranda of Agreement related to NIH grant money, between IDI and Beth Israel
          Deaconess Medical Center, St. George's University of London, Tulane University Health
          Sciences Center, Alnylam Pharmaceuticals, Inc., Max-Delbruck Center for Molecular
          Medicine, Massachusetts General Hospital, the Children's Hospital, the Dana Farber
          Cancer Institute, and Brigham and Women's Hospital

Loans / Financial Commitments to Employees
74.     Recruitment Packages for Winau (11/19/2007), Rossi (9/20/2007), and Hur (3/25/2008
        and additions 4/2/2008)
75.     5/24/2001 Letter for Professor Klaus Rajewsky from Fred Rosen, pledging funds to cover
        all mouse costs incurred by Rajewsky for three years and to cover 60% of mouse costs
        going forward from the 3-year mark
76.     Promissory Note between Derrick J. Rossi and IDI, dated 4/1/2008
77.     Housing Allowance to Frederick Alt: letter to Fred Alt dated January 8, 2007;
        promissory note $240,000 dated January 12, 2007; letter from Children's Hospital
        Boston (Stuart Novick) to The CBR Institute for Biomedical Research, Inc. (Theodore
        Cronin) dated January 4, 2007; mortgage executed on January 12, 2007 on real property
        located at 18 Shipway Place, Charlestown, Massachusetts
78.     Letter fro:m CBRI to Von Andrian committing to pay a housing allowance of $100,000
        and an annual bonus of $15,000, dated 11/2/2006; Mortgage securing payment, dated
        12/5/2006; Promissory Note dated 12/5/2006 for $100,000; Memorandum of
        Understanding with Von Andrian, dated 10/16/2006
79.     Loan documents with Denisa Wagner (purchase of promissory note agreement between
        CBR and New England Medical Center, mortgages, promissory notes, financial
        statements, etc.
80.     Letter agreement with Ryan Dietz dated November 18, 2008 relating to compensation
81.    Change of Control Severance Program for Key Employees dated 3/6/2008

Harvard Affiliati~n Agreements
82.    Harvard University Janeway Professorship Agreement
83.    Harvard Medical School Structural Biology Professorship Agreement
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 96 of 183




84.      Harvard Medical School Rosen Professorship in Pediatrics Agreement
85.      Harvard Medical School Latham Family Professorship Terms
86.      General Policies and Principles Governing Relationships between Harvard Medical
         School and Center for Blood Research, Inc. dated May 15, 1986

Salary   Guaranties for Tenured Harvard Medical School Professors
87.      Chester Al per
88.      Michael Carroll
89.      Thomas Kirchhauser
90.      Judy Lieberman
91.      Klaus Rajewsky (Fred S. Rosen Professor of Pediatrics)
92.      Anjana Rao
93.      Timothy Springer (Latham Family Professor of Pathology)
94.      Denisa Wagner

Health and Retirement Benefit Agreements
95.    Northeast Retirement Services Plan Services Agreement, effective 11/25/2001
96.    Welcome Package from Northeast Retirement Services, including Custodial Account
       Adoption Agreement
97.    MB Trust Company, LLC Custodial Account Agreement for CBR & CBRL Retirement
       Plan, dated 3/20/2008
98.    Business Associate Contract Addendums between CBR and Medical Claims Service,
       Inc. (effective 4/14/2004) and Mount Auburn Hospital Employee Assistance Program
       ( effective 4/14/2004)

Financing Agreements with Citizens Bank
99.    Reimbursement Agreement dated October 1, 2003, as amended relating to letter of credit
       for MHEFA Series M-lA Pool Loan
100.   Reimbursement Agreement dated November 1, 2004, as amended relating to letter of
       credit for MHEAF Series M-3A Pool Loan
101.   Application and Agreement for Standby Letter of Credit dated June 1, 2006 relating to
       letter of credit for the benefit ofBMR-Blackfan Circle LLC required under CLSB lease
102.   Revolving Credit Agreement dated October 31, 2001 as amended relating to $2,000,000
       revolving credit facility

Other Agreements
103. Exclusive Representation Agreement by and between CBR and Murphy & McManus,
      LLC, dated 8/1/2004
104. Settlement: Agreement with SSga, dated 7/9/2008
105: Independent Contractor Agreement for Consultant between IDI and Piotr Sliz, dated
       12/21/2007
106. Documentation related to restricted funds
107. Randstad Service Terms for Center for Blood Research Institute, dated 12/7/2007 (one
      employee under contract for 6 months or more).
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 97 of 183




                          SCHEDULE 2.17

                       INSURANCE POLICIES

                            See Attached.
                                            Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 98 of 183

                                                                                  ~C14't-}v&.E. b1 I 1
                                                                                                                                                   Immune Disease Institute, Inc.
                                                                                             Outline of Insurance                     Name:        800 Huntington Avenue
                                                                                                                                                   Boston, MA 02115
 William Gallagher Associates
 4 70 Atlantic A venue
 Boston, MA .02210                                                                                                                    Date:
 Telephone: ( 617 ~61-6700                                                                                                                        November 2008
 Fax: (617) 261-6720

                                    COVERAGE AND LIMITS                                                INSURANCE COMPANY                 POLICY NUMBER                    TERM                 PREMIUM
1.      DOMESTIC PACK.AGE POLICY                                                                  National Fire Insurance of              1056927008                  7/1/08-09               $74,775
                                                                                                       Hartford (CNA)
A.     PROPERTY SECTION:

        Scheduled Locations:
        1) 800 Huntington Avenue, Boston, M'\ 021 l5
        2) 200 & 350 Longwood Ave, Boston, MA 02115
        3) One Blackfan Circle, Boston, MA
        4) IO Mission Street, Boston, MA 02115
        5) 210 Longwood Ave, Boston, MA 02115
        6) One B lackfan Circle, Boston MA 02115
        7) Three Blackfan Circle, Boston, MA 02115

       Limits:                                                                                                                                                                            I
       Blanket Business Personal Property                            $     52,015,000
       Blanket Business Income                                       $     10,809,382
       Blanket Flood - Annual Aggregate                              $     15,000,000
       Blanket Earthquake - Annual Aggregate                         $     15,000,000
       Property in Transit                                           $         50,000
       Property at Any Other Location                                $         50,000
       Valuable Papers                                               $        500,000
       Research &·Development Restoration Expense                    $      1,500,000
       Refrigerant Contamination                                     $      1,000,000
       Bio-Contamination                                             $        100,000
       Ordinance/Law/Demolition and ICC                              .$     1,000,000
       Off-Premises· Service Interruption                            $        300,000
       Pollutant Cleanup & Removal Location#!                        $      1,000,000
       Pollutant Cleanup & Removal -all other locations              $        100,000




     This outline is intendedfor informational purposes only and is not intended as nor should be construed as it grant of coverage/or any policy ofinsurance; Please refer lo the actual policies for   l
        information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with any questions that you may have.
                                           Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 99 of 183




                                                                                                                                                   Immune Disease Institute, Inc.
                                                                                             Outline of Insurance                     Name:
                                                                                                                                                   800 Huntington A venue
                                                                                                                                                   Boston, MA 02115
 William Gallagher Associates
 4 70 Atlantic A venue
 Boston, MA 02210                                                                                                                     Date:
 Telephone: ( 6 I 7 261-6700                                                                                                                      November 2008
 Fax: (617) 26 l-6720

                                    COVERAGE AND LIMITS                                                INSURANCE COMPANY                 POLICY NUMBER                   TERM                  PREMIUM
I.      DOMESTIC PACKAGE POLICY (CONTINUED)                                                        National Fire Insurance of             1056927008                  7/1/08-09               $74,775
                                                                                                        Hartford (CNA)
A.     PROPERTY SECTjON (Continued)

        Deductibles:
        "All Risk" Perils - Property                                 $           10,000

       Deductibles:
       Flood Peril                                                   $          50,000
       Earthquake Peril                                              $         lOQ,000
       Pollutant Cleanup                                             $          25,000
       Business Income and Extra Expense                                      24 Hours

B.     LIABILITY SECTION·

       General Liability:
       General Aggregate                                             $       2,000,000
       Each Occurrence                                               $       1,000,000
       Personal & Advertising Injury                                 $       1,000,000
       Fire Damage Legal                                             $         300,000
       Medical Expense                                               $           5,000
       Excludes Products/Completed Operations
       Excludes Professional Liability

       Em12loyee Benefits E&O Liability:
       Each Employee                                                 $       1,000,000
       Aggregate                                                     $       1,000,000
       Deductible                                                    $           1,000




     This outline is intendedfor informational purposes only and is not intended as nor should be construed as a grant-of coveragefor any policy of insurance. Please refer to the actual policies for   2
        information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with any questions that you may have.
                                           Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 100 of 183




                                                                                                                                                    Immune Disease Institute, Inc.
                                                                                               Outline of Insurance                     Name:
                                                                                                                                                    800 Huntington A venue
                                                                                                                                                    Boston, MA 02115
 William Gallagher Associates
 470 Atlantic Avenue
 Boston, ·MA 022 J 0                                                                                                                    Date:
 Telephone: (617 2.61-6700                                                                                                                          November 2008
 Fax: (617) 26.1-6720

                                     COVERAGE AND LIMITS                                                INSURANCE COMPANY                  POLICY NUMBER                   TERM                  PREMIUM
I.      DOMESTIC PACKAGE POLICY (CONTINUED)                                                         National Fire Insurance of             1056927008                   7/1/08-09               Included
                                                                                                         Hartford (CNA)
C.      CRIME SECTION:

        Employee Theft                                                $         500,000
        Forgery or Alteration                                         $         500,000
        Computer Fraud                                                $         500,000
        Money & Securities Inside/Outside                             $          25,000

        Deductibles:
        Money and Securities                                          $            1,000
        All Other                                                     $           10,000

D.      BOILER& MACHINERY POLICY

       Scheduled Locations:
       1) 800 Huntington A venue, Boston, MA 02115
       2) 200 Longwood Avenue, Boston, MA 021 l5
       3) 350 Longwood Avenue, Boston, MA 02115
       4) 210 Longwood A venue, Boston, MA 02115
       5) IO.Mission Street, Boston, MA 02115
       6) One Blackfan Circle, Boston, MA 02115
       7) ThreeBlackfan Circle, Boston, MA 02115

       Limits:
       Blanket Limit - Direct Damage                                  $     44,282,588
       Blanket-Limit- Business Income                                 $     10,809,382
       Spoilage Damage                                                $        100,000
       Utility Interruption                                           $        500,000
       Expediting Expense                                             $        100,000
       Hazardous Substance                                            $        100,000
       Ammonia Contamination                                          $        100,000
       Water Damage                                                   $        100,000

     This outline is intendedfor informational purposes only and is not intended as nor should be construed as a grant of coverage for anj, policy of insurance. Please refer to the actual policies for   3
        information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with a11y questions that you may have.
                                            Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 101 of 183




                                                                                                                                                     Immune Disease Institute, Inc.
                                                                                               Outline of Insurance                      Name:
                                                                                                                                                     800 Huntington Avenue
                                                                                                                                                     Boston, MA 021 I 5
 William Gallagher Associates
 470 Atlantic Avenue
 Boston, MA 022 .l 0                                                                                                                     Date:
 Telephone: (617 261-6700                                                                                                                            November 2008
 Fax: (617) 261-6720

                                      COVERAGE AND LIMITS                                                INSURANCE COMPANY                 POLICY NUMBER                    TERM                  PREMIUM
I.       DOMESTIC PACKAGE POLICY (CONTINUED)                                                        Nationa.l Fire Insurance of             105692700~                   7/1/08-09               Included
                                                                                                         Hartford (CNA)

         Deductibles:
         Direct Damage                                                 $         10,000
         Business Income                                                       24 Hours


II.      AUTOMOBILE POLICY                                                                                  National Fire                   2083328381                   7/1/08-09                 $666
                                                                                                           Ins. Co. (CNA)
         Hired Car Phvsical Damage:
         Actual Cash Value or $35,000, whichever is less,
         subject to:
         $500 Comprehensive Deductible
         $500 Collision Deductible




                                                                                                                                                                                                        ,




      This outline is intendedfor informational purposes 011/y and is not intended as nor should be construed as a grant of coverage for any policy of insurance. Please refer to the actual policies for   4
         information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Acco1111i Executive or Account Manager with any questions tha: you may have.
                                             Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 102 of 183




                                                                                                                                                     Immune Disease Institute, Inc.
                                                                                                Outline of Insurance                    Name:
                                                                                                                                                     800 Huntington Avenue
                                                                                                                                                     Boston, MA 02115
William Gallagher Associates
470 Atlantic Avenue
Boston, MA 02+10                                                                                                                        Date:
Tel ephone: ( 61 7 261-6700                                                                                                                          November 2008
Fa.'l: { 617) 261-6720

                                       COVERAGE AND LIMITS                                               INSURANCE COMPANY                 POLICY NUMBER                    TERM                 PREMIUM
III.      WORKERS' COMPENSATION POLICY .                                                                Continental Casualty ·            WC251583761                   7/1/08-09               $46,145
                                                                                                        Insurance Company                                                                        Deposit
          Workers" Com:gensation Coverage:                                                                    (CNA)                                                                             Premium
          Statutory Benefits - State of Hire
          Covered State: Massachusetts

          Eni12l.oyer's Liabili!Y Coverage:
          Bodily Injury by Accident (each accident)                    $       1,000,000
          Bodily Injury by Disease (each employee)                     $       1,000,000
          Bodily Injury by Disease (policy limit)                      $       1,000,000

          Payrolls
          MA Class Code 8810                                           $       2,860,386
          MA Class Code4512                                            $      11,031,408

          Experience Mod of 1.32




       This outline is intendedfor informational purposes only and is not intended as nor should be construed as a grant of coveragefor a11y policy ofinsurance. Please refer to the actual policies for   5
          information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with any questions that yo11 may have.
                                             Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 103 of 183




                                                                                                                                                     Immune Disease Institute, Inc.
                                                                                               Outline of Insurance                      Name:
                                                                                                                                                     800 Huntington A venue
                                                                                                                                                     Boston, MA 02115
 William. Gallagher Associates
 4 70 Atlantic A venue
 Boston, MA 02210                                                                                                                        Date:
 Telephone: ( 617 261-6700                                                                                                                           November 2008
 Fax: {617) 261-6720

                                      <::OVERAGE AND LIMITS                                              INSURANCE COMPANY                  POLICY NUMBER                   TERM                  PREMIUM
IV.      FOREIGN PACKAGE POLICY                                                                      Continental Insurance Co.            PST283529617                   7/1/08-09                :$3,650
                                                                                                              (CNA)
A.       GENERAL LIABILITY SECTION:

         Bodily Injury & Property Damage                               $       1,000,000
         Personal & Advertising Injury                                 $       1,000,000
         Premises Legal Liability                                      $       1,000,000
         Medical Expense (Each person)                                 $          L0,000
         Medical Expense (Each accident)                               $          50,000

         Employee Benefits (Each employee)                             $       1,000,000
         Employee Benefits (Aggregate)                                 $       1,000,000
         Deductible (Each employee)                                    $           1,000

        Excluding Products Liability
        Excluding Professional Liability

B.      DIC/EXCESS AUTOMOBILE LIABILITY:

        Bodily Injury & Property Damage                                $       1,000,000
         Non-Owned & Hired Autos Only
        Auto Medical Expense Coverage - Ea. Person                     $          10,000
        Auto Medical Expense Coverage - Ea. Accident                   $          50,000

        Hired Auto -Any One Accident                                   $            2,500
        DIC/Excess Physical Damage -Any One
         Policy Period                                                 $          25,000
                                                                        -



      This outline is intendedfor informational purposes 011ly and is not intended <is nor should be construed as a grant of coverage/or any policy of insurance, Please refer to the actual policies for   6
         information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with a11y questions tit at you may have.
                                            Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 104 of 183




                                                                                                                                                    Immune Disease Institute, Inc.
                                                                                               Outline of Insurance                     Name:
                                                                                                                                                    800 Huntington A venue
                                                                                                                                                    Boston, MA 02115
William Gallagher Associates
470 Atlantic Avenue
Boston, MA 02210                                                                                                                        Date:
Telephone: (617 261-6700                                                                                                                            November 2008
Fax: (617) 261-6720

                                      COVERAGE AND LIMITS                                                INSURANCE COMPANY                 POLICY NUMBER                    TERM                 PREMIUM
IV.      FOREIGN PACKAGE POLICY (CONTINUED)                                                         Continental Insurance Co.             PST2835296I7                  7/1/08-09                $6,250
                                                                                                             (CNA)
C.       ·woRK.ERS' COMPENSATION SECTION:

         Statutory Benefits - State of Hire Benefits
         (excludes 3rd country nationals & local national employees)

         Employer's Liability:
         Bodily Injury by Accident (Each Accident)      $                     1,000,000
         Bodily Injury by Disease (Policy Limit)        $                     1,000,000
         Excess Repatriation Expense (Any One Employee)$                        100,000
         Excess Repatriation Expense (Annual Aggregate) $                       250,000

D.       KIDNAP & RANSOM:

        Each occurrence                                                $          25,000
        Aggregate Limit                                                $          25,000




      This outline is intended/or informational purposes only and is not intended as nor should be construed as a grant of coverage for any policy of insurance: Please refer to the actual policies for   7
         information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with any questions that you may have..
                                           Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 105 of 183




                                                                                                                                                   Immune Disease Institute.Tnc.
                                                                                              Outline of Insurance                     Name:
                                                                                                                                                   800 Huntington A venue
                                                                                                                                                   Hoston, MA 02115
William· Gallagher Associates
470. Atlantic Avenue
Boston, MA 02210                                                                                                                       Date:
Telephone: (617 2E 1-6700                                                                                                                          November 2008
Fax: (617) 261-6720

                                     COVERAGE AND LIMITS                                                INSURANCE COMPANY                 POLICY NUMBER                   TERM                  PREMIUM
V.      UMBRELLA LIABILITY POLICY                                                                     Continental Casualty               A1064097008                   7/1/08-09               $16,160
                                                                                                        Ins. Co. (CNA)
        Limits of Liability:
        Each Incident                                                 $     10,000,000
        Aggregate                                                    $      10,000,000

        Deductible/Retention:                                        $                  0

        Coverage is Excess Over:
-        General Liability
         Employee Benefits
         Non-Owned &.Hired Automobile Liability
         Employers Liability
         Foreign Liability                                                                        I
       Excludes:                                                                                                                                                                    .
       _Products/Completed Operations
        Professional Liability                                                                    I
        Sexual Misconduct
        Human Clinical Trials




                                                                                                  I
                                                                                                  I
     This outline is intendedfor informational purposes only and is not intended as nor shouid be construed as a grant of coveragefor a11y policy of insurance. Please refer to the actual policies for   8
        information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with any questions that you may have.
                                            Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 106 of 183




                                                                                                                                                    Immune Disease Institute, Inc.
                                                                                              Outline of Insurance                     Name:
                                                                                                                                                    800 Huntington A venue
                                                                                                                                                    Boston, MA 02115
William Gallagher Associates
470 Atlantic Avenue
Boston, MA 0221.0                                                                                                                      Date:
Telephone: (617 261-6700                                                                                                                           November 2008
Fax: (617) 261-6720


                                     COVERAGE AND LIMITS                                                INSURANCE COMPANY                POLICY NUMBER                    TEi'<M                PREMIUM
VI.      PROFESSIONAL LIABILITY POLICY                                                                  Columbia Casualty              ADT I0Z8638447-l2               7/1/08-09              $32,320
                                                                                                         Company (CNA)                                                                      Plus4%MA
         Limits ofLiability:                                                                                                                                                                Surplus Line
         Each Occurrence                                              $       5,000,000                                                                                                         Tax
         Annual Aggregate                                             $       5,000,000
                                                                                                                        -
        Deductible:
        Each Claim                                                    $ -         10,000

         Claims-Made Coverage Form
         Retroactive Date is 5/4/1987
         Worldwide Coverage Territory
         Defense Included within the Limits of Liability




      This outline is intended/or informational purposes only and is not intended as nor should be construed as a grant of coverage/or any policy of insurance. Please refer to the actual policies for    9
         information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with any questions that you may have.
                                         Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 107 of 183




                                                                                                                                                  Immune Disease Institute, Inc.
                                                                                            Outline of Insurance                     Name:
                                                                                                                                                  800 Huntington Avenue
                                                                                                                                                  Boston, MA 02115
Wiiliam Gallagher Associates
470 Atlantic A venue
Boston, MA 02210                                                                                                                     Date:
Telephone: (617 261-6700                                                                                                                          November 2008
fax: (617) 261-6720

                                  COVERAGE AND LIMITS                                                 INSURANCE COMPANY                 POLICY NUMBER                    TERM                  PREMIUM
VII. ASSOCIA TJON LIABILITY POLICY                                                                   National Union Fire                   6462994                   7/1/08-09                :!>17,307
                                                                                                      Insurance (AIG)
    Coverage Afforded:
    Directors & Officers Liability
    Employment Practices. Liability

    Limits of Liability:
    D&O and EPLI Combined - Policy Aggregate                       $.      5,000,000
    Crisis Management Funds for D&O                                $          25,000

    D&O
    Crisis Management Events                                       $            2,500
    All other Claims                                               $           25,000

    Einplovment Practices
    All Claims                                                     $          25,000

    Deductible/Retention:
    Non-Indemnifiable Loss                                         $               0
    Indemnifiable Loss                                             $          25,000

    Claims-Made Coverage Form
    Continuity Dates: 12/01/02
    Defense Costs are included within the Limits of Liability




  This outline is· intendedJar informational purposes only and is not intended as nor should be construed as a grant of coverage for any policy of insurance. Please refer to tfte actual policies for    10
     information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with OJ1y questions that you may have.
                                         Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 108 of 183




                                                                                                                                                 Immune Disease Institute, Inc.
                                                                                           Outline of Insurance                     Name:
                                                                                                                                                 800 Huntington A venue
William Gallagher Associates                                                                                                                     Boston, MA 02115
4 70 Atlantic A venue
Boston, MA 022 J 6                                                                                                                  Date:
Telephone: (617 261-6700                                                                                                                        November 2008
Fax: (617) 26lr6720

                                  COVERAGE AND LIMITS                                                JNSURANCE COMPANY                 POLICY NUMBER                    TERM                 PREMIUM
VIII. BUSINESS TRAVEL ACCIDENT POLICY                                                              Federal Insurance Co.                 64777014                   7/1/08-09                $1,750
                                                                                                         (Chubb)
     Covered Individuals:
     (C1ass 1) All employees oflmmune Disease Institute, Inc.
     (Class 2) Spouse of a Primary Insured Person
     (Class 3) Dependent Children ofa Primary Insured Person.

     Covered Benefits:
     Accidental Loss of Life, Limb, Sight, Speech, Hearing and Thumb or
      Index Finger

     Covered Hazards:
     Worldwide Business Travel; must be on assignment by or at the
      direction of Immune Disease Institute, Inc. Includes personal
      excursions when in conjunction with business travel. Does not include
      daily travel to and from work.

    Benefit Amounts:
    (Class 1) 24 Hour Business Travel/ Extraordinary Commutation Bomb:
    5 x Annual Salary to a Maximum ot$500,000
    and a Minimum of $250,000

     (Class 2) Business Travel Family                             $           25,000
     (Class 3) Business Travel Family                             $           10,000

    Aggregate amount of insurance (per accident)                  $         500,000
    Medical Evaluation and Repatriation                           $          50,000

    Additional Benefits:
    Family Coverage .c $25,000 for Spouse and $10,000 for each Dependent
    Child and Medex Travel Assistance worldwide services


  This outline is intendedfor informational purposes only and is not intended as nor should be construed as a grant of coverage for any policy of insurance. Please refer 10 the actual policies for   11
     information relating to limits, terms, condiiions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with any questions th at you may have.
                                            Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 109 of 183




                                                                                                                                                    Immune Disease Institute, Inc.
                                                                                              Outline of Insurance                       Name:
                                                                                                                                                    800 Huntington A venue
                                                                                                                                                    Boston, MA 02115
William Gallagher Associates
470 Atlantic Avenue
Boston, lV1A 02210                                                                                                                       Date:
Telephone: ( 617 261-6700                                                                                                                           November 2008
Fax: (617) 261-6720


                                      COVERAGE AND LIMITS                                               INSURANCE COMPANY                  POLICY NUMBER                   TERM                 PREMIUM
IX.      FlDUClAR.YLlABlLITY POLICY                                                                     Travelers Property           I      104968798                  7/1/07-10                $2,669
                                                                                                        Casualty Ins. Co.                                                                       (08-09
         Limit ofLiability                                                                                                           I                                                       Installment)
         Aggregate ,                                                  $       2,000,000

         Prior & Pending Date: 04/11/2001

         'Claims-Made Coverage Form




      This outline isintendedfer informational purposes only and is notintended as nor should be construed as a grant of coverage for al(Y policy ofinsurance. Please refer to tire actual policies for     12
         information relating to limits, terms, conditions, exclusions and endorsements. Please contact your WGA Account Executive or Account Manager with any questions that you may have.
      Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 110 of 183




                                        SCHEDULE 2.19.1

                OWNED REAL PROPERTY AND REAL PROPERTY LEASES

                                 OWNED REAL PROPERTY
1.      800 Huntington A venue, Boston, MA

2.      10 Mission Street, Boston, MA

                                 REAL PROPERTY LEASES
3.      Lease dated May 10, 2006, between CBRI, as landlord, and 800 Huntington Avenue
        LLC, as tenant ("800 LLC")

4.      Sublease dated May 10, 2006, between 800 LLC, as sublandlord, and CBRI, as subtenant

5.      Subordination, Non-Disturbance and Attornment Agreement dated June 29, 2006, among
        Citizens, 800 LLC and CBRI

6.      Lease dated May 23, 2006, between CLSB I LLC, as landlord, and CBRI, as tenant, as
        amended through a 3rd Amendment.

7.      Sublease dated as of September 3, 1992, between Blood Research Institute, Inc., as
        sublandlord, and CBRI, as subtenant

8.      Children's Hospital Corporation (Lessor) t<;> The CBR Institute for Biomedical Research,
        Inc (Lessee) dated April 29, 2005. Space: 1,583 rsf on the 9th floor of the Karp Family
        Laboratory Building. Term: February 1, 2005 through December 31, 2009.

9.      President ee Fellows of Harvard College (Landlord) to The CBR Institute for Biomedical
        Research, Inc. (Tenant); Space: 2,902 nasf on the 2nd floor of the Armenise Building.
        Dated June 21, 2006. Term: June 21, 2006 through December 31, 2010.

10.     Longwood Galleria Lease: Newton Place Associates I, LLC (c/o Druker Company, LTD)
        as landlord; the Center for Blood Research, Inc. (tenant). Space: 5,315 rsf on the ground
        level of the Longwood Galleria Building at 350 Longwood Avenue Boston. Effective
        February 1, 2001 for a 72 month term. Amended on July 20, 2006, extending the
        termination date to January 31, 2010.
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 111 of 183




                                     SCHEDULE 2.19.2

                         ENCUMBRANCES ON REAL PROPERTY


1.     Mortgage dated May 8, 2006, from CBR Institute for Biomedical Research, Inc. to 800
       Huntington A venue LLC

2.     Mortgage dated on or about June 29, 2006, from 800 Huntington Avenue LLC, as tenant,
       to Citizens Bank of Massachusetts, encumbering 800's leasehold estate

3.     The landlord's interests in IDI's leased premises at 350 Longwood Avenue and 3
       Blackfin Circle are encumbered by mortgages
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 112 of 183
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 113 of 183




                            SCHEDULE 3

                    CMCC DISCLOSURE SCHEDULE
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 114 of 183




                                         SCHEDULE3.4

                                    REQUIRED CONSENTS

1.      Notice to the National Institutes of Health would be required for a merger ofIDI into a
        CMCC affiliate pursuant to Section 6.1.2 of the Agreement.

2.     Filing of a certificate of merger with the Secretary of State of Massachusetts
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 115 of 183
    Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 116 of 183




                                                                      •'


---,
.               ,,                                                                                                                 FEDERAL IDENTIFICATION
                                                                                                                                   NO. XX-XXXXXXX



    L
    Examiner
                                                    'QrfJt QtommonrotaltlJ of Wla%sacousttts
                                                                           William Francis Galvin
                                                                        Secretary of the Commonwealth
                                                              One Ashburton Place, Boston, Massachusetts 02108-1512


                                                                 RESTATED ARTICLES OF ORGANIZATION
                                                                           (General Laws, Chapter 180, Section 7)

    Approved

                          we, Theodore M. Cronin                                                                                , 'President/,~.


                          ;ind     David R. Pokross, Jr.


                          of     Immune Disease Institute, Inc.
                                                                                            (Exact name of corporation)

                          iocated at 800 Huntington Avenue, Boston, MA 02115
                                                                 (Street address of corporation in Mt1ssac/Jusetts)

                          do hereby certify that the following Restatement of the Articles of Organization was duly adopted al a meeting


                          held on Decembe"r 18                                   , 20 ~. by a vote of:                                                ,HllffiUtx~.


                          _i
                           _h_
                             irt_e_e_n_('-1_3..c)                                directors.or                                                   .K.DlllCK <>2~~~


                                 O Being at least two-thirds of the members or directors legally qualified to vote in meetings of the corpora-
                                      tlon where there is no amendment to the Articles of Organization; OR

                                 0 Being alt lca.~t two-thirds of its members legally qualified to vote in meetings of the corporation when:
                                      there is an amendment to the Articles of Organization; OR

                                 [Z) Being at least two-thirds of its directors where there are no members pursuant to General Laws, Chapter
                                       180,Scction 3 and there is an amendment to the Articles ofOrganization;OR

                                 0 In the case of a corporation having capital stock, by the holders of at least two-thirds of the capital stock
        C            0                having the right to vote therein where there is an amendment to the Articles of Organization.
        p            I]
        M            D
       It,,\,        D




                          ,...J">r/clc tbe lnt1Ji/11i,·uhl• uoras.
                          * ,.(,beck 0,1(>. ouc box lh,,t nJJJ>U~s.
                                           1

                          "ore: IftfJe space prol1fded under any article 01' uem on lbtsform Is insuffictetu, additions sf,aU be set farth on one side onry
                          o,i separate 8 J/:t .Y II sheets ofpnp,.,. with rt left mn"1.llll of at lens/ l incb. Addi/tons lo more t/,an one art/cw n,~y be mad" on
                          a single sl,eet as long as each article .-equlrlNg eacb addition Is ckar(y Indicated.
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 117 of 183




. ..   ""


                                             lMMUNE DISEASE INSTITUTE, INC.

                                                        ATTACHMENT II

                                                             Purposes

                   The corporation is organized exclusively for charitable, educational, and scientific
            purposes, including:

                      (a)       to support and operate for the benefit of The Children's Medical Center
                                Corporation and its affiliates, including the Children's Hospital Corporation;

                      (b)       to further scientific knowledge and public health through research in immunology
                                and inflammation and other areas of biomedical science;

                      ( c)      to advance biomedical education; and

                      (d)       to engage in any activity which may lawfully be conducted by a corporation
                                organized under Massachusetts General Laws chapter 180 and exempt from tax
                                under Section. 50l(c)(3) of the Internal Revenue Code of 1986,.as amended.




            l 1322248_ 11.DOC                                  -   2A -
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 118 of 183




      •·.

                                                                        ARTICLE I
                                                               TI1e name of the corporation is:

                                                                Immune Disease Institute, Inc.

                                                                       ARTICLE II
                                           The purpose of the corporation is to engage in the following activities:


   See page 2A attached hereto and made a part hereof.




                                                                                                               '\
                                                            ARTICLE III
 A corporation may have one or more classes of members. If it does, the designation of such classes, the manner of election or
 appointments, the duration of membership and the qualification and rights, including voting rights, of the members of each
 class, may be sci. forth in the by-laws of the corporation or may be set forth below:
                                                                             (ntp/
  The designation, qualification and righ_ts of members, if any.~ be set forth in the bylaws.




                                                             ARTICLE IV
 ••other lawful p rovisions, i'r any, for the conduct and rcgulatlon of the business and affairs of the corporation, for its
 voluntary dissolution, or for limiting, defining, or regulating the powers of the corporation, or of its directors or members,
 or of any class of' members, are as follows:
  See pages 4A-4C attached hereto and made a part hereof.




 *""If tl>C!re! arc no pra-ttiisioJJJ, state "Non~ ...
 Noll!: 11,c preudln.,gfoi,r (4) articles are co11sl,lrrt!d to be pern,anenl and may ONLY be cbangcd byflllng appropriate Arlldes of Amendmenr.
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 119 of 183




    I.·



                                       IMMUNE DISEASE INSTITUTE, INC.

                                                  ATTACHMENT IV

                  Other lawful provisions for the conduct and regulation of the business and affairs of the
          corporation or for limiting, defining, or regulating the powers of the corporation, or of its
          trustees, are as follows:

                  (a)     Tax Exemption. No part of the assets or net earnings of the corporation shall
          inure to the benefit of any member, trustee, or officer of the corporation or any individual; no
          substantial part of the activities of the corporation shall be the carrying on of propaganda, or
          otherwise attempting to influence legislation, except to the extent permitted by Section 501(h) of
          the Internal Revenue Code of 1986, as amended (the "Internal Revenue Code"); and the
          corporation shall not participate in, or intervene in (whether or not by the publication or
          distribution of statements), any political campaign on behalf of ( or in opposition to) any
          candidate for public office. It is intended that the corporation shall be entitled to exemption from
          federal income tax under Section 501 ( a) of the Internal Revenue Code as an organization
          described in Section 50l(c)(3) of the Internal Revenue Code and shall not be a private
          foundation under Section 509(a) of the Internal Revenue Code.

                 (b)   Amendment of the By-laws by the Member. The member of the corporation may
          make, amend or repeal the by-laws of the corporation in whole or in part in accordance with the
          by-laws,

                   (c)     Exculpation; No Personal Liability. No officer or trustee shall be personally
          liable to the corporation or its member for monetary damages for breach of fiduciary duty as an
          officer or trustee, except to the extent that the elimination oflimitation ofliability is not
          permitted under applicable law as in effect when such liability is determined. No amendment or
          repeal of this provision shall deprive an officer or trustee of the benefits hereof with respect to
          any act or omission occurring prior to such amendment or repeal.

                  ( d)     Powers. The corporation shall have in furtherance of its corporate purposes all of
          the powers specified in Section 6 of Chapter 180 and in Sections 9 and 9A of Chapter 156B of
          the Massachusetts General Laws (except those provided in paragraph (m) of said Section 9) as
          now in force or as hereafter amended, and may carry on any operation or activity referred to in
          Article II to the same extent as might an individual, either alone or in a joint venture or other
          arrangement with others, or through a wholly or partly owned or controlled corporation;
          provided, however, that no such power shall be exercised in a manner inconsistent with said
          Chapter 180 or any other chapter of the Massachusetts General Laws or inconsistent with the
          exemp tion from federal income tax to which the corporation shall be entitled under Section
          501(c)(3) of the Internal Revenue Code.

                  (e)     Interested Trustees, Officers, and Member. In the absence of fraud, no contract or
          transaction between the corporation and one or more of its trustees or officers, or member, or
          between the corporation and any other corporation, partnership, association, or other
          organization in which one or more of its trustees or officers, or member, are trustees, directors,
          officers, or a member, or have a financial or other interest, shall be void or voidable solely for


          11322248_8.DOC                                 -4A-
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 120 of 183




   ,,.

         this reason, or solely because such trustee, officer, or member is present at or participates in the
         meeting of the Board of Trustees or a committee thereof which authorizes the contract or
         transaction, or solely because his or their votes are counted for such purpose, nor shall any
         trustee or officer, or member, be under any liability to the corporation on account of any such
         contract or transaction if:

                            (1)    the material facts as to his relationship or interest and as to the contract or
                                   transaction are disclosed or are known to the Board of Trustees or the
                                   committee, and the Board of Trustees or the committee authorized the
                                   contract or transaction by the affirmative votes of a majority of the
                                   disinterested trustees, even though the disinterested trustees are less than a
                                   quorum; or

                            (2)    the contract or transaction is fair as to the corporation as of the time it is
                                   authorized, approved or ratified by the Board of Trustees, the committee
                                   of the Board, or otherwise by the corporation; or

                            (3)    the contract or transaction is fair as to the corporation as of the time it is
                                   authorized, approved or ratified by the member, at any meeting of the
                                   member the notice of which, or an accompanying statement, summarizes
                                   the nature of such transaction and such interest.

                 No interested trustee or member of this corporation may vote at any meeting at which
         such transaction shall be authorized, but may participate in discussion thereof, to the extent
         permitted by the non-conflicted trustees.

                 (f)     If and so Jong as the corporation is a private foundation (as that tennis defined in
         Section 509 of the Internal Revenue Code), then notwithstanding any other provisions of the
         articles of organization or the by-laws of the corporation, the following provisions shall apply:

                  (1)       the income of the corporation for each taxable year shaJI be distributed at such
                            time and in such manner as not to subject the corporation to the tax on
                            undistributed income imposed by Section 4942 of the Internal Revenue Code, and

                  (2)       the corporation shall not engage in any act of self dealing(as defined in Section
                            4941(d) of the Jntemal Revenue Code), nor retain any excess business holdings
                            (as defined in Section 4943(c) of the Internal Revenue Code), nor make any
                            investments in such manner as to subject the corporation to tax under Section
                            4944 of the Internal Revenue Code, nor make any taxable expenditures (as
                            defined in Section 4945(d) of the Internal Revenue Code).

                   (g) Upon the liquidation or dissolution of the corporation, after payment of all of the
         liabilities of the corporation or due provision therefor, all of the assets of the corporation shall,
         subject to Section 1 lA of Chapter 180 of the Massachusetts General Laws, be disposed ofto The
         Childre n's Hospital Corporation, a Massachusetts non-profit corporation, so long as it is then




         I 1322248_ 8.DOC                                   -4B-
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 121 of 183




     exempt from federal income tax under Section 501(c)(3) of the Internal Revenue Code, or ifit is
     not then so exempt, to one or more organizations exempt from federal income tax under Section
     50l(c)(3) of the Internal Revenue Code.

             (h)    Successor Provisions. All references herein to provisions of the Internal Revenue
     Code and the Massachusetts General Laws refer to such provisions as in effect from time to time,
     including any successor provisions thereto.




     11322248_~.DOC                                -4C-
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 122 of 183




                                                             ARTICJ..EV
   The effective dare of the Restated Articles of Organization of the corporation shall be the date approved and tiled by the Sec-
   retary of the Commonwealth. If a later effective date is desired, specify such date which shall not be more than thirty days
   after the date of filing.


                                                      ARTICLE VI
   The information contained in Article VI is not a permanent part of the Articles of Organization.

   a. The street address (post office boxes arc not acceptable) of the principal office of the corporation in Massachusetts is:
   800 Huntington Avenue, Boston, MA 02115
   b. The name, residential address and post office address of each director and officer of the corporation is as follows:
                                 NAME                   RESIDENTIAL ADDRESS                    POST OFFICE ADDRESS
   President:    See page 6(b) attached hereto      and made a part hereof.
  Treasurer:

  _Clerk:

  Directors:
  (or officers
  having the
  powers of
  directors)




   c. The fiscal y;ear.of the corporation shall end on the last day of the month of:   June

   d. 'The name and business address of the resident agent, if any, of the corporation is:
     NIA
  ..We further- certify that the foregoing Restated Articles of Organization affect no amendments to the Articles of.
  Organization of the corporation as heretofore amended, except amendments to the following articles. Briefly
  describe amendments below:
   Articles. II, III, IV and VI are amended and restated in their entirety.




   SIGNED llND:JlR 1"HE PENALTIES OF PEIIJURY, this       JoCfz<--      1fay of   -~£
                                                                                    ~~J~N.
                                                                                        ;--~
                                                                                           ------- , 20 ·og
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 123 of 183




                                  IMMUNE DISEASE INSTITUTE, INC.

                                          ATTACHM ENT VI

                6(b ). Officers

                     Name                         Title                  Address
        Theodore Cronin              President                 800 Huntington Avenue,
                                                               Boston, MA 02115
        David Kirshner               Treasurer                 800 Huntington A venue,
                                                               Boston, MA 02115
        Stuart Novick                Clerk                     800 Huntington Avenue,
                                                               Boston, MA 02115
        Rachelle Rosenbaum           Assistant Clerk           800 Huntington Avenue,
                                                               Boston, MA 02115


                6(b ). Trustees

                     Name                        Address
        Frederick Alt                800 Huntington A venue,
                                     Boston, MA 02115
        Carleen Brun elli            800 Huntington A venue,
                                     Boston, MA 02115
        Robert Carp enter            800 Huntington Avenue,
                                     Boston, MA 02115
        Gary Fleisher, M.D.          800 Huntington A venue,
                                     Boston, MA 02115

    I
        David Kirshner               800 Huntington Avenue,
                                     Boston, MA 02115
        Harvey Lodish, Ph.D.         800 Huntington A venue,
                                     Boston, MA 02115
        James Mandell, M.D.          800 Huntington Avenue,
                                     Boston, MA 02115
        Walt Pzessey                 800 Huntington Avenue,
                                     Boston, MA 02115
        Enid Starr                   800 Huntington Avenue,
                                     Boston, MA 02115




        11322248_8.DOC                           - 6(b) -
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 124 of 183




                                    THE COMMONW EALTH OF MASSACHUSETTS


                               RESTATED ARTICLES OF ORGANIZATION
                                          (General Laws, Chapter ISO, Section 7)



                                                                             · cs of Organization and,
                           rfre filing fee in the amount of $_~_..                having been paid.said
                           articles a ·    c    d to have b~cd wtth ~ ohs               e;l,g)      day of
                           ----"--;.-+-H---' 20                      .




                           E.ffecti11e Dute:




                                               WILUAM FRANCIS .G ALVIN
                                                 Secretary of the Commontuealtb




          .-::i


r:::,                                     TO BE FILLED IN BY CORPORATION
 N                ~                                  Contact information:
 c.::.,
 ,__0             )
  u-              ...
              ·~              Stuart J. Novick, Esq .
                      .)


                              Children's Hospital Boston, 300 Longwood Avenue

                              Boston, MA 02115


                            "Telephone:    617 -355-6000                                              _

                            Email: stuart.novick@childrens.harvard.edu

                            A copy Chis filing will be available on-line at www.state.rna.us/sec/cor once
                            ~he document is tiled.
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 125 of 183
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 126 of 183




                   AM ENDED AND RESTATED BY-LAWS


                                    OF


                     IMMUNE DISEASE INSTITUTE, INC.




                         Adopted November 16, 1989
                         Amended December 6, 1995
                           Amended June 14, 2001
                         Name Changed June 5, 2007
                         Amended February 20, 2009




1131 0827_20.DOC
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 127 of 183




                                                        Adopted:            November 16, 1989
                                                        Am ended:           December 6, 1995
                                                        Am ended:           June 14, 2001
                                                        Name Changed:       June 5, 2007
                                                        Am ended:           February 20, 2009




                          AMENDED AND RESTATED BY-LAWS


                                                OF

                            IMMUNE DISEASE INSTITUTE, INC.


        In accordance with Section 10 of the By-laws ofimmune Disease Institute, Inc. (the
"Corporation") in effect as of June 5, 2007, the By-laws are hereby amended and restated in their
entirety as follows:

Section 1. MEI\1BERS

        1.1.     Member. The Children's Medical Center Corporation, acting through its board of
trustees, shall serve as the sole member of the Corporation.

        1.2.   P ()Wers and Rights. In addition to the rights provided to the member in Section
2.1 and Section 9, and such other powers and rights as are vested in the member by law, the
Articles of Organization of the Corporation (the "Articles") or these By-laws, the member shall
have such other :powers and rights as the trustees may designate.

         1.3.   Annual Meeting. The annual meeting of the member shall be held within six (6)
months after the end of the fiscal year of the Corporation on such date and at such hour and place
as the trustees or an officer designated by the trustees shall determine. In the event that no date
for the annual m eeting is established or such meeting has not been held on the date so
determined, a special meeting in lieu of the annual meeting may be held with all of the force and
effect of an annual meeting.

       1.4. Regular Meetings. Regular meetings of the member may be held at such times as
the member may determine.

        1.5.    Special Meetings. Special meetings of the member may be held at any time when
called by the president or by the trustees.

        1.6.   ?lace of Meetings. All meetings of the member shall be held at the principal
office of the Corporation in Massachusetts or at such other place within the United States as shall
be fixed by the trustees or the president.


I 1310827_20.DOC
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 128 of 183




        1. 7.   Notice of Meetings. A written notice of each meeting of the member, stating the
place, date, and time and the purposes of the meeting, shall be given at least seven (7) days
before the meeting to the clerk of the member. Whenever notice of a meeting is required, such
notice need not be given to the clerk of the member if a written waiver of notice, executed by the
member ( or the member's attorney thereunto authorized) before or after the meeting, is filed with
the records of the meeting.

        1.8.    Quorum. At any meeting of the member, the existence of a quorum shall be as
determined in the by-laws of the member, except when a larger quorum is required by law, the
Articles or by these By-laws. Any meeting may be adjourned to such date or dates not more than
ninety (90) days after the first session of the meeting by a majority of the votes cast upon the
question, whether or not a quorum is present, and the meeting may be held as adjourned without
further notice.

        1.9.      Action by Vote. The member shall act as provided in its by-laws.

        1.10. Action by Writing. Any action required or permitted to be taken at any meeting
of the member may be taken without a meeting if the member consents to the action in writing
and the written consent is filed with the records of the meetings of the member. Such consents
shall be treated for all purposes as a vote at a meeting.

        1.11. Proxies. The member may vote through its president or other duly authorized
officer either in person or by written proxy dated not more than six (6) months before the
meeting named therein, which proxies shall be filed before being voted with the clerk or other
person responsible for recording the proceedings of the meeting. Unless otherwise specifically
limited bytheir terms, such proxies shall entitle the holders thereof to vote at any adjournment of
the meeting but the proxy shall terminate after the final adjournment of such meeting.

Section 2. OFFICERS AND TRUSTEES

        2.1.    Number and Election. The trustees shall be divided into two classes: (i) Class A
trustees, of whom there shall be a maximum of three (3) trustees if GlaxoSmithKline Research &
Development Limited ("GSK") elects not to appoint a trustee pursuant to a certain Research
Collaboration Agreement by and between the Corporation and GSK, or a maximum of four (4)
trustees if GSK elects to appoint a trustee; and (ii) Class B trustees, of whom there shall be not
fewer than four ( 4) trustees if GSK elects not to appoint a trustee, or not fewer than five (5)
trustees if GSK elects to appoint a trustee. As of the effective date of these Amended and
Restated By-laws, the individuals set forth on Schedule A attached hereto shall become the
trustees of the Corporation and shall serve for the terms designated on said Schedule A.
Successor trustees shall be elected as follows:

        Class A Trnstees_. At each annual meeting of the trustees, a majority of the Historical
Trustees (as defined in Schedule A) then in office shall elect the appropriate number of
successors to the Historical Trustees whose terms are then expiring and GSK shall select the
GSK Trustee, if eny, provided, however, that the member shall have the authority to object to
any trustee elected by the Historical Trustees, in the member's reasonable discretion. Without
limiting the foregoing, no individual shall serve as a Class A trustee unless and until the member
shall have determined, in its sole discretion, that each such individual is independent. An
individual shall be deemed to be independent for purposes of this Section 2.1 provided that such
11310827_20.DOC                                   -2-
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 129 of 183




individual is not a director, trustee, officer, agent, or employee of the member or of Children's
Hospital Corporation, and is not an officer, employee or agent of this Corporation. Each Class A
trustee so elected shall hold office for a term of one (1) year and until his or her successor is
elected and qualified, or until he sooner dies, resigns, is removed, or becomes disqualified.

        Class B Trustees. At each annual meeting of the member of the Corporation, the member
shall elect the appropriate number of successors to the Class B trustees whose terms are then
expiring. Each Class B trustee so elected shall hold office for a term of one (1) year and until his
or her successor is elected and qualified, or until he sooner dies, resigns, is removed, or becomes
disqualified.

         At any special or regular meeting, the member may increase or decrease the total number
of trustees, provided, however, that at all times the number of Historical Trustees shall not be
fewer than three (3) trustees and a majority of the trustees shall be Class B trustees, and provided
that at least twenty percent (20%) of the trustees shall be Class A trustees.

        The trustees at their annual meeting in each year shall elect a president, a scientific
director, a treasurer, and a clerk, and may at any time appoint such other officers as they shall
determine. Except as otherwise provided in these By-laws, the president, the treasurer, and the
clerk shall hold office until the next annual meeting of the trustees and until their respective
successors are elected and qualified. Other officers shall serve at the pleasure of the trustees.

         2.2.    Resignations and Removal. Any trustee or officer may resign at any time by
delivering his resignation in writing to the chairman of the board, if any, the president or the
clerk, or to the Corporation at its principal office. Such resignation shall be effective upon
receipt unless specified to be effective at some other time. A Class A trustee may be removed (i)
for cause by the vote of two-thirds (2/3) of the total number of Class A and Class B trustees and
(ii) without assignment of cause by the vote of two-thirds (2/3) of the total number of Class A
and Class B trustees (provided that in the case of (ii), with respect to the removal of a Historical
Trustee, such number shall include a majority of the Historical Trustees eligible to vote). A
Class B trustee may be removed with or without assignment of cause by the vote of the member.
An officer may be removed with or without assignment of cause by the vote of a majority of the
trustees then in office. A trustee or officer may be removed for cause only after reasonable
notice and opportunity to be heard before the body proposing to remove him or her.

        2.3.     Vacancies. Any vacancy in the (i) Historical Trustees shall be filled by a vote of
a majority of the Historical Trustees then in office and (ii) GSK Trustee shall be filled by GSK,
provided, however, that the member shall have the authority to object.to any trustee elected by
the Historical Trustees, in the member's reasonable discretion. Any vacancy in Class B trustees
shall be filled by a vote of the member. Any vacancy in Class A trustees resulting from the
enlargement of the board may be filled by vote of a majority of the Class A trustees then in
office, provided; however, that the member shall have the authority to object to any trustee
elected by the Class A trustees, in the member's reasonable discretion. Any vacancy in Class B
trustees resulting from the enlargement of the board may be filled by the member. The trustees
shall elect a successor if the office of the president, treasurer, or clerk becomes vacant and may
elect a successoz if any other office becomes vacant. Each such successor shall hold office for
the unexpired te-rm and in the case of the president, treasurer, and clerk until his successor is
chosen and qualified, or in each case until he or she sooner dies, resigns, is removed, or becomes

11310827_20.DOC                                  -3-
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 130 of 183




disqualified. The member and the trustees shall have and may exercise all their powers
notwithstanding the existence of one or more vacancies in their number.

        2.4.    Honorary Trustees. The trustees may elect as honorary trustees form er tru stees
who have served the Corporation with distinction. Honorary trustees shall be entitled to notice
of and to participate in discussions at meetings of the tru stees but shall not have the right to vote.
Honorary trustees may be elected to serve at the pleasure of the trustees or for specified term s.

Section 3. PO\.VERS AND DUTIES OF TRUSTEES AND OFFICERS

        3.1.   Trustees. The affairs of the Corporation shall be managed by the trustees who
shall have and may exercise all the powers of the Corporation, except those powers reserved to
the member by law, the Articles, or these By-laws.

        The following powers are reserved to the member:

        (1)       the amendment of the Articles or these By-laws in accordance with Section 9;
        (2)       the selection of the independent auditor and legal counsel of the Corporation;
        (3)       hiring and firing of senior management of the Corporation excluding the officers;
        (4)       any engagement in, or entry into, any transaction providing for the sale, mortgage
                  or other disposition of all or substantially all of the Corporation's assets, or the
                  approval and adoption of a plan of merger or consolidation of the Corporation
                  with another corporation;
        (5)       the creation or acquisition of ai1y subsidiary or affiliate corporation of the
                  Corporation;
        (6)       the adoption of a plan of dissolution and/or distribution of the assets of
                  Corporation;
        (7)       the borrowing of any sum whose stated term is greater than one (1) year or which
                  is secured by a mortgage of all or any portion of the Corporation's real property or
                  by a security interest in the Corporation's assets or revenues;
        (8)       any borrowing in excess of $50,000 whether long term or short term and whether
                  secured or unsecured; and
        (9)       the sale, lease, or disposition, not including a lease having less than a five (5) year
                  term, of any real property owned by the Corporation.

        3.2.    Chai1man and President. The trustees may appoint a chairman of the board who,
unless otherwise. determined by the trustees, shall when present preside at all meetings of the
trustees and shall have such other powers and duties as customarily belong to the office of
chairman of the board or as may be designated from time to time by the trustees. Unless
otherwise determined by the trustees, the president shall be the chief executive officer of the
Corporation and shall, subject to the direction of the trustees, have general supervision and
control of the business of the corporation. The president shall perform such other duties and
shall have such other powers as the trustees may designate from time to time.

       3.3.    Scientific Director. The scientific director shall be the chief scientific officer of
U1e Corporation and shall have charge of the development and management of the scientific and
educational program of the corporation.


11310827_20.DOC                                      -4-
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 131 of 183




       3 .4.  V jce Presidents. The vice presidents, if any, shall have such powers and duties as
may be designated from time to time by the trustees or by the president.

        3.5.    Treasurer. Except as the trustees shall otherwise determine, the treasurer shall be
the chief financial and accounting officer of the Corporation and shall have such other powers
and duties as customarily belong to the office of treasurer or as may be designated from time to
time by the trustees or the president.

        3.6.   Clerk. The clerk shall record all proceedings of the trustees in a book or books to
be kept therefor and shall have custody of the seal of the Corporation.

        3.7.   Other Officers. Other officers shall have such powers as may be designated from
time to time by the trustees.

Section 4. MEETINGS OF THE TRUSTEES

       4.1.    Annual Meeting. The annual meeting of trustees shall be held immediately
following the annual meeting of the member, pursuant to Section 1.3.

        4.2.   Regular and Special Meetings. Regular meetings of the trustees may be held at
such places and at such times as the trustees may determine. Special meetings of the trustees
may be held at any time and at any place when called by the chairman of the board of trustees, if
any, the president, or a majority of the trustees.

        4.3.    Notice. No notice need be given for a regular meeting. Forty-eight (48) hours'
notice by mail or telephone shall be given for a special meeting unless shorter notice is adequate
under the circumstances. A notice or waiver of notice need not specify the purpose of any
special meeting. Notice of a meeting need not be given to any trustee if a written waiver of-
notice, executed before or after the meeting, is filed with the records of the meeting, or to any
trustee who attends the meeting without protesting prior thereto or at its commencement the lack
of notice to such trustee.

        4.4.   Quorum. A majority of the trustees then in office shall constitute a quorum, but a
smaller number :may adjourn finally or from time to time without further notice until a quorum is
secured. If a quorum is present, a majority of the trustees present may take any action on behalf
of the board except to the extent that a larger number is required by law, the Articles, or these
By-laws.

        4.5.   Action by Vote. When a quorum is present at any meeting, a majority of the
trustees present and voting shall decide any question, including election of officers, unless
otherwise provided by law, the Articles, or these By-laws.

         4.6.   Action by Consent. Any action required or permitted to be taken at any meeting
of the trustees may be taken without a meeting if all the trustees consent to the action in writing
and the written consents are filed with the records of the meetings of trustees. Such consents
shall be treated :for all purposes as a vote at a meeting.

          4.7.   P'resence Through Communications Equipment. Unless otherwise provided by
law or the Articles, trustees may participate in a meeting of the board of trustees by means of a
conference telepshone or similar communications equipment by means of which all persons
I 1310827_20.DOC                                  -5-
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 132 of 183




participating in the meeting can hear each other at the same time, and participation by such
means shall constitute presence in person at a meeting.

Section 5. COMMITTEES

        5.1.   Executive Committee. The trustees may elect from their number an executive
committee of no less than three (3) persons. The executive committee shall have all of the
powers of the board of trustees except those which by law, the Articles, or these By-laws may
not be delegated.

       5 .2.  Other Committees. The trustees may from time to time establish such other
committees, the members of which need not be trustees, as they deem appropriate with such
powers and duties as the trustees may determine.

         5.3.   General. The members of any committee shall hold office at the pleasure of the
trustees. All committees appointed by the trustees shall be subject to removal at the pleasure of
the trustees. All decisions of committees appointed by the trustees shall be subject to review and
alteration by the trustees, provided that any such alteration by the trustees shall not affect any
action taken prior thereto in reliance upon authorized committee action. Except as the trustees
may otherwise determine, any committee may make rules for the conduct of its business, but
unless otherwise provided by the trustees or such rule, its business shall be conducted as nearly
as may be in the same manner as is provided by these By-laws for the conduct of business by the
trustees.

Section 6. SPO::NSORS, BENEFACTORS, CONTRIBUTORS, ADVISORS, FIUENDS OF
           THE CORPORATION

       The trustees may designate persons or groups of persons as sponsors, benefactors,
contributors, advisors, or friends of the Corporation or such other title as they deem appropriate.
Such persons shall serve in an honorary capacity and, except as the trustees shall otherwise
designate, shall in such capacity have no right to notice of or to vote at any meeting, shall not be
considered for p11rposes of establishing a quorum, and shall have no other rights or
responsi bili ti es.

Section 7. IND:EMNIFICATION

        The Corporation shall, to the extent legally permissible, indemnify each person who may
serv.e or who has served at any time as a member, trustee, director, officer, or committee member
of the Corporation or of any of its subsidiaries) or who at the request of the Corporation may
serve or at any t:ime has served as a trustee, director, officer, or committee member of, or in a
similar capacity with, another organization or an employee benefit plan ( each such person being
called in this Section 7 a "Person"), against all expenses and liabilities (including counsel fees,
judgments, fines, excise taxes, penalties, and amounts payable in settlements) reasonably
incurred by or imposed upon such Person in connection with any threatened, pending, or
completed actio:n, suit, or other proceeding, whether civil, criminal, administrative, or
investigative, in which such Person may become involved by reason of serving or having served
in such capacity (other than a proceeding voluntarily initiated by such Person unless he or she is
successful on th e merits, the proceeding was authorized by the Corporation, or the proceeding
seeks a declaratory judgment regarding his or her own conduct); provided that no
11310827_20.DOC                                   -6-
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 133 of 183




indemnification shall be provided for any such Person with respect to any matter as to which he
or she shall have been finally adjudicated in any proceeding not to have acted in good faith in the
reasonable belief that his or her action was in, or not opposed to, the best interests of the
Corporation and in the case of any criminal proceeding, such Person had no reasonable cause to
believe that the conduct was unlawful, or to the extent such matter relates to service with respect
to any employee benefit plan, in the best interests of the participants or beneficiaries of such
employee benefit plan. A Person whose duties include service or responsibilities as a fiduciary
with respect to a subsidiary or other organization shall be deemed to have acted in good faith in
the reasonable belief that his or her action was in the best interests of the Corporation ifhe or she
acted in good faith in the reasonable belief that his or her action was in the best interests of such
subsidiary or organization or of the participants or beneficiaries of, or other persons with
interests in such subsidiary or organization to whom he or she had a fiduciary duty.

       Such indemnification shall include payment by the Corporation of expenses incurred in
defending a civil or criminal action 01; proceeding in advance of the final disposition of such
action or proceeding, upon receipt of an undertaking by the Person to repay such payment if he
or she shall be adjudicated to be not entitled to indemnification under this article, which
undertaking may be accepted without regard to the financial ability of such Person to make
repayment.

        Notwithstanding the foregoing, as to any matter disposed of by compromise payment by
any Person pursuant to a consent decree or otherwise, no indemnification either for said payment
or for any other expenses shall be provided unless such compromise shall be approved as in the
best interests of the Corporation, after notice that it involves such indemnification:

                  (i)     by a disinterested majority of the trustees then in office; or

                  (ii)    by a majority of the disinterested trustees then in office, provided that
                          there has been obtained an opinion in writing of legal counsel to the effect
                          that such Person appears to have acted in good faith in the reasonable
                          belief that his or her action was in the best interests of the Corporation; or

                  (iii)   by the member.

        Any indemnification or advance of expenses under this article shall be paid promptly, and
in any event within thirty (30) days, after the receipt by the Corporation of a written request
therefor from the Person, unless with respect to a claim for indemnification the Corporation shall
have determined that the Person is not entitled to indemnification. If the Corporation denies the
request or if payment is not made within such thirty-day period, the Person may at any time
thereafter seek to enforce his or her rights hereunder in a court of competent jurisdiction and, if
successful in wh ole or in part, he or she shall be entitled also to indemnification for the expenses
of prosecuting such action. Unless otherwise provided by law, the burden of proving that the
Person is not entitled to indemnification shall be on the Corporation.

        The right of indemnification under this article shall be a contract right inuring to the
benefit of the member, trustees, directors, officers and other persons entitled to be indemnified
hereunder and nci amendment or repeal of this article shall adversely affect any right of such
Person existing at the time of such amendment or repeal.

11310827_20.DOC                                     -7-
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 134 of 183




        The indemnification provided hereunder shall inure to the benefit of the heirs, executors,
and adm inistrators of the Persons entitled to indemnification hereunder. The indemn ification
provided hereunder may, to the extent authorized by the Corporation, apply to the member,
trustees, directors, officers and other persons associated with constituent corporations that have
been merged into or consolidated with the Corporation who would have been entitled to
indemnification hereunder had they served in such capacity with or at the request of the
Corporation.

        The right of indemn ification under this article shall be in addition to and not exclusive of
all other rights to which such Persons may be entitled. Nothing contained in this article shall
affect any rights to indemnification to which Corporation employees or agents other than the
Persons entitled to indemnification hereunder may be entitled by contract or otherwise under
law.

Section 8. SEAL AND FISCAL YEAR

        The seal shall be circular in form with the name of the Corporation around the periphery
and the year and state of incorporation within or in such other form as the trustees may
determine. The fiscal year shall commence on July 1 of each year or such other date as the
trustees may determine.

Section 9. AMENDMENT OF BY-LAWS

        These By-laws may be altered, amended or repealed at any annual or special meeting of
the member, notice of which shall specify the subject matter of the proposed alteration,
amendment, or repeal or the sections to be affected thereby, by vote of the member; provided,
however, that any amendment that adversely affects or diminishes the rights of the Historical
Trustees under Sections 2.1, 2.2, 2.3 and 9 of these By-laws shall require consent of a majority of
the Historical Trustees.




11310827_20.DOC                                   -8-
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 135 of 183




                                                 Schedule A

Class A trustees

    (i) The "Historical Trustees":

        Robert Carpenter
        Walt Pressey
        Enid Starr

    (ii) The "GSK Trustee" (if applicable):

        [Not applicable]

Class B trustees

        Frederick Alt
        Gary Fleisher, M.D.
        David Kirshner
        Harvey Lodi sh, Ph.D.
        James Mandell, M.D.
        Vice President Research Administration of Children's Hospital Boston*

*Position currently filled by Carleen Brunelli




11310827_20.DOC
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 136 of 183
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 137 of 183




                                  OFFICER'S CERTIFICATE

        The undersigned, on behalf oflmmune Disease Institute, Inc. ("IDI"), hereby certifies the
following in connection with the Affiliation Agreement (the "Affiliation Agreement") dated as of
December 24, 2008·, by and between IDI and The Children's Medical Center Corporation. All
capitalized terms not otherwise defined in this Certificate shall have the meanings assigned to
them in the Affiliation Agreement.

        1.   The representations and warranties of IDI contained in Section 2 of the Affiliation
Agreement are true, complete and accurate in all material respects on and as of the Closing Date
as though made on and as of the Closing Date.

        2.      All covenants, obligations and agreements contained in the Affiliation Agreement
required to be performed by IDI prior to or at the Closing have been performed in all material
respects.

         3.      The conditions contained in Section 5 .1.3 of the Affiliation Agreement have been
fulfilled as of the Closing Dute.

            0
February :2. , 2009


                      [The remainder of this page is intentionally left blank}




BOS 111 12346836.2
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 138 of 183




                                 Theodore M. Cronin
                                 Acting President and Chief Financial Officer




BOS 111 12346836.2
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 139 of 183
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 140 of 183




                                                                                 Execution Version


                                 OFFICER'S CERTIFICATE

        The undersigned, on behalf of The Children's Medical Center Corporation ("CMCC"),
hereby certifies the following in connection with the Affiliation Agreement (the "Affiliation
Agreement") dated as of December 24, 2008, by and between CMCC and Immune Disease
Institute, Inc. All capitalized terms not otherwise defined in this Certificate shall have the
meanings assigned to them in the Affiliation Agreement.

        1.     The representations and warranties of CMCC contained in Section 3 of the
Affiliation Agreement are true, complete and accurate in all material respects on and as of the
Closing Date as though made on and as of the Closing Date.

        2.     All covenants, obligations and agreements contained in the Affiliation Agreement
required to be performed by CMCC prior to or at the Closing have been performed in all material
respects.

         3.      The conditions contained in Section 5.2.3 of the Affiliation Agreement have been
fulfilled as of the Closing Date.


February 2.D, 2009


                      [The remainder of this page is intentionally left blank]




11528054_2.DOC
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 141 of 183




                               Ja ~ II, M.D.
                               Chief Executive Officer




11528054_2.DOC
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 142 of 183
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 143 of 183




EDWARDS ANGELL PALMER&DODGE                                                   LL!'

111 Huntington Avenue   Bo.ston,MA 02199 617.239.0100 fox6!7.227.4.42.0 eapr1hw.wm




February 20, 2009

The Children's Medical Center Corporation
300 Longwood A venue
Boston, MA 02115

Ladies and Gentlemen:

       We are furnishing this opinion to you pursuant to Section 5.1.5 of the Affiliation
Agreement dated as of December 24, 2008 (the "Affiliation Agreement") between The
Children's Medical Center Corporation ("CMCC") and Immune Disease Institute, Inc. ("IDI"),
each a Massachusetts nonprofit corporation. Capitalized terms that are defined in the Affiliation
Agreement and not otherwise defined in this opinion are used in this opinion as so defined.

        We have acted as counsel to IDI in connection with the Affiliation Agreement. We have
reviewed such documents and made such examination of law as we have deemed appropriate to
give this opinion. We have relied, without independent verification, on certificates of public
officials and, as to matters of fact material to this opinion, on representations made in the
Affiliation Agreement and certificates and other inquiries of officers of IDI.

        When used in this opinion, the phrase "to our knowledge" or an equivalent phrase limits
the statements it qualifies to the actual knowledge of the lawyers in this firm responsible for
preparing this opinion after such inquiry as they deemed appropriate.

         This opinion is limited to Massachusetts law and the federal law of the United States.

        Based upon the foregoing and subject to the additional qualifications set forth below, we
are of the opinion that:

        1.     IDI is validly existing as a nonprofit corporation under Massachusetts law and has
the corporate power to execute and deliver the Affiliation Agreement and to perform its
obligations thereunder.

        2.      IDI has duly authorized, executed and delivered the Affiliation Agreement, and
the Affiliation Agreement constitutes its valid and binding obligation enforceable against it in
accordance with its terms.

         3.       Tile execution and delivery by IDI of the Affiliation Agreement do not and the
performance by it of its obligations thereunder will not (i) violate Massachusetts or federal law,
(ii) result in a breach of, or constitute a default under, any agreement listed on Exhibit A hereto
or (iii) violate its articles of organization or bylaws.




BOSl 11 12328392.l
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 144 of 183




EDWARDS ANGELL PALMER&DODGE                             LLP



The Children's Medical Center Corporation
February 20, 2009
Page 2


       4.      To our knowledge, no consent or permit by any governmental authority is
required to be obtained by IDI in connection with its execution and delivery of the Affiliation
Agreement or the performance by it of its obligations thereunder, other than those that have been
obtained, except for such consents and permits that, if not obtained, could not reasonably be
expected to have a material adverse effect on IDI, taken as a whole.

       Our opinions above are subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general application affecting the rights and
remedies of creditors and to general principles of equity.

       This opinion does not address any future merger of IDI into an affiliate of CMCC
pursuant to Section 6.1.2 of the Affiliation Agreement.

       This opinion shall be interpreted in accordance with the Legal Opinion Principles issued
by the Committee on Legal Opinions of the American Bar Association's Section of Business
Law as published in 53 Business Lawyer 831 (May 1998).

        This opinion is being furnished only to you for your use solely in connection with the
closing under the Affiliation Agreement and may not be relied on without our prior written
consent for any other purpose or by anyone else.

                                              Very truly yours,



                                              EDWARDS ANGELL PALMER & DODGE LLP




BOSl 11 12328392.1
     Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 145 of 183




                                            Exhibit A


1.       Loan from the Massachusetts Health and Educational Facilities Authority to The CBR
         Institute for Biomedical Research, Inc. to be funded from proceeds ofthe Authority's
         Revenue Bonds, Capital Asset Program Issue, Series M-lA, Closing Date of 10/17/2003
2.       Loan from the Massachusetts Health and Educational Facilities Authority to The CBR
         Institute for Biomedical Research, Inc. to be funded from proceeds of the Authority's
         Revenue Bonds, Capital Asset Program Issue, Series M-3A (2004) Pool 3, Closing Date
         of 11/2/2004
3.       Master Lease and Sublease Agreement among Banc of.America Public Capital Corp as
         Lessor and Servicer, HEF A as Lessee and Escrow Agent, and The CBR Institute for
         Biomedical Research, Inc. as Sub-Lessee, dated as of 1/11/2007 and Schedule No. 1
         dated 2/6/2007 and Schedule No. 2 dated 4/29/2008
4.       Master Lease and Sublease Agreement among Hewlett-Packard Financial Services
         Company, HEFA and The CBR Institute for Biomedical Research, Inc. dated 12/13/2005
         and Schedule No. 1 dated 1/18/2006
5.       Master Lease and Sublease Agreement among Banc of America Public Capital Corp as
         Lessor and Servicer, and HEF A as Lessee and Escrow Agent, and the Immune Disease
         Institute, Inc. as Sub-Lessee, dated as of April 29, 2008
6.       Research Collaboration Agreement with GlaxoSmithKline Research & Development
         Limited, effective 5/14/2008
7.       Reimbursement Agreement dated October 1, 2003, as amended relating to letter of credit
         for MHEFA Series M-lA Pool Loan
8.       Reimbursement Agreement dated November 1, 2004, as amended relating to letter of
         credit for MHEFA Series M-3A Pool Loan
9.       Application and Agreement for Standby Letter of Credit dated June 1, 2006 relating to
         letter of credit for the benefit ofBMR-Blackfan Circle LLC required under CLSB lease
10.      Revolving Credit Agreement dated October 31, 2001 as amended relating to $2,000,000
         revolving credit facility
11.      Lease dated May 10, 2006, between CBRI, as landlord, and 800 Huntington Avenue
         LLC, as tenant ("800 LLC")
12.      Sublease dated May 10, 2006, between 800 LLC, as sublandlord, and CBRI, as subtenant
13.      Lease dated May 23, 2006, between CLSB I LLC, as landlord, and CBRI, as tenant, as
         amended through a 3rd Amendment.
14.      Sublease dated as of September 3, 1992, between Blood Research Institute, Inc., as
         sublandlord, and CBRI, as subtenant
15.      President & Fellows of Harvard College (Landlord) to The CBR Institute for Biomedical
         Research, Inc. (Tenant); Space: 2,902 nasf Qn the 2nd floor of the Armenise Building.
         Dated Jirne 21, 2006. Term: June 21, 2006 through December 31, 2010.



BOSII I 12341424.J
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 146 of 183
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 147 of 183




            ROPES & GRAY LLP
            ONt INTERNATIONAL PLACE
            BOSTON, MA 02110-2624
            WWW.R OPESGRAY.COM




                                                                          February 20, 2009

Immune Disease lnstitute, Inc.
800 Huntington A venue
Boston, MA 0211 5


Ladies and Gentlemen:

         We have acted as counsel to The Children's Medical Center Corporation, a
Massachusetts corporation ("CMCC"), in connection with the Affiliation Agreement, dated as of
December 24, 2008 (the "Affiliation Agreement"), by and between CMCC and Immune Disease
Institute, Inc. ("IDI"), each a Massachusetts nonprofit corporation.

        This opinion is being rendered to you pursuant to Section 5.2.5 of the Affiliation
Agreement. Unless otherwise specifically defined herein, each of the capitalized terms used
herein shall have the meaning ascribed to it in the Affiliation Agreement.

       In connection with this opinion, we have examined, among other documents, an executed
copy of the Affiliation Agreement. We also have examined such records, certificates and other
documents of CMCC and such other matters of law as we have considered necessary or
appropriate for purposes of the opinions expressed below.

        We have relied as to factual matters upon certificates of, and information received from,
CMCC and/or representatives thereof. We have made no independent investigation of the facts
stated in such certificates or <1s to any information received from CMCC or representatives
thereof and do not opine as to the accuracy of any such factual matters. We also have relied
upon certain certi ficates and other documents from public officials.

        In rendering the following opinions, we have assumed, without investigation, that the
representations arid warranties of CMCC true and correct. In addition, we have assumed,
without investigation, the authenticity of any document or other instrument submitted to us as an
original, the conformity to the originals of any document or other instrument submitted to us as a
copy or as the form of a document or other instrument, the legal capacity of natural persons, and
the genuineness of all signatures on such original or copies ( other than that of CMCC on the
Affiliation Agreement). We also have assumed, but notindependently verified, that all
documents executed by a party other than CMCC were duly and validly executed and delivered
by such party anc:1 are legal, valid and binding obligations of such party enforceable against such
party in accordarace with their respective terms, and that IDI has the requisite power and
authority to enter· into the Affiliation Agreement and to consummate the transaction
contemplated thereby.


11410267_4.DOC
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 148 of 183




  ROPES & GRAY LLP


        With respect to the opinions set forth in the paragraph 1 below, we have relied solely on a
certificate of good standing from the Secretary of State of The Commonwealth of Massachusetts,
and our opinion with respect to such matters is rendered as of the date of such certificate and is
limited accordingly.

         This opinion does not address any future merger of IDI into CMCC or a controlled
affiliate of CMCC pursuant to Section 6.1.2 of the Affiliation Agreement.

     The opinions expressed herein are limited to matters governed by the laws of The
Commonwealth of Massachusetts and the federal laws of the United States of America.

       Based upon and subject to the foregoing, we are of the opinion that:

       1.      CMCC is a corporation validly existing and in good standing under the laws of
The Commonwealth of Massachusetts, with all requisite corporate power and authority to
execute, deliver and perform its obligations under the Affiliation Agreement.

        2.      The Affiliation Agreement has been duly authorized, executed and delivered by
CMCC and, subject to the qualifications stated in the penultimate paragraph of this letter,
constitutes the valid and binding obligation of CMCC enforceable against CMCC in accordance
with its terms,

       3.       To our knowledge, no consent or permit by any federal or state governmental
agency or body is required to be obtained by CMCC in connection with its execution and
delivery of the Affiliation Agreement, or for the consummation by CMCC of the transaction
contemplated thereby, except for such other consents or permits that, if not obtained, could not
reasonably be expected to have a material adverse effect on CMCC, taken as a whole.

        4.        The execution and delivery by CMCC of the Affiliation Agreement and the
consummation by CMCC of the transaction contemplated thereby does not and will not violate,
or constitute a breach or default under, any provision of (i) applicable Massachusetts or federal
law, or (ii) its articles of organization or by-laws.

        Our opinion that the Affiliation Agreement is the legal, valid and binding obligation of
CMCC, enforceable against CMCC in accordance with its terms, is subject to, and we express no
opinion with respect to, (a) bankruptcy, insolvency, reorganization, receivership, liquidation,
fraudulent conveyance; moratorium and other similar laws affecting the rights and remedies of
creditors and secured parties, and (b) general principles of equity, regardless of whether applied
in proceedings in equity or at law. We express no opinion herein as to any provisions of the
Affiliation Agreement that provide for indemnification, contribution, waiver or release to the
extent such provisions may be limited or rendered unenforceable, in whole or in part, as a matter
of public policy.




                                                 2
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 149 of 183




  ROPES   & GRAY LLP

        The foregoing opinion is furnished by us to you in connection with the transaction
described above and is solely for your benefit. Except as otherwise expressly consented to by us
in writing, this opinion may not be relied upon for any other purpose or by any other person.



                                             Very truly yours,

                                            !f"f        f?7
                                             Ropes & Gray LLP
                                                                      c_{,/




                                                3
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 150 of 183
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 151 of 183




() Immune Disease Institute                                                            800 Huntington Avenue
                                                                                       Boston, Massachusetts 02115
                                                                                       t: 617.278.3000
                                                                                       f: 617.278.3493
                                                                                       www.idi.harvard.edu


                                                 December 8, 2008



 GlaxoSmithKline Research & Development Ltd.
 Medicines Research Centre
 Gunnels Wood Road
 Stevenage SGI 2NY
 UK
 Attn: Russell Brooks, Attorney

            Re:   Request for Consent

 Dear Mr. Brooks:

         With respect to the Research Collaboration Agreement by and between GlaxoSmithKline
 Research & Development Limited ("GSK") and Immune Disease Institute, Inc. ("IDI"), dated
 May 14, 2008 (the "GSK Agreement"), IDI hereby (i) provides notice and requests the consent
 of GSK to the proposed change of control of IDI, (ii) requests that GSK forego its right to
 appoint trustees to the IDI board of trustees ( the "IDI Board"), and (iii) seeks to clarify ce1tain
 intellectual property rights established under the GSK Agreement. By way of signature below,
 GSK agrees to and acknowledges the requests contained in this consent and waiver letter.
 Capitalized terms not otherwise defined herein shall have the meanings set forth in the GSK
 Agreement.

       1.         GSK consents to the change of control of IDI and the affiliation between IDI and
                  The Children's Medical Center Corporation ("CMCC"), whereby CMCC will
                  become the sole corporate member of IDI with the right to control a majority of
                  the IDI Board (the "Affiliation").

       2.         In recognition of the Affiliation, GSK agrees to waive and forego its right under
                  Section 16.3 of the GSK Agreement to terminate the GSK Agreement in whole or
                  in part on the basis of the Affiliation or the potential subsequent merger of IDI
                  into CMCC or an affiliate of CMCC.

       3.         GSK agrees that its right to appoint up to two trustees to the IDI Board pursuant
                  to Section 11 of the GSK Agreement shall (i) be reduced to the appointment of
                  one trustee upon the effective date of the Affiliation and (ii) terminate in the event
                  a1 any time after the consummation of the Affiliation IDI is merged into CMCC or
                  a,11 affiliate of CMCC and ceases to be a separate entity.

       4.         GSK agrees and acknowledges that upon the effective date of the Affiliation and
                  fior as Jong as the GSK Agreement remains in effect, all rights and licenses to the



                                                                                 Harvard Medical School Affiliate   fJ}J
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 152 of 183




         intellectual property or technology of IDI granted to GSK under the GSK
         Agreement, including without limitation the right of first negotiation under
         Section 4, shall continue to be limited solely to ID I's intellectual property and
         technology, and in no way shall apply to or include any intellectual property or
         technology of CMCC or its Affiliates other than IDI. Nothing in the GSK
         Agreement shall be construed or interpreted in a manner that would provide GSK
         or its successors or permitted assigns with an interest in, or a right, option or
         license with respect to, any intellectual property or technology licensed to or
         owned by CMCC or any of its Affiliates other than IDI.

  5.     In the event at any time after the consummation of the Affiliation IDI is merged
         into CMCC, or an affiliate of CMCC, and ceases to be a separate entity, CMCC
         agrees to continue to operate IDI as a separate department, division or program of
         CMCC or its Affiliate ("CMCC Program"). GSK agrees and acknowledges that
         upon such merger all rights and licenses to the intellectual property or technology
         ofIDI granted to GSK under the GSK Agreement, including without limitation
         the right of first negotiation under Section 4 of the GSK Agreement, shall·
         continue to be limited solely to the intellectual property and technology of such
         CMCC Program as successor to IDI, and in no way shall apply to or include any
         other intellectual property or technology of CMCC or its Affiliates. Nothing in
         the GSK Agreement shall be construed or interpreted in a manner that would
         provide GSK or its successors or permitted assigns with an interest in, or a right,
         option or license with respect to, any intellectual property or technology licensed
         to or owned by CMCC or any of its Affiliates other than such CMCC Program as
         successor to ID I.

   6.    Nothing herein shall be construed to have any effect on rights or licenses to the
         intellectual property or technology granted by GSK to IDI under the GSK
         Agreement which rights and licenses shall continue in full force and effect.

   7.    GSK and IDI hereby agree this consent and waiver letter shall be for the benefit
         <>fIDl and CMCC.

   8.    Except for the changes and clarifications expressly stated above, the terms of the
         OSK Agreement remain in full force and effect and all of GSK's rights as stated
         under the original GSK Agreement shall remain in full force and effect, without
         any change, and shall not be restricted or otherwise limited in any way as a result
         of this change of control.



                [The remainder of this page is intentionally left blank.]
 Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 153 of 183




         If you have any questions, please feel free to contact me at (617) 278-3420. Thank you.

                                                                 Very truly yours,

                                                                 IMMUNE DISEASE INSTITUTE, INC.



                                                                 By:
                                                                        Theodore M. Cronin
                                                                        Acting President and Chief Financial Officer



Acknowledged and Agreed:

GLAXOSMITHKLINE RESEARCH
AND DEVELOFMENT LIMITED



By:
Name:            Pa \ Williamso,.nftlf _.
Title:           Fo and on be,"' .,. llll'!al
                 Edinburgh Pharmaoa
                                                __.1., 11, ......
                                                           t-11..t


                 Corporale OlrodOr
Date:




BOS 1 11 12335655.2
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 154 of 183
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 155 of 183




                           CONSENT TO SUBLEASE ASSIGNMENT


        THiS CONSENT TO SUBLEASE ASSIGNMENT ("Consent") dated as ofFebuaury 12,
2009 is made with reference to that certain sublease (the "Sublease") dated September 3, 1992 by
and between Blood Research Institute, Inc. with an address at 800 Huntington A venue, Boston,
MA ("Tenant") and Center for Blood Research, Inc., with an address at 800 Huntington A venue,
Boston, MA ("Subtenant"), and is entered into by and among President and Fellows of Harvard
College, with an address at 180A Longwood A venue, Boston, Massachusetts ("Landlord"),
Tenant, Subtenant, and The Children's Medical Center Corporation ("CMCC") with reference to
the following facts:

              (A)    Landlord and Tenant are the patties to that certain lease dated as of
September 3, 1992 ("Master Lease");

                (B)    Tenant and Subtenant (now known as Immune Disease Institute, Inc.) are
parties to the Sublease; and

               (C)   Tenant has requested Landlord's approval of a transaction (the
"Transaction") pursuant to which CMCC will become the· sole corporate member of Subtenant.

                (D)   Tenant has also requested that Landlord approve the potential merger, at a
fuure date, of Subtenant into (x) CMCC, (y) The Children's Hospital Corporation or (z) any
nonprofit corporation of which either of them is the sole member (the "Merger").

       NOW, THEREFORE, for good and valuable consideration, the patties agree as follows:

        l.      Landlord hereby consents to the Transaction and Merger upon the terms and
conditions set forth below. Landlord expressly waives, to the extent arising out of the
Transaction and/or the Merger, any rights of first refusal and first offer pursuant to Sections 21.3
and 21.4, respecti vely, of each of the Master Lease and the Sublease.

         2.      This Consent shall not release Tenant from any existing or future duty, obligation
or liability to Landlord pursuant to the Master Lease, nor shallthis Consent change, modify or
amend the Master Lease in any manner, except insofar as it constitutes Landlord's consent to the
Transaction and tbe Merger. This Consent shall not relieve Tenant from any requirement set
forth in the Master Lease that Tenant obtain Landlord's prior written approval of any additional
subleases, assignrnents or other dispositions of its interest in the Master Lease, the Sublease or
the Premises (as defined in the Master Lease).

       3.     Landlord shall not (i) be liable to CMCC for any act, omission or breach of the
Assignment by Subtenant or Tenant, or (ii) be subject to any offsets of defenses which CMCC
might have against Subtenant or Tenant.
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 156 of 183




       4.     CMCC hereby acknowledges that it has read and has knowledge of all of the
terms and provisions of the Sublease and the Master Lease

        5.      This Agreement shall be binding upon and shall inure to the benefit of the parties'
respective successors in interest and assigns, subject at all times, nevertheless, to all agreements
and restrictions contained in the Lease, the Sublease, and this Consent, with respect to
subleasing, assignment, or other transfer. The agreements contained herein constitute the entire
understanding between the parties with respect to the subject matter hereof, and supersede all
prior agreements, written or oral, inconsistent herewith.

        6.       Tenant and Subtenant agree to indemnify and hold Landlord harmless from and
against any loss, cost, expense, damage or liability, including reasonable attorneys' fees, incurred
as a result of a claim by any person or entity (i) that it is entitled to a commission, finder's fee or
like payment in connection with the Transaction or (ii) arising out of the Transaction or the
Merger.

       7.      Landlord shall not be considered to have consented to the Transaction or the
Merger until this Consent is executed and delivered by Landlord, Tenant, Subtenant and CMCC.
Any liability of Landlord to Tenant, Subtenant and/or CMCC under or in connection with this
Consent, shall be limited to the same extent as Landlord's liability to Tenant is limited under the
Master Lease.

         EXECUTED under seal.


LANDLORD:                                              TENANT:

President and Fellows of Harvard College               Blood Research Institute, Inc.



By:Q~~                                                 By:      ~(                 -Yr/.~-
  Name: l)o. ,,d 6, C: .-- i,,,, 5
                vt,•                                         Name: 77-kvJ()~ .,._,. C:./C.CNf//,/
   Duly Authorized                                           Duly Authorized


SUBTENANT:

Immune Disease Institute, Inc.                         The Children's Medical Center Corporation



By:
      Name: 1Jko,J u,?.;!, A .
                                                       By       l)L/J·
                                                             Name: S7'l. djR-:r ./· 11/c•v,(f:
      Duly Authorized                                        Duly Authorized



                                                   2
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 157 of 183
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 158 of 183




(.) Immune Disease Institute                                                       800 Huntington Avenue
                                                                                   Boston, Massachusetts 02115
                                                                                  · t: 617.278.3000
                                                                                   f: 617.278.3493
                                                                                   www.idi.harvard.edu



                                                      November 21, 2008


  Blood Research Institute, Inc.
  c/o David R. Pokross, Jr., Clerk
  Edwards Angell Palmer & Dodge LLP
  111 Huntington A venue
  Boston, MA 02109

         RE:     Consent to Proposed Affiliation

  Dear Mr. Pokross:

         Pursuant to Section 21.1 of the Sublease dated September 3, 1992 (the "Sublease"), by
  Blood Research Institute, Inc. ("BRI"), as Sublandlord, to Center for Blood Research, Inc. (now
  known as Immune Disease Institute, Inc. ("IDI"), as Subtenant, IDI hereby requests BRI's
  consent to the transfer of a majority of the controlling interest in IDI as described below.

          IOI contemplates entering a transaction (the "Affiliation") with The Children's Medical
  Center Corporation ("CMCC") whereby CMCC will become the sole corporate member of IDI
  with the right to control a majority of the board of trustees of IDI (the "IDI Board"). In
  connection with the Affiliation, CMCC shall acquire the right to merge IDI into CMCC or a
  controlled affiliate of CMCC on or after October 1, 2012 (or earlier with the agreement of the
  minority trustees on the IDI Board).

          By signature below, BRI acknowledges and consents to IDI' s change of control under the
  Affiliation and any future merger of IDI into CMCC or a controlled affiliate of CMCC that may
  occur in connection with the Affiliation. BRI also hereby expressly waives and forgoes, with
  respect to such change of control and any such future merger, the requirement under Section 21.4
  of the Sublease that the surviving entity in any such future merger must enter into a separate
  written agreement with BRI agreeing to be bound by all of the obligations of Subtenant.
  Furthermore, B RI hereby acknowledges, confirms and agrees that the Affiliation and any future
  merger of IDI i nto CMCC or a controlled affiliate of CMCC shall not constitute defaults under
  the Sublease.

         BRI and IOI hereby agree this consent and waiver letter shall be for the benefit of IDI
  and CMCC and shall survive any merger of IDI into CMCC or a controlled affiliate of CMCC.
  Except as provided in this consent and waiver letter, the terms of the Sublease remain in full
  force and effect.

         If you have any questions, please feel free to contact me at (617) 278-3000. Thank you.




                                                                             Harvard Medical School Affiliate   '1J
 Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 159 of 183




                                                Very truly yours,

                                                IMMUNE DISEASE INSTITUTE, INC.



                                                By:
                                                      Theodore  M. Cronin
                                                      Acting President and Chief Financial Officer

Acknowledged, agreed and consented to:

BLOOD RESEARCH INSTITUTE, Inc.



By:~
Name: ~ ~~ ,TR.., IV\.~
 .       f', -                          I   I
Title:   1 ~         1 01::..\'l.J ;-
Date:     \\     I ;}. ~ I O £-'
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 160 of 183
              Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 161 of 183



[) Immune Dlsease Institute                                                                      ·BOO Huntington IIVP.llU"P..
                                                                                                  Boston. Massachusetts Ol\15
                                                                                                 t, 617.276.3000

               J anuary 5, 2009                                                                   f: 617.27S.3493
                                                                                                  \•N,w.idi.harwnd.edu

               Mr. Joseph Ellis, Director
               Nlli Office of Policy for Ex tram ural Research. Administration (OPERA.)
               Suite 350j MSC 7974
               6705 Rockledge Drive                                                                                                 ~·
                                                                                                                                    ~.

               Bethesda, MD 2081 7


               Re: Affiliation 'between the Immune Disease Institute and (~hildren's Hospital Boston


               Dear Mr. Ellis:


              As we discussed over the phone, Immune Disease Institute, Inc. _(II))) and The Children's
              Medical Center Corporation (CMCC), the parent of Chi ldren's Hospital Boston
              (collectively, Children's) signed an affiliation agreement 011 December Za, 2008. The
              summary below outlines the key terms of the affiliation agreement that are relevant to
              10I's conduct of'rcsearch under N1H grants or funding for such research. w·e want lo
              confirm with your office that this affiliation will have no impact on: the current grant
              awards or the eligibility of IDI for future grant awards and that no further action by IDI is
              required M th:is time.
               Under the ter-ms of the affiliation agreement, there wil I be no change in J.J)l' s legal status
               as a separate corporution. IDl will continue to operate as a separate 'legal entity under the
               1DI name and t,LX ID number. ID1 will become an affiliate ofCMCC when Cl\-1CC                                         :,,

               becomes the ;:;ole corporate member of IDT, with the authority to appoint the majority of
               the TDf board oftrustees, while the present IDI board will have a minority representation
               on the lDI board of trustees (the IDI minority trustees). The affiliation docs not involve a
               corporate merger. At a later time, Children's may elect lo merge 1Dl into one of its
               corporate affiliates, bu] not before October .I, 2012, unless a majority of the JDI minority
               trustees agree to a m~rger prior to t1iat <late.
               As a. result of'the afllliation, lDI will do business as ,1 multi-disciplinary research
               program associated with Children's as the "Program in Cellular and Molecular
               Medicine." Children's will provide financial support to lDl. mr faculty members will
               receive Iacult.y appointments at Children's, but there is no present intention that
               Children's pr ovide.them with direct salary support or that the responsibility for lDl
               research grants be shared with Children's. !Dl will stay 111 its present space. Ted Cronin                            L
               will remain CEO for at. least one year and his successor will be approved by the IDT
               minority trustees. Children's and lDJ will explore opportunities for efficiency in IDT
               operations, bart any consolidations are not expected to be undertaken for a year and ID1
               would contin nc 10 be responsible for the cost of ,1ny services provided tlu:011gh
               Children's.


                                                                                           Hil.rvard Medical School Affiliat~ H'
                                                                                                                              ~ ~


.,   _':'.,
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 162 of 183




     \Ve plan to speak with the. HHS Division of Cost Allocation about the F&A rate.
     \Ve request that you contact us at your earliest convenience if our summary of our
     conversation is not completely accurate or if our understanding concerning the lmpucrof
     the affiliation- on lbJ grant awards is incorrect A confirmation of the summary would be
     appreciated.


     Sincerely,




     Theodore JvL Cronin, CPA
     Acting President & CFO
     Immu119 Disease Institute, Inc.
     800 Huntington Avenue
     Boston, MA ()1225
     617-278-342() (v)
     grg£}in(a'.:icli.h arvar<l.-edn




 .    •.
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 163 of 183




                 - Page brea·I< -
             - Next document -
            Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 164 of 183




(''~              DEPART h!ENT OF HEALTH & lIUMAN SERVICE$                                     Public Health Servlce

· ·,.~'f_                                -------'------                                        Notional Institutes of Health
                                                                                               Bethesda, Maryland 20892


            January 29, 2009

            Mr. Theodore M. Cronin, CPA
            Acting President & CEO
            Immune Disease Institute, Inc.
            iWO Huntington Avenue
            Boston, MA    or 225
            Dear Mr. Cronin:
            This is in response to your letter of January 5, 2009, in which you summarized our phone
            conversation regarding Immune Disease Institute, Inc. (IDl) affiliation with Children's Medical
            Center Corporation (CMCC). We have noted that the affiliation agreement was signed on
            December 24, 2 008, and under the terms of the affiliation agreement there will be no change in
            the legal status of lDl as a separate corporation. With respect to !DI NIH grant applicatlons and
            awards, it is also noted that ID1 will continue to operate as u separate legal entity under the 1DI
            name and tax ID number.
            With this letter, NIH confirms that the affiliation between JDI and CMCC will have 110 impact. on
            the current grant awards or the eligibility of fDJ for future grant awards. Accordingly, no further
            action is required by the NIH or IDI at this time.
            Copies of this conformation will be distributed to Grants Management Officers of NIH Institutes
            and Centers with active awards \Vit11 Immune Disease Institute, Inc. Please call myself or George
            Gardner at (301 )4:35-0949 if you have a question.

                                                     Sincerely,


                                                   , qd,Pj
                                                         l f',JL--
                                                  u"seph J. Llhs
                                                     Director
                                                     Office of Policy for Extramural Research Administration
                                                     Office of Extramural Research, OD
                                                     National Institutes of Health, DHHS

            cc:
            Grants Management Advisory Committee (GMAC)

                         Roc:klcdg;: I; 6705 Rockledge Drive, Suite 350, MSC 7974, Bethesda, MD 20892~i974
                                Phone: 301 ·435-0938, FAX: 30 l-435·3059, Email: elHsjJ@mail.nih.gov
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 165 of 183




                  - Page break -
             - Next document -
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 166 of 183



(..' Immune Disease Institute                                                                         800 HunlirlglOJ1 twer'lue
                                                                                                      Bosten. Massadrn~ctts 02115
                                                                                                      r: r;17:v1uooo
                                                                                                       f: 617,278.349)
                                                                                                      www.idi.fia1vard,edu
   January 1 2, 2 009


   Mr. Robert Aaronson, Director
   Department of Health and Human Services
    Regiona] Administrative Support Center
    Division of Cost Allocation
   .26 Federal Pl aza
   Room 41-122
   New Yotk. NY I 0278


   Re: A ffiliatio n between the Immune Disease Institute and Children's Hospital Boston


   Dear ~\ ! r Aaronson:
         1




   This fetter confirms our telephone conversation concerning the affiliation agreement
   recently signed between Immune Disease Institute, Inc. (JD1) and The Children's Medical
   Center Corporation (CMCC), the parent of Children's Hospital Boston (collectively,
   Children's) and summarizes key terms of the affiliation agreement relevant 10 JDI's
   conduct or federally-funded research and the costs associated with that research, Based
   01i our discussion, we understand that the affiliation will involve no change .in ID1's F&A
   and Hinge benefit rates at this time.

   lDl and C:lvlCC signed an affiliation agreement m1 December 24; 2008.. Under the terms
   or the affiliation agreement, there will be no change in ID l's legal status as n separate
   corporation. ID) will continue to operate as a separate legal entity under the I.DJ name
   and tax ID n umber. .ID! will become an affiliate of CMCC when CMCC becomes the
   sole corporate member of !DJ, with the authority to appoint the majority of the IDJ board
   of trustees, while the present. JD1 board will have .i minority representation on the Il)l
   board of trusj ees (the lDf minority trustees). The affiliation docs not involve a corporate
   merger. Al' ;i later time, Children's may elect· to merge IOI into one of its corporate
   affiliates. but not before October 1, 2012, unless a majority or the JOI minority trustees
   agrcc· to a rne rger prior 1.o that date.

   /\s a result of the affiliation, JDI will do business as a multi-disciplinary research
   program associated with Ch:ildi·en' s as tho ''Progrnm in Cellular and },,folccu lar
   Medicine." C:hildren's will prnvide financial support to !Dl. lDI facu!Ly nwmbers will
   rcc~ive fa.cu tty appointments at Children's, bnt there is no prcsellt intentiotJ that
   Chi ldr(~n' s pi:·ovid.c them with direct ~,1lary slippo.rt or that the responsibilily for lDJ
   research grants be shared with Children's, IDI will stay in its present $pace and will
   continue Lo C\1ndncl its rese;circh activities in the same faciliiies. (Children's may, hut is



                                                                                        H,1rvard M,idieut Stnoot Alfilia.te ~



                              . .··----····
                                    . ,.... . ---·
                                               .               ·.    (   .•   . . .   . ..   .        ~
                                                                                                 . ·,., .
                                . "·; ~"· . : •.
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 167 of 183




 nor required lo. lease some space. from IDJ and provide 001(;).l' services, at cost).
 Ted Cronin will remain CEO for at least one year and his successor will be approved by
 the JDI minority trustees. Children's and 1Df will explore opportunities for efficiency in
 1Dl operatio ns, but any consolidations are not expected to be undertaken for a year and
 IDI will continue io be responsible for the cost of any services provided through
 Children's, ff them is a further change in our legal status or research operations that may
 be relevant to our costs or F&A and fringe benefit rates, we will discuss its implications
 with you,

 As you know, lDT is operating under a provisional F&A rate for the years ended Juno 30,
 2009 and 2() 1 {)_ We expect to submit an. accounting of incurred costs for fiscal 2009 by
 December 3 J, 2009, ;ind at that time we plan to negotiate with the Division of Cost
 Allocation to finalize the 2009 rare, fix the. 20 IO rate, and establish a. rate for 2011. \V(:
 will also submit a fringe benefit proposal at that time.

  'vVc have spoken with NIH OPERA about the continued award of grants to l.Dl, and are
  waiting for t heir confirmation of our discussiou thal the affiliation will have no 'impact on
  the current UJJ grant awards or the eligibility ()f 1DI for future grant awards and that J10
  further action by 1Dl is required at ibis time,

  We request that you contact us at your earliest convenience if this. summary of our
  conversation is not completely accurate or if our understanding of the impact of the
  Children's affiliation on our Ji&A and fringe rates is incorrect, A confirmation of receipt
  of the sun-unary would be appreciated.


  Sincerely,
                 / -"'J(?
     -o _.;JL..-----}7
    ·1._./'f-_c.       • ..1l--- '

  Theodore M Cronin, CP 1\
  Acting President & CFO
  Immune Disease Institute, lite,
  800 Huntington A venue
  B0sto11, !vti\ 02.115
  617-278-34::ZO (v)
  cronin@idi. Iiarvnrd.cdu


  cc: J\1r, Lo riis vlartillotti




                                    . : .__:·,
                                                 ·•.
                                                                                               !'·.-.-   ·r ..
                                                                                                         .-·-···-·--~
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 168 of 183
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 169 of 183




EDWARD S ANGELL PALMER&DODGE                                                 LLP

111 Huntington Avenue Boston, MA 02199 617.239.0100 fax 617.227.44:W eapdlaw.corn
                                                                                    David R. Pokross, Jr.
                                                                                    617.239.0287
                                                                                    dpokross@eapdlaw.com




January 8, 2009


V1A FIRST CLASS MAIL

David Spackman, Esq.
Division of Public Charities
Office of Lhe Attorney General
One Ashburton Place
Boston, MA 02108

         Re:     .Affiliation ofImmune Disease Institute, Inc. and The Children's Medical
                  Center Corporation                                                                        '-·


Dear Mr. Spackman:

       While we do not believe that notice to your office of the transaction described below is
required, nonetheless we would like to provide the following information as a courtesy.

        Our client, the Immune Disease Institute, Inc. ("IDI"), a tax-exempt Massachusetts
nonprofit corporation, is affiliating with The Children's Medical Center Corporation ("CMCC"),
a tax-exempt Massachusetts charitable corporation (the "Affiliation"). Pursuant to the
Affiliation, CMCC will become the sole member of IDI and elect a majority of its trustees. IDI
will continue its operations as a separate Massachusetts nonprofit corporation with its own board
of trustees.

       Over tbe last year, the IDI Board of Trustees (the "IDI Board") and management have
engaged in examination and evaluation of various options to determine how best to meet IDI"s
needs. After discussions with several organizations, the IDI Board concluded that the goals of
improved efficiency, cost effectiveness and program quality and scope were best served by
seeking affiliation with a similarly aligned but larger and more financially stable organization.
CMCC's mission, purpose and programs are compatible with those of IDL IDI's charitable
mission and purpose will remain unchanged and its operations will continue without interruption.

       We believe that no notice to, or action on the part of, your office is required to effectuate
the Affiliation .. and that the provisions of Section 8A(c) of Chapter 180 of the Massachusetts
General Laws- do not apply because (i) there is no sale, lease, exchange or other disposition of all
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 170 of 183




EDWARD S ANGELL PAI.MER&DODGE                             UP




David Spackman, Esq.
January 8, 2009
Page2


or substantially all of ID I's property and assets and (ii) there will not be a material change in the
nature of the activities of IDI as a result of the Affiliation. In the interest of ensuring that your
office is aware of the Affiliation, however, we are providing you with this letter as a courtesy.




Enclosures
cc:    Theodore M. Cronin
           Immune Disease Institute, Inc.
         Stuart J. Novick
           The Children's Medical Center Corporation
         Michele M. Garvin
           Ropes & Gray, LLP




BOS! 11 12341305.2
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 171 of 183
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 172 of 183




                                                                               Execution Version




                       ENDOWMENT INVESTMENT AGREEMENT

        This Endowment Investment Agreement (the "Agreement") is made as of February 20,
2009 (the "Effective Date") by and among The Children's Medical Center Corporation
("CMCC") and Immune Disease Institute, Inc. ("IDI") (each a "Party" and collectively the
"Parties"). All terms used herein, unless otherwise defined herein, have the meanings ascribed to
them in the Affiliation Agreement, dated December 24, 2008 (the "Affiliation Agreement").

       WHEREAS, pursuant to Section 6.4.1 of the Affiliation Agreement, the Parties have
agreed to enter an agreement to transfer management ofIDl's endowment fund balances (the
"IDI Endowment") in order to allow CMCC to invest and manage the IDI Endowment consistent
with the terms of this Agreement;

        WHEREAS, CMCC desires to allocate $20 million in additional funds (the "CMCC
Support") to be invested along side the IDI Endowment (together the "Combined IDI Account"),
with all net investment earnings to be used for the benefit ofIDI.

      WHEREAS, CMCC desires to manage, and IDI consents to the management of, the
Combined IDI Account consistent with the terms of this Agreement.

        NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in this Agreement, the Parties agree as follows:

        1.      Creation of the Combined IDI Account. As soon as practicable after the Effective
Date, IDI shall transfer the IDI Endowment (consisting of approximately $19.2 million at
September 30, 2008) to an account controlled by CMCC. Upon completion of such transfer,
CMCC shall allocate the CMCC Support to be invested along side the IDI Endowment. CMCC's
obligation to pro vide the CMCC Support shall continue for at least five (5) years from the
Effective Time, after which, CMCC will continue to provide the CMCC Support at CMCC's
discretion.

        2.     Investment and Management of the Combined IDI Account. CMCC agrees to
invest and manage the Combined IDI Account consistent with CMCC's investment of other
CMCC endowed funds. CMCC agrees to track the investment return/loss on the Combined IDI
Account separately from the balance of CMCC's other endowment funds. CMCC agrees to
provide to IDI quarterly reports indicating the financial performance of the Combined IDI
Account to the extent such information is available.

       3.       Use of Combined IDI Account. Subject to Section 6 of this Agreement, all net
investment earni:ngs on the Combined IDI Account shall be used exclusively for the benefit of
TDI until at least the fifth (5th) anniversary of the Effective Time.
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 173 of 183




        4.      Use ofIDI Endowm ent. Subject to Section 6 of this Agreement, the IDI
Endowment, together with all net investm ent earnings on the IDI Endowment, shall be used
exclusively for the benefit of IDI until the earlier of (i) the merger of IDI into CMCC or a
controlled affiliate of CMCC; or (ii) termination of the Affiliation under Section 6 of this
Agreement (the "Management Period"). Upon request by IDI to satisfy any outstanding liability
or obligation ofIDI during the Management Period, CMCC shall make any amounts in the IDI
Endowment, together with all net investment earnings on the IDI Endowment, available as soon
as commercially practicable to IDI to satisfy any such liability or obligation to the extent, in the
aggregate, of the IDI Endowment together with all net investment earn ings on the IDI
Endowment.

         5.     Line of Credit. CMCC shall extend to IDI a $3 million line of credit, such line of
credit to be used by IDI to satisfy its ongoing operational expenses consistent with ID I's agreed
upon budget. The amount of the line of credit may be increased or decreased from time to time
by written agreement of the Parties.

         6.      Event of Term ination of Affiliation. In the event CMCC and IDI terminate their
affiliation prior to any merger of IDI into CMCC or a controlled affiliate of CMCC as
contemplated by the Affiliation Agreement, (i) the IDI Endowment, including all gains and
subtracting any losses, shall be return ed to IDI, (ii) CMCC shall have exclusive right and title to
the CMCC Support, including all gains on said funds, and (iii) IDI shall repay to CMCC all
outstanding am ounts under its line of credit with CMCC as soon as commercially reasonable, but
no later than 3 0 days after the term ination of the affiliation.

        7.      Limitation on Liability. Notwithstanding anyth ing in this Agreement to the
contrary, CMCC shall not be liable to IDI or any other part y for any action taken or omitted or
for any loss or injury resulting from its actions or its performance or lack of perform ance of its
duties hereunder in the absence of gross negligence or willful misconduct on its part. Without
limiting the generality of the foregoing, CMCC shall not be held responsible, financially or
otherwise, for any losses the Combined IDI Account may sustain by virtu e of the investm ents
selected CMCC or its investment custodian(s).

       8.      E:xpenses. Each Party shall be responsible for its own costs and expenses incurr ed
in connection wi th this Agreement.

        9.      Affiliation Agreement. This Agreement is subject to the terms and conditions set
forth in the Affiliation Agreement, including without limitation, Sections 6.4.1, 6.4.2 arid 6.4.3.

        10.     B.enefit of the Part ies. The Part ies hereby agree this Agreement is for the
exclusive benefit of the Parties hereto (including any affiliates of CMCC) and their respective
successors hereun der, and shall not be deemed to give, either express or implied, any legal or
equitable right, remedy, or claim to any other entity or person whatsoever.




                                                  -2-

11402775_7.DOC
  Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 174 of 183




       IN WITNE SS WHERE OF, the undersigned have caused this Agreement to be duly
executed on their behalf, in the day and year first hereinabove set forth, as an instrument under
seal.

                                              THE CHILDRE N'S MEDICAL CENTER
                                              CORP ORA TION


                                              By:




                                              IM MUN E DISEASE INSTITU TE, INC.


                                              By:
                                                       Theodore M. Cronin
                                                       Acting President and Chief Financial Officer




                                                 -3-

11402775_7.DOC
   Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 175 of 183




       IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed on their behalf, in the day and year first hereinabove set forth, as an instrument under
seal.

                                              THE CHILDREN'S MEDICAL CENTER
                                              CORPORATION


                                              By:
                                                       James Mandell, M.D.
                                                       Chief Executive Officer




                                              IMMUNE DISEASE INSTITUTE; INC.


                                              By:           -r~ L-~·- ?·rt <J~
                                                       Theodore M. Cronin
                                                       Acting President and Chief Financial Officer




                                                 -3-

I 1402775_7.DOC
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 176 of 183
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 177 of 183




                                                                           Execution Version


                   THE CHILDREN'S MEDICAL CENTER CORPORATION

  Appointment of Class B Trustees to the Immune Disease Institute, Inc. Board o_f Trustees


         The Children's Medical Center Corporation ("CMCC"), as sole member of the
  Immune Disease Institute, Inc. ("IDI"), hereby appoints the following individuals as
  Class B Trustees pursuant to Section 2.1 of the Amended and Restated By-Laws of IDI,
  as amended February 20, 2009:

                   Frederick Alt
                   Carleen Brunelli
                   Gary Fleisher, M.D.
                   David Kirshner
                   Harvey Lodish, Ph.D.
                   James Mandell, M.D.

  Such appointments shall become effective as of the closing date of the affiliation between
  CMCC and JDI, as effected by the Affiliation Agreement by and between CMCC and
  IDI, dated December 24, 2008.

         IN WITNESS WHEREOF, I have hereunto set my hand as of this Ui~day of
  February, 2009.                                             r/i~
                                                             tl(f/4iufJ&/ r4tJ
                                               ----,''--+-----------




  11551305_2.DOC
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 178 of 183
                 Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 179 of 183




                                    ~ {jomnzonwea!t/4 ff'-
                                               J~ [!/~ (]~
                                             Jtcztb:T~,b,         [;JJ{)6:/;ofu,   ~ ett&              0.21c!Jc!J
      W illiam Francis Gal vin
          Secretary of the
          Co mmonweal th
                                                         February 17, 2009
             TO WHOM IT MAY CONCERN:

                       I hereby certify that according to the records of this office

                                            IMMUNE DISEASE INSTITUTE, INC.

             is a domestic corporation organized on January 19, 1953 (Chapter 180).

                       I further certify that there are no proceedings presently pending under the Massachusetts
             General Laws Chapter 180 section 26 A, for revocation of the charter of said corporation; that
             the State Secretary has not received notice of dissolution of the corporation pursuant to
             Massachusetts General Laws, Chapter 180, Section 11, 11 A, or 11 B; that said corporation has
             filed all annual reports, and paid all fees with respect to such reports, and so far as appears of
             record said corporation has legal existence and is in good standing with this office.




                                                                 In testimony of which,
                                                                 I have hereunto affixed the
                                                                 Great Seal of the Commonwealth
                                                                 on the date first above written.




Processed By crm                                                 Secretary of the Commonwealth



                     * This is not a tax clearance. Certificates certifying that all taxes due and payable by the
             corporation have be en paid or provided for are issu.ed by the Department of Revenue.
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 180 of 183




                 - Page break -
             - Next document -
          Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 181 of 183




                            ~ (Jomnwruoea!tfv                            f!fi ,.~~~~
                                       Jecreto/y(!/tk (]~
                                     Jtat:e,~             {i]odolv, ~e/:ts. 021,JcJ
Wtlliarn Francis Galvin
   Secretary of the
   Commonwealth

                                                 February 17, 2009.

       TO WHOM IT MAY CONCERN:

             I hereby certify that according to the records in this office, PROTEIN FOUNDATION,
       INCORPORATED was incorporated under the General Laws of this Commonwealth on
       January 19, 1953 (Chapter 180).

              I further certify that in Articles of Amendment filed here May 19, 1967, the name of said
       corporation was changed to BLOOD RESEARCH INSTITUTE, INC.

              I also certify that in Articles of Amendment filed here August 2, 1972, the name of said
       corporation was changed to CENTER FOR BLOOD RESEARCH, INC.

              I further certify that in Articles of Amendment filed here August 12, 2003, the name of said
       corporation was changed to THE CBR INSTITUTE FOR BIOMEDICAL RESEARCH, INC.

              I also certify that in Articles of Amendment filed here June 5, 2007, the name of said
       corporation was changed to IMMUNE DISEASE INSTITUTE, INC.

              I further certify that so far as appears of record here, said corporation still has legal
       existence.




                                                        In testimony of which,
                                                        I have hereunto affixed the
                                                        Great Seal of the Commonwealth
                                                        on the date first above written.




                                                        Secretary of the Commonwealth
Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 182 of 183
                Case 1:17-cv-12472-DLC Document 55-7 Filed 02/15/19 Page 183 of 183

                                                                                                                                   I
                                                                                                                                   I
                                                                                                                                   I

                                     ~ Gonvnonwealtlvf!fi., ,~~                                              ~,,..,,.J/
                                                                                                                                  I.
                                       J~ff~ {j~fb                                                                                r
                                                                                                                                  I
                                                                                                                                  I


                                             Jtat:b ~              rl.J0u:1:mv, .Jfias~ett& 02!c!Jc!J                          II
      W ill iam Fran cis Gal vin                                                                                               I
           S ec re tary of th e
          C omm onw eal th                                                                                                     I
                                                         February 17, 2009                                                    I
              TO WHOM IT MAY CONCERN:                                                                                         I;
                                                                                                                              !


                        I hereby certify that according to the records of this office
                                                                                                                              i

                                   THE CHILDREN'S MEDICAL CENTER CORPORATION

              is a domestic corporation organized on December 31, 1959 (Chapter 180).

                       I further certify that there are no proceedings presently pending under the Massachusetts
              General Laws Chapter 180 section 26 A, for revocation of the charter of said corporation; that
              the State Secretary has not received notice of dissolution of the corporation pursuant to
              Massachusetts General Laws, Chapter 180, Section 11, 11 A, or l lB; that said corporation has
              filed all annual reports, and paid all fees with respect to such reports, and so far as appears of
              record said corporation has legal existence and is in good standing with this office.




                                                                 In testimony of which,
                                                                 I have hereunto affixed the

                                                                 Great Seal of the Commonwealth

                                                                 on the date first above written.
                                                                                                                          I
                                                                                                                          ,.

Processed By sam                                                 Secretary of the Commonwealth                            I
                                                                                                                          I·
                     * This is not a tax clearance. Certificates certifying that all taxes due and payable by the
             corporation have been paid or provided for are issued by the Department of Revenue.
                                                                                                                          ,~
                                                                                                                          I




                                                                                                                          I
